




CHICAGO MERCANTILE EXCHANGE INC.




CREDIT AGREEMENT


Dated as of November 7, 2013


among


CHICAGO MERCANTILE EXCHANGE INC.,


EACH OF THE BANKS FROM TIME TO TIME PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent,


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent,


BANK OF CHINA, CHICAGO BRANCH,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A.,
BMO HARRIS BANK N.A.,
and
BARCLAYS BANK PLC,
as Syndication Agents,


THE BANK OF NOVA SCOTIA,
FIFTH THIRD BANK,
LLOYDS BANK PLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF CHINA, CHICAGO BRANCH, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITIBANK,
N.A., BMO CAPITAL MARKETS CORP., and BARCLAYS BANK PLC,
as Joint Lead Arrangers and Joint Book Runners





    
50746764





--------------------------------------------------------------------------------










 
Table of Contents
Page
ARTICLE I
DEFINITIONS
1


Section 1.1
Definitions
1


Section 1.2
Other Definitional Provisions
26


Section 1.3
Exchange Rates
26


Section 1.4
Collateral Valuation
27


Section 1.5
Change of Currency
27


ARTICLE II
THE CREDIT
28


Section 2.1
Revolving Credit Loans
28


Section 2.2
Ratable Loans
30


Section 2.3
Repayment of Advances
30


Section 2.4
Reborrowing of Advances
30


Section 2.5
Optional Principal Payments
30


Section 2.6
Mandatory Principal Payments
31


Section 2.7
Adjustments of Commitments
32


Section 2.8
Fees
34


Section 2.9
Collateral
34


Section 2.10
Commitment Increase Option
38


Section 2.11
Defaulting Banks
39


Section 2.12
Removal or Replacement of a Bank
41


Section 2.13
Redesignation of Settlement Loans
42


Section 2.14
Participations in Applicable Tranche Swingline Loans
42


ARTICLE III
FUNDING THE CREDITS
43


Section 3.1
Method of Borrowing
43


Section 3.2
Minimum Amount of Each Advance
47


Section 3.3
Interest
47


Section 3.4
Method of Payment
47


Section 3.5
Notes; Telephonic Notices
48


Section 3.6
Interest Payment Dates; Interest Basis
49


ARTICLE IV
ADMINISTRATIVE AGENT
49


Section 4.1
Notice to and Payment by the Banks
49


Section 4.2
Payment by Banks to the Administrative Agent
50


Section 4.3
Distribution of Payments
50


Section 4.4
Rescission of Payments by the Company
51


ARTICLE V
CONDITIONS PRECEDENT
51


Section 5.1
Conditions Precedent
51


Section 5.2
Each Advance
53


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
55


Section 6.1
Corporate Existence and Standing
55


Section 6.2
Authorization and Validity
55


Section 6.3
Compliance with Laws and Contracts
56



    

i
50746764_11

--------------------------------------------------------------------------------








 
Table of Contents
Page
Section 6.4
Financial Statements
56


Section 6.5
Material Adverse Change
57


Section 6.6
Subsidiaries
57


Section 6.7
Accuracy of Information
57


Section 6.8
Margin Regulations
57


Section 6.9
Taxes
57


Section 6.10
Litigation
57


Section 6.11
ERISA
57


Section 6.12
Investment Company Status
58


Section 6.13
Registration
58


Section 6.14
OFAC
58


ARTICLE VII
COVENANTS
58


Section 7.1
Financial Reporting
58


Section 7.2
Use of Proceeds
60


Section 7.3
Notice of Default
61


Section 7.4
Conduct of Business
61


Section 7.5
Compliance with Laws
61


Section 7.6
Books and Records; Inspection Rights
61


Section 7.7
Consolidated Tangible Net Worth
61


Section 7.8
Liens
62


Section 7.9
Additional Clearing Members
62


Section 7.10
Rule Changes
62


Section 7.11
Taxes
63


Section 7.12
Insurance
63


Section 7.13
Fundamental Changes
63


Section 7.14
Collateral Accounts
63


Section 7.15
Sanctions
63


ARTICLE VIII
DEFAULTS
63


Section 8.1
Representations and Warranties
63


Section 8.2
Payment Defaults
64


Section 8.3
Certain Covenant Defaults
64


Section 8.4
Other Covenant Defaults
64


Section 8.5
Other Indebtedness
64


Section 8.6
Bankruptcy, etc
64


Section 8.7
Involuntary Bankruptcy, etc
64


Section 8.8
Judgments
65


Section 8.9
Security Interest; Validity
65


Section 8.10
CFTC Designation
65


ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
65


Section 9.1
Acceleration
65


Section 9.2
Amendments
66




ii
50746764_11

--------------------------------------------------------------------------------








 
Table of Contents
Page
Section 9.3
Preservation of Rights
68


ARTICLE X
THE AGENTS
68


Section 10.1
Appointment and Authority
68


Section 10.2
Rights as a Bank
69


Section 10.3
Exculpatory Provisions
69


Section 10.4
Reliance by Agents
70


Section 10.5
Delegation of Duties
71


Section 10.6
Resignation or Removal of Agents
71


Section 10.7
Non-Reliance on Agents and Other Banks
72


Section 10.8
No Other Duties, Etc
72


Section 10.9
Administrative Agent May File Proofs of Claim
72


Section 10.10
Reimbursement and Indemnification
73


Section 10.11
Rights of Agents
73


ARTICLE XI
GENERAL PROVISIONS SECTION
73


Section 11.1
Successors and Assigns; Participating Interests
73


Section 11.2
Survival
77


Section 11.3
Taxes
78


Section 11.4
Choice of Law; Jurisdiction
81


Section 11.5
Headings
82


Section 11.6
Entire Agreement
82


Section 11.7
Several Obligations
82


Section 11.8
Expenses; Indemnification., Increased Costs; Damage Waiver
82


Section 11.9
Accounting
86


Section 11.10
Severability of Provisions
86


Section 11.11
Confidentiality
86


Section 11.12
WAIVER OF TRIAL BY JURY
87


Section 11.13
USA Patriot Act Notification
87


Section 11.14
No Advisory or Fiduciary Responsibility
87


Section 11.15
Judgment Currency
88


ARTICLE XII
SETOFF; RATABLE PAYMENTS
88


Section 12.1
Setoff; Ratable Payments
88


ARTICLE XIII
NOTICES
89


Section 13.1
Notices Generally
89


ARTICLE XIV
COUNTERPARTS
91


ARTICLE XV
SUBORDINATION
91


 
 
 


iii
50746764_11

--------------------------------------------------------------------------------




Annex I     –    Eligible Assets
Annex II     –    Currency Funding Times


Exhibit A     –     Note
Exhibit B     –     Officer’s Certificate
Exhibit C     –     Certificate of Company Accountants
Exhibit D     –     Default/Unmatured Default Certificate
Exhibit E     –     Incumbency Certificate
Exhibit F     –     Security and Pledge Agreement
Exhibit G     –     Rules
Exhibit H     –     Form of Advance Request
Exhibit I     –     Form of Collateral Notice
Exhibit J     –     Form of Notice of Redesignation


Schedule I     –     Subsidiaries
Schedule II     –     Litigation
Schedule 1.1    –     Applicable Tranche Commitments
Schedule 13.1
–    Notice Addresses (Company, Clearing Members, Administrative Agent and
Collateral Agent), Administrative Agent’s Office and Collateral Agent’s Office








v
50746764_11

--------------------------------------------------------------------------------




CHICAGO MERCANTILE EXCHANGE INC.
CREDIT AGREEMENT
This CREDIT AGREEMENT, (the “Agreement”) dated as of November 7, 2013, is among
CHICAGO MERCANTILE EXCHANGE INC., a Delaware corporation (together with its
successors and assigns, “CME” or the “Company”) and a wholly owned subsidiary of
CME Group Inc. (together with its successors and assigns, “Holdings”), the
Banks, BANK OF AMERICA, N.A., as Administrative Agent and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Collateral Agent.
In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:
ARTICLE I

DEFINITIONS
The parties hereto agree as follows:
Section 1.1    Definitions. As used in this Agreement:
“2.7(b) Effective Date” has the meaning set forth in Section 2.7(b).
“2.7(b) Notice” has the meaning set forth in Section 2.7(b).
“Accelerated Termination Date” means the effective date of any termination of a
Bank’s Applicable Tranche Commitment pursuant to Section 2.12.
“Accelerated Termination Notice” has the meaning set forth in Section 2.7(b).
“Additional Amount” has the meaning set forth in Section 11.3(a).
“Additional Applicable Tranche” means any credit facility that may be created
from time to time at the Company’s request and in compliance with the provisions
of Section 2.7 (including the consents required thereunder) which such facility
shall consist of Loans (and participations in Swingline Loans) in those
currencies requested by the Company and approved by each Bank agreeing to
participate in such Additional Applicable Tranche, which such currencies will be
listed in the Additional Tranche Confirmation related to such Additional
Applicable Tranche.
“Additional Tranche Commitment” means, with respect to any Bank, the commitment
of such Bank to make Loans and such Bank’s obligation to purchase participations
in Swingline Loans in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Bank’s name under the heading
“Additional Tranche Commitment” on any Additional Tranche Confirmation (and in
the currencies indicated for such tranche in such Additional Tranche
Confirmation), or in the Assignment Agreement pursuant to which such Bank shall
have assumed Additional Tranche Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments

1
50746764_11

--------------------------------------------------------------------------------




by or to such Bank pursuant to Section 2.12, 11.1 or 11.3(h); and (c) increased
from time to time pursuant to Section 2.10.
“Additional Tranche Confirmation” has the meaning set forth in Section 2.7(a).
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Banks pursuant to Article X or any successor
administrative agent hereunder, together with their respective successors and
assigns.
“Administrative Agent’s Office” means, with respect to any Applicable Tranche,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.1 with respect to such Applicable Tranche, or such other address or
account with respect to such Applicable Tranche as the Administrative Agent may
from time to time notify to the Company and the Banks.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or reasonably acceptable to the Administrative Agent, which may be
amended or supplemented from time to time after the date hereof.
“Advance” means, with respect to an Applicable Tranche, a borrowing hereunder
consisting of the aggregate amount of the several Applicable Tranche Revolving
Loans made to the Company by the Banks under such Applicable Tranche, or of the
several Applicable Tranche Swingline Loans made to the Company by the Applicable
Tranche Swingline Banks under such Applicable Tranche, in any case of the same
type (either Clearing Fund Pool Loans or Company Pool Loans), at the same time,
in the same currency and having the same Loan Maturity Date.
“Advance Rate” means, with respect to any Eligible Asset, the percentage
specified on Annex I hereto applicable to such Eligible Asset based on its asset
type and, for some asset types, time to maturity.
“Advance Request” has the meaning set forth in Section 3.1(a).
“Advance Request Confirmation” has the meaning set forth in Section 3.1(a).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Funding Bank” has the meaning set forth in Section 2.1.
“Agent” means the Administrative Agent or the Collateral Agent, as the context
may require.
“Agent Parties” has the meaning set forth in Section 13.1(d).
“Agent Removal Request” has the meaning set forth in Section 10.6.
“Agents” means the Administrative Agent and the Collateral Agent.

2
50746764_11

--------------------------------------------------------------------------------




“Aggregate Applicable Tranche Commitments” means, with respect to an Applicable
Tranche, the Applicable Tranche Commitments of all Banks in such Applicable
Tranche, as the same may be increased or reduced from time to time pursuant to
the terms of this Agreement. The Aggregate Applicable Tranche Commitments for
each Applicable Tranche as of the Closing Date are as set forth on Schedule 1.1.
“Aggregate Commitments” means the Aggregate Applicable Tranche Commitments for
all Applicable Tranches of all the Banks, as the same may be increased or
reduced from time to time pursuant to the terms of this Agreement. The amount of
the Aggregate Commitments as of the Closing Date shall be $7,000,000,000.00.
“Agreement Currency” has the meaning set forth in Section 11.15.
“Alternative Currency” means each of the currencies (other than U.S. Dollars)
listed in Annex II, under the heading “Currency”.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with U.S. Dollars.
“Alternative Currency Rate Loans” means, each of, HIBOR Rate Loans, BBSY Rate
Loans, NIBOR Rate Loans, CIBOR Rate Loans, STIBOR Rate Loans, Overnight Libor
Rate Loans, Canadian Prime Rate Loans, Loans made using the rate referenced in
clause (b) of the definition of Federal Funds Rate and any Loans made under an
Additional Applicable Tranche in a currency other than U.S. Dollars.
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Agreement Accounting Principles” means generally accepted principles of
accounting in effect at the time of the preparation of the financial statements
referred to in Section 6.4, applied in a manner consistent with that used in
preparing such statements.
“Applicable AA Funds Delivery Deadline” means, with respect to each applicable
currency, the time designated on Annex II under the heading “Deadline for
Administrative Agent Submission of Received Bank Loan Proceeds to Borrower” with
respect to such applicable currency.
“Applicable Alternative Currency Sublimit” means, with respect to any
Alternative Currency, the sublimit indicated for such Alternative Currency on
Annex II under the heading “Alternative Currency Sublimit.”
“Applicable Bank” means, with respect to an Applicable Tranche, a Bank with an
Applicable Tranche Commitment in such Applicable Tranche or, following
termination or expiration

3
50746764_11

--------------------------------------------------------------------------------




of such Applicable Tranche Commitment, a Bank that has Applicable Tranche
Revolving Loans outstanding.
“Applicable Bank Funding Deadline” means, with respect to each applicable
currency, the time designated on Annex II under the heading “Deadline for Bank
Submission of Funds to Administrative Agent” with respect to such applicable
currency.
“Applicable Borrower Notice Deadline” means, with respect to each applicable
currency, the time designated on Annex II under the column titled “Deadline for
Loan Notice Submission by Borrower to Administrative Agent” with respect to such
applicable currency.
“Applicable Lender Overnight Rate” means, for any day, (a) with respect to any
amount denominated in U.S. Dollars, the Federal Funds Effective Rate and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Applicable Percentage” means with respect to any Applicable Tranche and each
Bank with an Applicable Tranche Commitment thereunder, the percentage of the
Aggregate Applicable Tranche Commitments represented by such Bank’s Applicable
Tranche Commitment for such Applicable Tranche, subject to adjustment as
provided in Section 2.11, provided that, if the Aggregate Applicable Tranche
Commitments have terminated or expired, such Applicable Percentage shall be
determined based upon the percentage of the total Applicable Tranche Revolving
Loans represented by such Bank’s Applicable Tranche Revolving Loans.
“Applicable Prepayment Time” means, with respect to each applicable currency,
the time designated on Annex II under the heading “Applicable Prepayment Time”
with respect to such applicable currency.
“Applicable Reference Rate” means with respect to any Loan made in any currency,
the rate indicated on Annex II under the heading “Applicable Reference Rate” for
such currency.
“Applicable Tranche” means Tranche A, Tranche B, Tranche C, Tranche D, Tranche E
or Tranche F or any Additional Applicable Tranche, as the case may be.
“Applicable Tranche Commitment” means, with respect to any Bank, (a) in the case
of Tranche A, such Bank’s Tranche A Commitment, (b) in the case of Tranche B,
such Bank’s Tranche B Commitment, (c) in the case of Tranche C, such Bank’s
Tranche C Commitment, (d) in the case of Tranche D, such Bank’s Tranche D
Commitment, (e) in the case of Tranche E, such Bank’s Tranche E Commitment, (f)
in the case of Tranche F such Bank’s Tranche F Commitment, and (g) in the case
of any Additional Applicable Tranche, such Bank’s respective Additional
Applicable Tranche Commitment.

4
50746764_11

--------------------------------------------------------------------------------




“Applicable Tranche Covering Swingline Loans” has the meaning set forth in
Section 3.1(a).
“Applicable Tranche Revolving Loan” means, with respect to any Applicable
Tranche, Revolving Loans made under such Applicable Tranche.
“Applicable Tranche Swingline Bank” means, with respect to any Applicable
Tranche, each Bank that has agreed in its sole discretion to provide Applicable
Tranche Swingline Loans to the Company at the time of the request for such
Applicable Tranche Swingline Loans by the Company pursuant to the terms hereof
and in an aggregate amount as so consented to by such Bank.
“Applicable Tranche Swingline Exposure” means, at any time, with respect to each
Applicable Tranche, the aggregate principal amount of all Applicable Tranche
Swingline Loans outstanding under such Applicable Tranche at such time. With
respect to each Applicable Tranche, the Applicable Tranche Swingline Exposure of
any Bank (if such Bank is an Applicable Tranche Swingline Bank) at any time
shall be the sum of (i) the aggregate principal amount of Applicable Tranche
Swingline Loans made by such Bank under such Applicable Tranche minus the
aggregate principal amount of participating interests acquired and funded in
such Applicable Tranche Swingline Bank’s Applicable Tranche Swingline Loans by
other Banks under such Applicable Tranche and (ii) the aggregate principal
amount of participating interests acquired and funded by such Bank under such
Applicable Tranche in Applicable Tranche Swingline Loans of other Applicable
Tranche Swingline Banks under such Applicable Tranche.
“Applicable Tranche Swingline Loan” means, with respect to any Applicable
Tranche, Swingline Loans made under any Applicable Tranche and shall include
each Applicable Tranche Covering Swingline Loan made under such Applicable
Tranche.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger, Bank of China, Chicago Branch, in its
capacity as joint lead arranger, The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
capacity as joint lead arranger, Citibank, N.A., in its capacity as joint lead
arranger, BMO Capital Markets Corp., it is capacity as Joint Lead Arranger and
Barclays Bank PLC, in its capacity as joint lead arranger.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignees” has the meaning set forth in Section 11.1(c).
“Assignment Agreement” has the meaning set forth in Section 11.1(c).
“Audit” has the meaning set forth in Section 7.6.
“Australian Dollars” means the lawful currency of Australia.
“Bank of America” means Bank of America, N.A. and its successors.

5
50746764_11

--------------------------------------------------------------------------------




“Banks” means the banks and other financial institutions listed on the signature
pages of this Agreement and their respective successors and assigns and any
other Person that becomes a party hereto as a Bank in accordance with Section
9.2(b) or 11.1(c).
“Bank Notice” has the meaning set for in Section 3.1(b).
“BBSY Rate” means, in relation to any Loan in Australian Dollars for any day, a
rate per annum equal to the Bank Bill Swap Reference Bid Rate or, if such rate
is not available, a comparable or successor rate, which rate is reasonably
selected by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) for an amount comparable to
the amount of that Loan on such day for overnight deposits and, if any such
applicable rate is below zero, the BBSY Rate for such day will be deemed to be
zero; provided, that, after the date hereof and to the extent a comparable or
successor rate is reasonably selected by the Administrative Agent (as
contemplated above), such selected rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such selected
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
“BBSY Rate Loan” means a Loan that bears interest at a rate based on the BBSY
Rate. All BBSY Rate Loans shall be denominated in Australian Dollars.
“BNY Mellon Securities Account” means “BNY Mellon Securities Account” under and
as defined in the Security and Pledge Agreement.
“BNY Mellon Securities Account Control Agreement” means “BNY Mellon Securities
Account Control Agreement” under and as defined in the Security and Pledge
Agreement.
“BNY Mellon Securities Intermediary” means “BNY Mellon Securities Intermediary”
under and as defined in the Security and Pledge Agreement.
“Borrower Materials” has the meaning set forth in Section 7.1.
“Borrowing Base” means (a) with respect to any Clearing Fund Collateral Pool or
Clearing Fund Pool Loans, the applicable Clearing Fund Borrowing Base and (b)
with respect to the Company Collateral Pool or the Company Pool Loans, the
Company Borrowing Base.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Bullion Security Agreements” means “Bullion Security Agreements” under and as
defined in the Security and Pledge Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the governmental jurisdiction where the Administrative Agent’s Office
with respect to obligations hereunder denominated in U.S. Dollars is located
that is also:

6
50746764_11

--------------------------------------------------------------------------------




(a)    if such day relates to any interest rate settings as to a Loan
denominated in U.S. Dollars described in clause (b) of the definition of
“Federal Funds Rate”, any day on which dealings in deposits in U.S. Dollars are
conducted by and between banks in the London interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such a Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such a Loan, a TARGET Day and
any day on which dealings in deposits in U.S. Dollars are conducted by and
between banks in the London interbank eurodollar market;
(c)    if such day relates to any interest rate settings as to a Loan
denominated in a LIBOR Quoted Specified Alternative Currency, any day on which
dealings in deposits in such LIBOR Quoted Specified Alternative Currency are
conducted by and between banks in the London interbank market;
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a LIBOR Quoted Specified Alternative Currency in respect of a Loan
denominated in a LIBOR Quoted Specified Alternative Currency or any other
dealings in a LIBOR Quoted Specified Alternative Currency are to be carried out
pursuant to this Agreement (other than any interest rate settings), any day on
which banks are open for foreign exchange business in London;
(e)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than U.S. Dollars or a LIBOR Quoted Specified
Alternative Currency in respect of a Loan denominated in a currency other than
U.S. Dollars or a LIBOR Quoted Specified Alternative Currency or any other
dealings in any currency other than U.S. Dollars or a LIBOR Quoted Specified
Alternative Currency to be carried out pursuant to this Agreement in respect of
any such Loan (other than any interest rate settings), means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency; and
(f)    if such day relates to any Market Value or Borrowing Base calculation to
be made by the Collateral Agent, means any such day on which the Collateral
Agent and each Custodian is open for business (or such other day as agreed to by
the Collateral Agent and the Company).
“Canadian Dollars” means the lawful currency of Canada.
“Canadian Prime Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Administrative Agent, acting through its Toronto branch, as its reference rate
in effect on such day at its principal office in Toronto for determining
interest rates applicable to commercial loans denominated in Canadian Dollars
and made by it in Canada (each change in such reference rate being effective
from and including the date such change is publicly announced as being
effective) and (b) the interest rate per annum equal to the sum of (i) the rate
that appears on the Reuters Screen CDOR Page for Canadian Dollar bankers’
acceptances having a term of one month as of 10:00 am (Toronto time) on the date
of determination as reported by the Administrative Agent (and if such screen is
not available, any successor or similar service

7
50746764_11

--------------------------------------------------------------------------------




as may be reasonably selected by the Administrative Agent) and (ii) 0.50% per
annum, in each case, adjusted automatically with each quoted or published change
in such rate, all without the necessity of any notice to the Company or any
other Person.


“Canadian Prime Rate Loan” means a Loan that bears interest at a rate based on
the Canadian Prime Rate. All Canadian Prime Rate Loans shall be denominated in
Canadian Dollars.
“CBOT” means The Chicago Board of Trade, together with its successors and
assigns.
“CBOT Rules” means the rules of the CBOT, as amended and in effect from time to
time and includes any interpretations thereof.
“Change in Law” has the meaning set forth in Section 11.8(b).
“CIBOR Rate” means, in relation to any Loan in Danish Kroner for any day, a rate
per annum equal to the Copenhagen Interbank Offered Rate or, if such rate is not
available, a comparable or successor rate, which rate is reasonably selected by
the Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(Copenhagen, Denmark time) for an amount comparable to the amount of that Loan
on such day for overnight deposits and, if any such applicable rate is below
zero, the CIBOR Rate for such day will be deemed to be zero; provided, that,
after the date hereof and to the extent a comparable or successor rate is
reasonably selected by the Administrative Agent (as contemplated above), such
selected rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such selected rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
“CIBOR Rate Loan” means a Loan that bears interest at a rate based on the CIBOR
Rate. All CIBOR Rate Loans shall be denominated in Danish Kroner.
“Citibank Securities Account” means “Citibank Securities Account” under and as
defined in the Security and Pledge Agreement.
“Citibank Securities Account Control Agreement” means “Citibank Securities
Account Control Agreement” under and as defined in the Security and Pledge
Agreement.
“Citibank Securities Intermediary” means “Citibank Securities Intermediary”
under and as defined in the Security and Pledge Agreement.
“Clearing Business” has the meaning set forth in Section 7.2.
“Clearing Fund Borrowing Base” means, at any time, an amount equal to the
aggregate Discounted Value of all Collateral included in the Clearing Fund
Collateral Pool for the applicable Clearing Business at such time, free and
clear of any Lien other than those granted under the Loan Documents or as
permitted by Section 7.8.

8
50746764_11

--------------------------------------------------------------------------------




“Clearing Fund Collateral Pool” means the “Clearing Fund Collateral Pool” under
and as defined in the Security and Pledge Agreement.
“Clearing Fund Pool Loan” means each Settlement Loan, other than any Settlement
Loan that, by virtue of its initial designation in the applicable Advance
Request or by virtue of any redesignation pursuant to Section 2.13, is then
designated as a Company Pool Loan.
“Clearing House” means the department or departments of the Company that
reconcile, settle, adjust and clear contracts on the exchange of the Company,
CBOT, NYMEX or any other exchange in respect of which the Company has equivalent
authority, as the case may be, subject to the Rules.
“Clearing Member” means a firm qualified to clear trades through the Clearing
House.
“Clearing Member Securities Account” means “Clearing Member Securities Account”
under and as defined in the Security and Pledge Agreement.
“Clearing Member Security” means “Clearing Member Security” under and as defined
in the Security and Pledge Agreement.
“Closing Date” has the meaning set forth in Section 5.1.
“CME” has the meaning set forth in the preamble hereto.
“CMECE” means CME Clearing Europe, a wholly-owned subsidiary of Holdings.
“CMECE Loans” has the meaning set forth in Section 7.2.
“CME Rules” means the rules of the Company, as amended and in effect from time
to time and includes any interpretations thereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, the “Collateral” under and as defined in the
Security and Pledge Agreement and the “Security Assets” under and as defined in
each of the Bullion Security Agreements.
“Collateral Accounts” has the meaning set forth in the Security and Pledge
Agreement.
“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent for the Agents and Banks pursuant to Article X or any
successor collateral agent hereunder, together with their respective successors
and assigns.
“Collateral Agent’s Office” means the Collateral Agent’s address set forth on
Schedule 13.1 or such other address as the Collateral Agent may from time to
time notify the Company and the Banks.

9
50746764_11

--------------------------------------------------------------------------------




“Collateral Documents” means the Security and Pledge Agreement, each Bullion
Security Agreement and all other agreements and documents entered into by the
Company in favor of the Collateral Agent for the benefit of the Agents and Banks
for the purpose of effecting the Security and Pledge Agreement (including,
without limitation, each Control Agreement), in each case, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Collateral Notice” has the meaning set forth in Section 3.1(a).
“Collateral Pool” means (a) with respect to any Clearing Fund Pool Loans or
Clearing Fund Borrowing Base, the Clearing Fund Collateral Pool for the
applicable Clearing Business and (b) with respect to the Company Pool Loans or
the Company Borrowing Base, the Company Collateral Pool.
“Company” has the meaning set forth in the preamble hereto.
“Company Borrowing Base” means, at any time, an amount equal to the aggregate
Discounted Value of all Collateral included in the Company Collateral Pool at
such time, free and clear of any Lien other than those granted under the Loan
Documents or as permitted by Section 7.8.
“Company Collateral Pool” means “Company Collateral Pool” under and as defined
in the Security and Pledge Agreement.
“Company Information” has the meaning set forth in Section 11.11.
“Company Pool Loan” means each GFX Loan and CMECE Loan, and any Settlement Loan
that, by virtue of its initial designation in the applicable Advance Request or
by virtue of any redesignation pursuant to Section 2.13, is then designated as a
Company Pool Loan (but excluding any Loan that was so initially designated and
has been redesignated as a Clearing Fund Pool Loan unless and until it is
subsequently further redesignated as a Company Pool Loan).
“Company Securities Account” means “Company Securities Account” under and as
defined in the Security and Pledge Agreement.
“Company Security” means “Company Security” under and as defined in the Security
and Pledge Agreement.
“Concentration Policy” has the meaning set forth in Annex I.
“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its consolidated Subsidiaries determined
in accordance with Agreement Accounting Principles, less their consolidated
Intangible Assets, all determined as of such date. For purposes of this
definition “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated shareholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to September 30, 2013 in the book value
of any asset owned by the Company or a consolidated Subsidiary, (ii) all

10
50746764_11

--------------------------------------------------------------------------------




investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible items. In all cases, the value of “Intangible Assets” should be
reduced by any associated deferred tax liabilities.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means “Control Agreement” under and as defined in the
Security and Pledge Agreement.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414(b) or 414(c) of the Internal Revenue Code (and Sections 414(m) and (o) of
the Internal Revenue Code for purposes of the provisions relating to Section 412
of the Internal Revenue Code.)
“Corporate Bonds” means debt securities issued by private and public
corporations.
“Cross-Margining Clearing Organization” means a clearing organization that has
entered into a cross-margining agreement with the Clearing House.
“Custodian” means BNY Mellon Securities Intermediary, Citibank Securities
Intermediary, DB Securities Intermediary, JPMorgan Securities Intermediary, any
Money Fund Issuer (or its transferring or servicing agent), and any other
custodian of Eligible Assets included in any Clearing Fund Collateral Pool or
the Company Collateral Pool.
“Danish Kroner” means the lawful currency of Denmark.
“Daylight Overdraft” means an intraday settlement obligation of the Company to a
Clearing Member incurred in the ordinary course of business in accordance with
the Rules. Any such obligation not settled by the close of business on the date
incurred shall then cease to be a Daylight Overdraft.
“DB Securities Accounts” has the meaning set forth in the Security and Pledge
Agreement.
“DB Securities Account Control Agreement” means any “DB Securities Account
Control Agreement” under and as defined in the Security and Pledge Agreement.
“DB Securities Intermediary” means “DB Securities Intermediary” under and as
defined in the Security and Pledge Agreement.
“Default” means an event described in Article VIII.

11
50746764_11

--------------------------------------------------------------------------------




“Defaulted Clearing Member” means, as of any time of determination, a Clearing
Member that is then in default of its obligations to the Company, CBOT, NYMEX or
any other exchange which is qualified to clear trades through the Clearing
House, under and pursuant to the Rules.
“Defaulting Bank” means, subject to Section 2.11(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans as of the time required to be
funded by it in accordance with Section 4.1 unless such Bank notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Applicable Tranche Swingline Bank or any other
Bank any other amount required to be paid by it hereunder (including in respect
of its participation in Applicable Tranche Swingline Loans) in accordance with
Section 2.14, (b) has notified the Company, the Administrative Agent, or any
Applicable Tranche Swingline Bank in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not been satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Company), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under the federal bankruptcy code or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Bank shall not be a Defaulting Bank solely by virtue
of the ownership or acquisition of any equity interest in that Bank or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any one or more of clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Bank shall be deemed to be a Defaulting
Bank (subject to Section 2.11(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the Applicable Tranche
Swingline Banks and each other Bank promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

12
50746764_11

--------------------------------------------------------------------------------




“Discounted Value” means, at any time with respect to any Eligible Asset
included in the Collateral, the discounted Market Value of such asset determined
by multiplying the Market Value of such asset at the time by the Advance Rate
applicable to such Eligible Asset.
“Eligible Asset” means any asset which is of a type and, where applicable, has a
maturity as listed on Annex I hereto, subject, in each case, to the
Concentration Policy and Minimum Credit Rating (as applicable).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Excess Availability” means, as of any date, (a) in the case of an Advance under
any Applicable Tranche which Advance consists of Clearing Fund Pool Loans for
any Clearing Business, the lesser of (i) the excess, if any, of the Aggregate
Applicable Tranche Commitments minus the aggregate principal of all outstanding
Loans disbursed under such Applicable Tranche to the Company and (ii) the
excess, if any, of the Clearing Fund Borrowing Base for such Clearing Business
minus the aggregate principal of all outstanding Clearing Fund Pool Loans for
such Clearing Business disbursed to the Company and (b) in the case of an
Advance under any Applicable Tranche which Advance consists of Company Pool
Loans, the lesser of (i) the excess, if any, of the Aggregate Applicable Tranche
Commitments minus the aggregate principal of all outstanding Loans disbursed
under such Applicable Tranche to the Company and (ii) the excess, if any, of the
Company Borrowing Base minus the aggregate principal of all outstanding Company
Pool Loans disbursed to the Company.
“Excess Notice Date” has the meaning set forth in Section 2.6(d).
“Excluded Taxes” means, with respect to any and all payments to any Agent, any
Bank or any recipient of any payment to be made by or on account of any
obligation of the Company under the Loan Documents, (i) net income taxes, branch
profits taxes, franchise and excise taxes (to the extent imposed in lieu of net
income taxes), and all interest, penalties and liabilities with respect thereto,
imposed on any Agent or any Bank by the United States of America or any
political subdivision thereof, or by the jurisdiction under the laws of which
such Agent, Bank or recipient is organized or in which its principal office is
located or, in the case of any Bank, in which its applicable lending office is
located or by any other jurisdiction as a result of a present or former
connection between such Agent, Bank or recipient (other than connections arising
from the transactions contemplated by the Loan Documents) and (ii) any U.S.
federal withholding taxes imposed by FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of November 8,
2012, among the Company, certain lenders parties thereto, Bank of America, N.A.,
as administrative agent and Deutsche Bank Trust Company Americas, as collateral
agent, and the other agents named therein.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more

13
50746764_11

--------------------------------------------------------------------------------




onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
“Federal Funds Rate” means, for any day, a rate per annum equal to the greater
of (a) the Federal Funds Effective Rate at the approximate time of the relevant
Advance (for the first day of such Advance and until the next Business Day) or
12:00 noon (New York City time) (for each subsequent Business Day until the next
Business Day) and (b) one-month LIBOR (as appearing for such first or subsequent
Business Day on Reuters Screen LIBOR01 at 11:00 a.m., London time (or if not
available, such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time);
provided, that, after the date hereof and to the extent a comparable or
successor rate is reasonably selected by the Administrative Agent for any such
rate (as contemplated in the definition of such reference rates), such selected
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Federal Funds Rate Loan” means a Loan that bears interest at a rate based on
the Federal Funds Rate. All Federal Funds Rate Loans shall be denominated in
U.S. Dollars.
“Fee Letters” means, individually or collectively as the context may require,
(i) that certain letter agreement dated as of October 11, 2013 among the
Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and (ii) that certain letter agreement dated as of October 30,
2013 among the Company and the Collateral Agent.
“Foreign Bank” has the meaning set forth in Section 11.3(f).
“Funding Affiliate” has the meaning set forth in Section 2.1.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“GFX” means that Wholly-Owned Subsidiary of the Company known as the GFX
Corporation.

14
50746764_11

--------------------------------------------------------------------------------




“GFX Guaranty” means a Guaranty by the Company issued to a counterparty of GFX
related to over-the-counter foreign exchange transactions entered into by GFX,
or a Guaranty by the Company issued to a banking institution that has provided
performance bond collateral, or met performance bond or variation margin
obligations on behalf of GFX, related to transactions in futures.
“GFX Loan” has the meaning set forth in Section 7.2.
“Gold Bullion” means “Gold Bullion” under and as defined in the Security and
Pledge Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Grantor” means “Grantor” under and as defined in the Security and Pledge
Agreement.
“Guaranty” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit; provided that the term “Guaranty” shall not
include endorsements for collection on deposit in the ordinary course of
business.
“Guaranty Fund Assets” means “Guaranty Fund Assets” under and as defined in the
Security and Pledge Agreement.
“HIBOR Rate” means, in relation to any Loan in Hong Kong Dollars for any day, a
rate per annum equal to the Hong Kong Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00am
(Hong Kong time) for an amount comparable to the amount of that Loan on such day
for overnight deposits and, if any such applicable rate is below zero, the HIBOR
Rate for such day will be deemed to be zero; provided, that, after the date
hereof and to the extent a comparable or successor rate is reasonably selected
by the Administrative Agent (as contemplated above), such selected rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“HIBOR Rate Loan” means a Loan that bears interest at a rate based on the HIBOR
Rate. All HIBOR Rate Loans shall be denominated in Hong Kong Dollars.

15
50746764_11

--------------------------------------------------------------------------------




“Holdings” has the meaning set forth in the preamble hereto.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“Impacted Tranche” has the meaning specified in Section 2.12.
“Increased Cost Notice” has the meaning set forth in Section 11.8(b).
“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money (other than a Daylight Overdraft), (ii)
obligations representing the deferred purchase price of property other than
accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade, (iii) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property (other than
futures and options contracts held in a cross-margin account at the Company) now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) capitalized lease
obligations, (vi) obligations for which such Person is obligated pursuant to a
Guaranty of Indebtedness (other than the guarantee provided by the Clearing
House to Clearing Members in the ordinary course of business for their
obligations to one another, or the GFX Guaranties) and (vii) reimbursement
obligations with respect to letters of credit; provided, however, that
“Indebtedness” shall not include (a) obligations of the Company to a
Cross-Margining Clearing Organization arising out of the liquidation of one or
more pairs of cross-margin accounts held at the Clearing House and at such
Cross-Margining Clearing Organization, (b) obligations of the Company to a
pledgee arising out of the liquidation of one or more pairs of cross-margin
pledge accounts held at the Clearing House and at a Cross-Margining Clearing
Organization and (c) with respect to the transfer of positions and related
margin from a suspended Clearing Member to another Clearing Member, obligations
of the Company to make a transfer in cash in respect of margin related to such
suspended Clearing Member’s positions.
“Indemnified Amounts” has the meaning set forth in Section 11.8(a).
“Indemnified Party” has the meaning set forth in Section 11.8(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“JPMorgan Securities Account” means “JPMorgan Securities Account” under and as
defined in the Security and Pledge Agreement.
“JPMorgan Securities Account Control Agreement” means any “JPMorgan Securities
Account Control Agreement” under and as defined in the Security and Pledge
Agreement.
“JPMorgan Securities Intermediary” means “JPMorgan Securities Intermediary”
under and as defined in the Security and Pledge Agreement.
“Judgment Currency” has the meaning set forth in Section 11.15.
“LIBOR” has the meaning specified in the definition of Overnight Libor Rate.

16
50746764_11

--------------------------------------------------------------------------------




“LIBOR Quoted Specified Alternative Currency” means each of the following
currencies: Euro; Sterling; Yen; and Swiss Franc and any currency used in an
Additional Applicable Tranche whose Applicable Reference Rate is determined by
reference to LIBOR; in each case as long as there is a published LIBOR rate with
respect thereto.
“Lien” means, with respect to an asset, any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a capitalized lease or analogous instrument, in, of or on such asset.
“Loan” means a Revolving Loan or a Swingline Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letters and the
Collateral Documents.
“Loan Maturity Date” has the meaning set forth in Section 2.3(a).
“Market Value” means, as to any Eligible Asset at any time of determination, the
value determined by the Collateral Agent (in accordance with Section 1.4) or any
other entity (deemed acceptable for such purpose by the Administrative Agent and
the Company), as the case may be, in its usual and customary manner by using the
then most current pricing information with respect to such Eligible Asset
reasonably available to such Person from one or more pricing services selected
by such Person in its sole discretion. Notwithstanding the foregoing, in the
event of a discrepancy between the Collateral Agent’s or any such entity’s
determination of Market Value, the Collateral Agent’s or any such entity’s
determination shall control.
“Material Adverse Effect” means a material adverse effect on the Company’s
financial position or the Company’s ability to perform its obligations in the
ordinary course of business as they become due.
“Member Attorney-in-Fact” means the Company in its capacity as attorney-in-fact
for the Clearing Members pursuant to the power of attorney authorized in CME
Rule 817, CBOT Rule 817, NYMEX Rule 817 or any other similar Rule, as
applicable.
“Minimum Credit Rating” has the meaning set forth in Annex I.
“Money Fund Control Agreement” has the meaning set forth in the Security and
Pledge Agreement.
“Money Fund Issuer” means “Money Fund Issuer” under and as defined in the
Security and Pledge Agreement.
“Money Fund Shares” means “Money Fund Shares” under and as defined in the
Security and Pledge Agreement.
“Money Gridlock Situation” means (1) a disruption in the clearing and settlement
operations of the Clearing House due to disruptions caused by a default by a
depository, temporary problems or delays in obtaining or making settlement
payments due to delays, overuse or other

17
50746764_11

--------------------------------------------------------------------------------




similar problems with the Fed Wire or similar money transfer systems or (2) the
failure of a Cross-Margining Clearing Organization to approve one or more
withdrawals by the Clearing House from a cross-margining bank account held
either by the Company and such Cross-Margining Clearing Organization jointly, or
by a Clearing Member cross-margining its positions at the Clearing House with
its own or an Affiliate’s positions at such Cross-Margining Clearing
Organization.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is or has been
obligated to make contributions.
“New Lending Office” has the meaning set forth in Section 11.3(f).
“NIBOR Rate” means, in relation to any Loan in Norwegian Kroner for any day, a
rate per annum equal to the Norwegian Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 12:00 p.m.
(London time) for an amount comparable to the amount of that Loan on such day
for overnight deposits and, if any such applicable rate is below zero, the NIBOR
Rate for such day will be deemed to be zero; provided, that, after the date
hereof and to the extent a comparable or successor rate is reasonably selected
by the Administrative Agent (as contemplated above), such selected rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent
“NIBOR Rate Loan” means a Loan that bears interest at a rate based on the NIBOR
Rate. All NIBOR Rate Loans shall be denominated in Norwegian Kroner.
“Norwegian Kroner” means the lawful currency of Norway.
“Non-Consenting Bank” has the meaning set forth in Section 2.12.
“Non-Terminating Bank” has the meaning set forth in Section 2.7(b).
“Note” has the meaning set forth in Section 3.5.
“Notice of Exclusive Control” means “Notice of Exclusive Control” under and as
defined in the Security and Pledge Agreement.
“Notice of Redesignation” has the meaning set forth in Section 2.13.
“NYMEX” means New York Mercantile Exchange, Inc., a Delaware corporation,
together with its successors and assigns.

18
50746764_11

--------------------------------------------------------------------------------




“NYMEX Rules” means the rules of NYMEX, as amended and in effect from time to
time and includes any interpretations thereof.
“Obligations” means all unpaid principal of, and accrued and unpaid interest on,
the Loans (including, without limitation, interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for such interest is allowed in such proceeding), all accrued and unpaid
commitment fees and expenses (including attorneys’ and professional advisors’
fees) required to be paid under this Agreement and all other obligations of the
Company to any Agent or any Bank, in each case arising under the Loan Documents
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred.
“OFAC” has the meaning set forth in Section 11.1(g).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of; or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto, excluding however
any such taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.3(h)).
“Outstanding Loan Notice” has the meaning set forth in Section 3.1(b).
“Overnight Libor Rate” means, in relation to any Loan in a LIBOR Quoted
Specified Alternative Currency  for any day, a rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or, if such rate is not available, a
comparable or successor rate which rate is reasonably selected by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m.( London time) for an amount comparable to the amount of that Loan on such
day for overnight deposits in the relevant currency, and, if any such applicable
rate is below zero, the Overnight Libor Rate for such day will be deemed to be
zero; provided, that, after the date hereof and to the extent a comparable or
successor rate is reasonably selected by the Administrative Agent (as
contemplated above), such selected rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such selected
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
“Overnight Libor Rate Loan” means a Loan that bears interest at a rate based on
the Overnight Libor Rate. All Overnight Libor Rate Loans shall be denominated in
a Libor Quoted Specified Alternative Currency.
“Participants” has the meaning set forth in Section 11.1(b).
“Participant Register” has the meaning set forth in Section 11.1(b).

19
50746764_11

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.
“Performance Bonds” means the assets made available to the Clearing House by
each Clearing Member as security for its obligations to the Clearing House
pursuant to CME Rule 820, CBOT Rule 820, NYMEX Rule 820 or any other similar
Rule, as applicable.
“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.
“Plan” means an “employee pension benefit plan” (as described in Section 3(2) of
ERISA) which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code as to which the Company
or any member of the Controlled Group either, (i) sponsors or has sponsored,
(ii) maintains or has maintained, or (iii) contributes to or has or had an
obligation to make contributions.
“Platform” has the meaning set forth in Section 7.1.
“Public Bank” has the meaning specified in Section 7.1.
“Register” has the meaning set forth in Section 11.1(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.
“Replacement Bank” has the meaning set forth in Section 2.12.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with Section 412(c) of the Internal Revenue Code).
“Requesting Bank” has the meaning set forth in Section 2.12.

20
50746764_11

--------------------------------------------------------------------------------




“Required Applicable Banks” means, with respect to any Applicable Tranche, Banks
having more than 50% of the aggregate outstanding Applicable Tranche Commitments
or, after the Revolving Credit Termination Date, more than 50% of the aggregate
Applicable Tranche Revolving Loans outstanding (including funded participating
interests in Applicable Tranche Swingline Loans).
“Required Banks” means Banks having more than 50% of the sum of the Aggregate
Commitments or, after the Revolving Credit Termination Date, more than 50% of
the aggregate Revolving Loans outstanding (including funded participating
interests in Swingline Loans).
“Resignation Effective Date” has the meaning set forth in Section 10.6.
“Revaluation Date” means, with respect to any Loan denominated in an Alternative
Currency under an Applicable Tranche, each of the following: (i) each date of an
Advance denominated in an Alternative Currency, (ii) while a Loan denominated in
an Alternative Currency is outstanding on any date upon the request of (A) the
Administrative Agent or (B) the Required Applicable Banks with respect to Loans
outstanding under any Applicable Tranche and (iii) such additional dates as the
Company may reasonably request from time to time.
“Revolving Credit Termination Date” means November 6, 2014 or any earlier date
on which the Aggregate Commitments are terminated pursuant to this Agreement.
“Revolving Loan” has the meaning set forth in Section 2.1. Revolving Loans may
be denominated in U.S. Dollars or Alternative Currencies, as the case may be for
each Applicable Tranche as indicated on Schedule 1.1.
“Rules” means the collective reference to the CME Rules, the CBOT Rules, the
NYMEX Rules and the rules of any other exchange which is qualified to clear
trades through the Clearing House.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SDN List” has the meaning set forth in Section 11.1(g).
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Obligations” means “Secured Obligations” under and as defined in the
Security and Pledge Agreement.
“Securities Account” means “Securities Account” under and as defined in the
Security and Pledge Agreement.

21
50746764_11

--------------------------------------------------------------------------------




“Securities Intermediary” means “Securities Intermediary” under and as defined
in the Security and Pledge Agreement.
“Security and Pledge Agreement” means that certain Security and Pledge
Agreement, dated as of November 7, 2013, by and among the Clearing Members party
thereto, the Company and the Collateral Agent, substantially in the form of
Exhibit F as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Security Deposits” means the assets made available to the Clearing House by a
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 816, CBOT Rule 816, NYMEX Rule 816 or any other similar Rule.
“Settlement Loan” has the meaning set forth in Section 7.2.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Sovereign Debt” means any Foreign Sovereign Debt referenced in Annex I.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“STIBOR Rate” means, in relation to any Loan in Swedish Kronor for any day, a
rate per annum equal to the Stockholm Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(Stockholm, Sweden time) for an amount comparable to the amount of that Loan on
such day for overnight deposits and, if any such applicable rate is below zero,
the STIBOR Rate for such day will be deemed to be zero; provided, that, after
the date hereof and to the extent a comparable or successor rate is reasonably
selected by the Administrative Agent (as contemplated above), such selected rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“STIBOR Rate Loan” means a Loan that bears interest at a rate based on the
STIBOR Rate. All STIBOR Rate Loans shall be denominated in Swedish Kronor.

22
50746764_11

--------------------------------------------------------------------------------




“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more of its Subsidiaries or by the
Company and one or more of its Subsidiaries, or any similar business
organization which is so owned or controlled.
“Supermajority Banks” means Banks having more than 75% of the sum of the
Aggregate Commitments or, after the Revolving Credit Termination Date, more than
75% of the aggregate Revolving Loans outstanding (including funded participating
interests in Swingline Loans).
“Swingline Loan” has the meaning set forth in Section 2.1.
“Swedish Kronor” means the lawful currency of Sweden.
“Swiss Francs” means the lawful currency of Switzerland.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Terminated Bank” has the meaning set forth in Section 2.12.
“Terminated Commitment” has the meaning set forth in Section 2.7(b).
“Test Draw” means a nominal Advance made for the purpose of testing
communication and draw procedures.
“Tranche A” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche A Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche A” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche A Commitment, as adjusted from
time to time pursuant to the terms hereof.
“Tranche A Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche A” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche A Commitment, as applicable, as such amount may be (a)
reduced from time to time pursuant to Section 2.7; (b) reduced or increased from
time to time pursuant to assignments by or to such Bank pursuant to Section
2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to Section
2.10.

23
50746764_11

--------------------------------------------------------------------------------




“Tranche B” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche B Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche B” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche B Commitment, as adjusted from
time to time pursuant to the terms hereof.
“Tranche B Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche B” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche B Commitment, as applicable, as such amount may be (a)
reduced from time to time pursuant to Section 2.7; (b) reduced or increased from
time to time pursuant to assignments by or to such Bank pursuant to Section
2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to Section
2.10.
“Tranche C” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche C Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche C” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche C Commitment, as adjusted from
time to time pursuant to the terms hereof.
“Tranche C Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche C” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche C Commitment, as applicable, as such amount may be (a)
reduced from time to time pursuant to Section 2.7; (b) reduced or increased from
time to time pursuant to assignments by or to such Bank pursuant to Section
2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to Section
2.10.
“Tranche D” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche D Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche D” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche D Commitment, as adjusted from
time to time pursuant to the terms hereof.
“Tranche D Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche D” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche D Commitment, as applicable, as such amount may be (a)
reduced from time to time pursuant to Section 2.7; (b) reduced or increased from
time to time pursuant to

24
50746764_11

--------------------------------------------------------------------------------




assignments by or to such Bank pursuant to Section 2.12, 11.1 or 11.3(h); and
(c) increased from time to time pursuant to Section 2.10.
“Tranche E” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche E Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche E” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche E Commitment, as adjusted from
time to time pursuant to the terms hereof.
“Tranche E Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche E” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche E Commitment, as applicable, as such amount may be (a)
reduced from time to time pursuant to Section 2.7; (b) reduced or increased from
time to time pursuant to assignments by or to such Bank pursuant to Section
2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to Section
2.10.
“Tranche F” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche F Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche F” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche F Commitment, as adjusted from
time to time pursuant to the terms hereof.
“Tranche F Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche F” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche F Commitment, as applicable, as such amount may be (a)
reduced from time to time pursuant to Section 2.7; (b) reduced or increased from
time to time pursuant to assignments by or to such Bank pursuant to Section
2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to Section
2.10.
“UCC” means the “UCC” under and as defined in the Security and Pledge Agreement.
“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the withdrawal liability of
the Company and Subsidiaries.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

25
50746764_11

--------------------------------------------------------------------------------




“US Bank” has the meaning set forth in Section 11.3(e).
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of U.S. Dollars with such Alternative Currency.
“U.S. Dollars” or “$” refers to lawful money of the United States of America.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.
“Withholding Agent” means the Company or the Administrative Agent.
“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.
“Yen” and “¥” mean the lawful currency of Japan.
Section 1.2    Other Definitional Provisions. All terms defined in this
Agreement shall be equally applicable to both the singular and plural forms of
the defined terms. Unless the context otherwise requires, any reference to any
law, rule or regulation (including, without limitation, any Rule) or agreement
shall be construed as a reference to the same as it may from time to time be
amended, modified, supplemented or replaced. Unless the context requires
otherwise, any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Notwithstanding any other provision contained
herein, all computations of amounts and ratios referred to in Section 7.7 shall
be made without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company at “fair value” as defined therein.
Section 1.3    Exchange Rates.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts of
Advances denominated in Alternative Currencies. The Administrative Agent shall
communicate such calculations to the Company promptly after such determination
of the Spot Rate. Such Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any

26
50746764_11

--------------------------------------------------------------------------------




currency (other than U.S. Dollars) for purposes hereof shall be such U.S. Dollar
Equivalent amount as so determined by the Administrative Agent.
(b)    Wherever in this Agreement in connection with an Advance denominated in
Alternative Currencies or prepayment thereof, an amount, such as a required
minimum or multiple amount, is expressed in U.S. Dollars, but such Advance or
prepayment thereof is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such U.S. Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.
Section 1.4    Collateral Valuation.
(a)    The Discounted Value of the Collateral shall be monitored by, and all
calculations of “Discounted Value”, “Borrowing Base”, “Clearing Fund Borrowing
Base” or “Company Fund Borrowing Base” contemplated by the Loan Documents shall
be determined by the Collateral Agent; provided that, in making any such
determination, the Collateral Agent shall be entitled to conclusively rely,
without any independent investigation or inquiry, on any respective Custodian’s
calculations of Market Value which are provided to the Collateral Agent. The
Collateral Agent shall not be liable for any failure or delay by any Custodian
to provide such calculations, so long as the Collateral Agent has used its
commercially reasonable efforts to cause such Custodian to do so, nor shall the
Collateral Agent be liable for any errors, in any Custodian’s calculations. Upon
the request of the Collateral Agent, the Company shall use commercially
reasonable efforts to assist the Collateral Agent in obtaining such calculations
from the applicable Custodians. In no event shall the Collateral Agent be
responsible for calculating the Market Value of the Collateral in the possession
of a Custodian if such Custodian fails or is unable to calculate and provide the
calculation of Market Value. In the event no Market Value is given by a
Custodian for any particular asset included in the Collateral, the Discounted
Value of such asset shall be deemed to be zero. The Administrative Agent shall
be entitled to conclusively rely, without any independent investigation or
inquiry, on any such calculations made by the Collateral Agent which are
provided to the Administrative Agent.
(b)    On each Borrowing Date, the Collateral Agent shall determine the Market
Value of the Collateral securing the Loans to be made on such date in accordance
with Section 1.4. On each subsequent Business Day on which there is an
outstanding Advance, the Collateral Agent shall (i) to the extent any such
Advance is a Company Pool Loan, determine the Company Borrowing Base on and as
of such date in accordance with its usual and customary practices and (ii) to
the extent any such Advance is a Clearing Fund Pool Loan, determine the
applicable Clearing Fund Borrowing Base on and as of such date in accordance
with its usual and customary practices, and, in each case, shall promptly (and
in any event on or before 12:00 Noon (New York time on such day) advise and
notify (which may be by telephone, provided that written confirmation thereof
shall promptly follow) the Company and the Administrative Agent of each such
determination.
Section 1.5    Change of Currency. Each obligation of the Company to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual

27
50746764_11

--------------------------------------------------------------------------------




of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency. Each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
determine to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency. The Administrative Agent shall promptly advise the Company of any
changes of construction pursuant to the preceding two sentences hereof.


ARTICLE II
THE CREDIT
Section 2.1    Revolving Credit Loans.
(a)    Through and including the Revolving Credit Termination Date, (i) each
Bank with an Applicable Tranche Commitment under an Applicable Tranche severally
agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans under such Applicable Tranche (“Revolving Loans”) to the Company
from time to time in amounts not to exceed in the aggregate for each such
Applicable Tranche at any one time outstanding, the amount of its Applicable
Tranche Commitment under such Applicable Tranche and (ii) each Applicable
Tranche Swingline Bank severally may, in its sole discretion and on the terms
and conditions set forth in this Agreement, make swingline loans under any
Applicable Tranche (“Swingline Loans”) to the Company from time to time and in
such amounts as such Applicable Tranche Swingline Bank shall determine at the
time of each request by the Company for a Swingline Loan; provided, however,
that no Revolving Loans or Swingline Loans shall be made if, after giving effect
thereto, (A) the aggregate outstanding principal of all Loans would exceed the
Aggregate Commitments, (B) the aggregate outstanding principal of all Applicable
Tranche Revolving Loans with respect to any Applicable Tranche would exceed the
Aggregate Applicable Tranche Commitment for such Applicable Tranche, (C) the
aggregate outstanding principal amount of all Revolving Loans in an Alternative
Currency would exceed the Applicable Alternative Currency Sublimit, (D) the
aggregate outstanding principal of the Clearing Fund Pool Loans for any
applicable Clearing Business after giving effect to any redesignation pursuant
to Section 2.13 would exceed the Clearing Fund Borrowing Base therefor or (E)
the aggregate outstanding principal of all Company Pool Loans after giving
effect to any redesignation pursuant to Section 2.13 would exceed the Company
Borrowing Base. Subject to the terms of this Agreement, the Company may borrow,
repay and reborrow Revolving Loans and Swingline Loans at any time up to the
Revolving Credit Termination Date. For the avoidance of doubt, (x) a Clearing
Fund Pool Loan and a Company Pool Loan can be a Revolving Loan or a Swingline
Loan, subject to the terms and conditions set forth in the Loan Documents and
(y) the provision of Swingline Loans by any Applicable Tranche Swingline Bank
under an Applicable Tranche shall be in addition to, and shall not relieve such
Bank from its obligation to make Revolving Loans under such Applicable Tranche
ratably in proportion to the amount of its Applicable Tranche

28
50746764_11

--------------------------------------------------------------------------------




Commitment. The obligations of any Bank to make Revolving Loans hereunder shall
cease at 5:01 p.m. (New York City time) on the Revolving Credit Termination
Date. For the avoidance of doubt, (i) no Bank shall have any obligation to
become an Applicable Tranche Swingline Bank and make Swingline Loans, (ii) any
determination by an Applicable Tranche Swingline Bank to make a specific
Swingline Loan shall not obligate the same Applicable Tranche Swingline Bank to
make any other Swingline Loan and (iii) the Company’s ability to request such
Swingline Loans shall cease at 5:01 p.m. (New York City time) on the Revolving
Credit Termination Date. Notwithstanding anything to the contrary contained
herein, any Bank (“Affiliate Funding Bank”) may at its option elect to fund any
loan through any Affiliate (“Funding Affiliate”) of such Bank. Each party hereto
hereby agrees that (i) neither the grant to any Funding Affiliate nor the
exercise of any Funding Affiliate of such option shall increase the costs or
expenses or otherwise increase or change the obligation of the Company under
this Agreement or any of the other Loan Documents, (ii) no Funding Affiliate
shall be liable for any indemnity or similar payment obligation under this
Agreement for which an Affiliate Funding Bank would be liable, (iii) the
Affiliate Funding Bank’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, (iv) the Affiliate Funding Bank shall
remain solely responsible for the performance under this Agreement, (v) the
Company and each Agent shall continue to deal solely and directly with such
Affiliate Funding Bank in connection with the Affiliate Funding Bank’s rights
and obligations under this Agreement and (vi) the Affiliate Funding Bank shall
for all purposes, retain the sole right to enforce this Agreement and to approve
any amendment, waiver or other modification of any provision of any Loan
Document. The making of a Revolving Loan or a Swingline Loan under any
Applicable Tranche by a Funding Affiliate hereunder shall utilize the Applicable
Tranche Commitment of such Affiliate Funding Bank to the same extent, and as if,
such Loan were made by such Affiliate Funding Bank. Notwithstanding anything to
the contrary contained herein, any Bank (a “Funding Affiliate Bank”) may at its
option elect to fund any loan to the Borrower through any foreign or domestic
branch or Affiliate (a “Funding Affiliate”) of such Funding Affiliate Bank;
provided that (x) nothing herein shall constitute a commitment by any Funding
Affiliate to fund any Loan, and (y) if a Funding Affiliate fails to make all or
any part of such Loan, the Funding Affiliate Bank shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 4.3(b).  Each
party hereto hereby agrees that (a) neither the grant to any Funding Affiliate
nor the exercise by any Funding Affiliate of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement, (b) no Funding Affiliate shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Bank
would be liable, and (c) the Funding Affiliate Bank shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by a Funding Affiliate hereunder shall utilize the Applicable
Tranche Commitment of the Funding Affiliate Bank to the same extent, and as if,
such Loan were made by such Funding Affiliate Bank.
(b)    With respect to any Advance requested hereunder to be made in any
particular currency (the “Specified Currency”) at any time, (x) in the event
there are no other outstanding Advances at such time or the only outstandings at
such time are in the Specified Currency, the Company shall allocate such Advance
across all Applicable Tranches which contain such currency on a pro rata basis
based on the amount of Loans available to be made in such currency under each

29
50746764_11

--------------------------------------------------------------------------------




such Applicable Tranche and (y) in the event there are outstanding Advances in
currencies other than the Specified Currency at such time, the Company shall use
commercially reasonable efforts to the extent practicable (taking into account
the minimum denominations required for Advances and the Company’s need for Loans
in Alternative Currencies) to allocate Advances hereunder such that, after
giving pro forma effect to each such Advance and any payments thereof, the
percentage of unused Applicable Tranche Commitments under each Applicable
Tranche relative to the Aggregate Applicable Tranche Commitments are
approximately equal; provided that, the failure to maintain such approximately
equal percentages referenced in this clause (y) shall not be a Default or an
Unmatured Default hereunder.
Section 2.2    Ratable Loans. Each Advance under an Applicable Tranche shall
consist of Revolving Loans made from the several Applicable Banks who have
Applicable Tranche Commitments under such Applicable Tranche, ratably in
proportion to the amounts of their respective Applicable Tranche Commitments on
the date of such Advance, or of Swingline Loans made from the Applicable Tranche
Swingline Banks agreeing to make any specific Applicable Tranche Swingline
Loans.
Section 2.3    Repayment of Advances.
(a)    Each Advance under an Applicable Tranche and accrued and unpaid interest
thereon shall be due and payable to the Administrative Agent for the account of
each Applicable Bank making such Advance thirty (30) days after such Advance is
made or, if earlier, the Revolving Credit Termination Date (any such date, a
“Loan Maturity Date”), except in the case of a Test Draw which shall be repaid
pursuant to the provisions of Section 7.2 hereof and except as provided in
Section 2.4.
(b)    Each then outstanding Advance and accrued and unpaid interest thereon
shall be due and payable on the Revolving Credit Termination Date.
Section 2.4    Reborrowing of Advances. No Applicable Tranche Revolving Loan may
be made hereunder to repay any Advance under any Applicable Tranche without the
consent of (a) the Required Applicable Banks under the Applicable Tranche from
which such Revolving Loan is made and (b) the Required Applicable Banks under
the Applicable Tranche to which the repayment is to be made, except that
Revolving Loans under an Applicable Tranche may be made to repay any outstanding
Swingline Loan under such Applicable Tranche (in which case such Revolving Loans
and accrued and unpaid interest thereon shall be due and payable to the
Administrative Agent on the original Loan Maturity Date of such Swingline Loan).
Section 2.5    Optional Principal Payments. The Company may prepay, without
premium or penalty, all or a portion of any outstanding Advance under any
Applicable Tranche at any time on any Business Day; provided that interest shall
accrue on such amount being prepaid until the next Business Day if such payment
is received after the Applicable Prepayment Time, on the date of payment.
Repayment of principal pursuant to this Section 2.5 shall be accompanied by
accrued and unpaid interest thereon.

30
50746764_11

--------------------------------------------------------------------------------




Section 2.6    Mandatory Principal Payments. (a) On any day on which the
aggregate outstanding principal of the Clearing Fund Pool Loans for any
applicable Clearing Business exceeds the Clearing Fund Borrowing Base therefor
(as determined pursuant to Section 1.4 after giving effect to any redesignation
pursuant to Section 2.13), the Company shall immediately repay Loans in the
amount of such excess or pledge to the Collateral Agent, for the benefit of the
Banks, additional Collateral in the applicable Clearing Fund Collateral Pool
under the Collateral Documents as necessary to cure such deficiency, without the
necessity of any notice or demand.
(b)    On any day on which the aggregate outstanding principal of the Company
Pool Loans exceeds the Company Borrowing Base (as determined pursuant to Section
1.4 after giving effect to any redesignation pursuant to Section 2.13), the
Company shall immediately repay Loans in the amount of such excess or pledge to
the Collateral Agent, for the benefit of the Banks, additional Collateral in the
Company Collateral Pool under the Collateral Documents as necessary to cure such
deficiency, without the necessity of any notice or demand.
(c)    On any day on which the aggregate outstanding principal of the Clearing
Fund Pool Loans and the Company Pool Loans, taken together, exceeds the
Aggregate Commitments, the Company shall repay Loans in the amount of such
excess without the necessity of any notice or demand.
(d)    On any Revaluation Date which is a Business Day on which the U.S. Dollar
Equivalent of the aggregate outstanding principal amount of Loans under any
Applicable Tranche exceeds the Aggregate Applicable Tranche Commitments then in
effect, then, the Company shall repay Revolving Loans under such Applicable
Tranche and/or Swingline Loans under such Applicable Tranche, as the Company
shall select, in the amount of such excess by (i) 5:45 p.m. (New York City time)
on the Business Day the Company receives written notice of such excess from the
Administrative Agent (the “Excess Notice Date”) if the Company receives notice
from the Administrative Agent by 2:00 p.m. (New York City time) on such Excess
Notice Date or (ii) on the next Business Day, prior to 11:00 a.m. (New York City
time) after the Company receives notice of such excess if the Company receives
notices from the Administrative Agent after 2:00 p.m. (New York City time) on
such Excess Notice Date.
(e)    On any Business Day after giving effect to any requested Loan or on any
Business Day when Loans are outstanding, on which the aggregate Borrowing Base
(including each Clearing Fund Borrowing Base and the Company Collateral
Borrowing Base) or the Aggregate Commitments is less than the sum of (i) 100% of
the aggregate principal amount of outstanding Loans denominated in U.S. Dollars
of such day and (2) 105% of the U.S. Dollar Equivalent of the aggregate
principal amount of outstanding Loans denominated in Alternative Currencies as
of such day, then, the Company shall, upon written notice from the
Administrative Agent, pledge additional Collateral or prepay Loans in any
Applicable Tranche at the option of the Company (or do any combination of the
foregoing) as necessary to cure such deficiency (or in the event of any such
requested Loan, instruct the Administrative Agent to return the proceeds of the
requested Loan to the applicable Banks or, in the event such pledge of such
additional Collateral is made as of such Business Day, hold such funds in the
Administrative Agent’s Office until the time of such pledge).

31
50746764_11

--------------------------------------------------------------------------------




Repayment of any such excess amount shall be applied first, to prepay
outstanding Swingline Loans in the Applicable Tranche selected by the Company,
and second, to prepay outstanding Revolving Loans in the Applicable Tranche
selected by the Company (in accordance with the applicable Collateral Pools), in
each case in the direct order of their respective maturities and shall be
accompanied by accrued and unpaid interest thereon.
Section 2.7    Adjustments of Commitments.
(a)    Adjustments by the Company. The Company may permanently reduce the
Aggregate Applicable Tranche Commitments under any Applicable Tranche, in whole
or in part ratably among the Applicable Banks, in proportion to the amounts of
their respective Applicable Tranche Commitments at any time upon written notice
to the Administrative Agent; provided, however, that, (i) subject to Sections
2.7(b) or 2.12, the amount of the Aggregate Applicable Tranche Commitments may
not be reduced below the outstanding principal amount of the Advance(s) under
such Applicable Tranche, and (ii) a notice of termination of any Aggregate
Applicable Tranche Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Company may also, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), request
that any Bank under an Applicable Tranche convert all or a part of such Bank’s
Applicable Tranche Commitments under such Applicable Tranche into Applicable
Tranche Commitments under (x) a different then existing Applicable Tranche or
(y) a new Additional Applicable Tranche requested by the Borrower (provided that
any such requested currency is a lawful currency (other than U.S. Dollars) that
is readily available and freely transferable and convertible into U.S. Dollars),
so long as, in any case, there are no outstanding Loans under either impacted
Applicable Tranche or Additional Applicable Tranche at the time of such
conversion. Each Bank shall notify the Company within five (5) Business Days of
receipt of the Company’s request, in writing, if and by what amount such Bank is
willing, in its sole discretion, to so convert its Applicable Tranche
Commitments. Notwithstanding the foregoing, anything else provided herein or
otherwise, if any Bank shall fail to notify the Company within such five (5)
Business Day period, such Bank shall be deemed to have declined such requested
conversion. In the case of any Additional Applicable Tranche, the Administrative
Agent shall notify the Company and the Banks of any such Additional Applicable
Tranche approved as contemplated hereby and, the Applicable Reference Rate,
Applicable AA Funds Delivery Deadline, Applicable Alternative Currency Sublimit,
Applicable Bank Funding Deadline, Applicable Borrower Notice Deadline and
Applicable Payment Time, which such provisions shall be, in each case, (subject
to the consent of the Company and those Banks who have agreed to convert
commitments into such Additional Applicable Tranche) and the currencies to be
provided thereunder (any such notice, as “Additional Tranche Confirmation”)
which such Additional Tranche Confirmation shall be deemed to modify Annex II
with such additional information as applicable.
(b)    Adjustments by Banks for Accelerated Termination. If any Applicable
Tranche Commitment of a Bank hereunder is terminated pursuant to Section 2.12,
the Company shall immediately notify the Administrative Agent in writing of such
termination (“Accelerated Termination Notice”) and shall state the amount of
such terminating Bank’s Applicable Tranche

32
50746764_11

--------------------------------------------------------------------------------




Commitment so terminated (“Terminated Commitment”) in the Accelerated
Termination Notice. The Administrative Agent shall promptly provide a copy of
the Accelerated Termination Notice to each remaining Bank (each a
“Non-Terminating Bank”). Each Non-Terminating Bank shall notify the Company, in
writing, on or before the second Business Day after the date the Accelerated
Termination Notice is received by such Non-Terminating Bank, if and by what
amount such Bank is willing in its sole discretion to increase its Applicable
Tranche Commitment (in the case such Bank has an Applicable Tranche Commitment
under the Impacted Tranche at such time) or provide for such Applicable Tranche
Commitment (in the case such Bank does not already have an Applicable Tranche
Commitment under the Impacted Tranche at such time) (as applicable), which
amount shall be equal to all or some portion of the Terminated Commitment (each,
a “2.7(b) Notice”). Any Non-Terminating Bank that fails to so notify the Company
on or before such second Business Day shall be deemed to have declined to
increase or provide any such Applicable Tranche Commitment. If offers to
increase or provide any such Applicable Tranche Commitments are made by two or
more Non-Terminating Banks in an aggregate amount greater than the aggregate
amount of the Terminated Commitment, such Non-Terminating Banks and the Company
hereby agree that such offers shall be allocated as nearly as possible in
proportion to the aggregate amount of such offers, so that the aggregate amount
thereof will not exceed the amount of the Terminated Commitment. On or before
the third Business Day after the date of the Accelerated Termination Notice, the
Company shall notify Administrative Agent and each Non-Terminating Bank of the
amount, if any, by which each such Non-Terminating Bank’s Commitment has been
increased or provided, which amount shall not exceed the amount of such
Non-Terminating Bank’s offer to increase or provide such Applicable Tranche
Commitment in such Bank’s 2.7(b) Notice. All increases or provisions of
Applicable Tranche Commitments by the Banks under this Section 2.7(b) shall
become effective on the terminating Bank’s Accelerated Termination Date or on
such later date on which the Company shall notify Administrative Agent and each
Non-Terminating Bank of the amount, if any, by which each such Non-Terminating
Bank’s Applicable Tranche Commitment has been increased or provided in
accordance with this Section 2.7(b) (“2.7(b) Effective Date”). The Company shall
promptly upon request deliver to each Non-Terminating Bank whose Applicable
Tranche Commitment has been increased or provided pursuant to this Section
2.7(b) a new Note reflecting (if requested by such Non-Terminating Bank) such
Non-Terminating Bank’s new Applicable Tranche Commitment. Each such Bank whose
Applicable Tranche Commitment is terminated as contemplated hereby shall
promptly, after repayment to such Bank of all Obligations (other than contingent
obligations for which no claim has been made) owing to such Bank on the 2.7(b)
Effective Date, return to the Company such Bank’s superseded Note(s), as
applicable. Each such Non-Terminating Bank shall make available to the
Administrative Agent such amounts with respect to the Applicable Tranche
affected by the termination contemplated by this Section in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other applicable Banks in the respective Applicable Tranche, as being
required in order to cause, after giving effect to such commitment increase, the
outstanding Loans (and risk participations in outstanding Swingline Loans) in
the respective Applicable Tranche to be held ratably by all Applicable Banks in
the respective Applicable Tranche in accordance with their respective Applicable
Percentages (as revised by such increase) and the Company shall be deemed to
have prepaid and reborrowed the outstanding applicable Loans in the respective
Applicable Tranche as of the 2.7(b) Effective Date to the extent necessary to
keep the outstanding Loans in the respective Applicable Tranche ratable with any
revised Applicable

33
50746764_11

--------------------------------------------------------------------------------




Percentages arising from any nonratable increase in the Applicable Tranche
Commitments contemplated hereby.
Section 2.8    Fees.
(a)    From the date hereof to but excluding the Revolving Credit Termination
Date, the Company agrees to pay to the Administrative Agent for the ratable
account of the Banks in each Applicable Tranche a commitment fee of 10/100 of 1%
per annum (on the basis of a year consisting of 360 days and for actual days
elapsed) on the daily amount of the excess of (i) the amount of the Aggregate
Applicable Tranche Commitments under each such Applicable Tranche over (ii) the
aggregate principal amount of all outstanding Loans (excluding any Swingline
Loans, provided that in the event the participating interests in all Applicable
Tranche Swingline Loans outstanding on such date have been fully funded in
accordance with Section 2.14(a), the Applicable Tranche Swingline Exposure of
each Applicable Bank under each such Applicable Tranche shall not be excluded
from such aggregate principal amount or, in the event that such participating
interests are not fully funded, only the participating interests acquired and so
partially funded by such Bank in accordance with Section 2.14(a) in respect of
any such outstanding Applicable Tranche Swingline Loans shall not be excluded
from such aggregate principal amount), payable in arrears on the last day of
each fiscal quarter of the Company hereafter and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.
(b)    The Company agrees to pay to the Administrative Agent and the Collateral
Agent, for each of their respective accounts, fees payable in the amounts and at
the times separately agreed upon by the Company.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or the Collateral Agent, in the
case of such fees payable to the Collateral Agent). The Administrative Agent
shall distribute any such payments received by it for the account of the Banks
to the Banks in accordance with their respective pro rata shares thereof.
Section 2.9    Collateral.
(a)    The Obligations of the Company under this Agreement, the Loans and all
other Loan Documents shall be secured, in each case, by the applicable
Collateral Pool, in accordance with the Collateral Documents.
(b)    The Company may at any time (including after a Notice of Exclusive
Control has been delivered) direct the Collateral Agent, in writing, to permit
(and upon such direction, which shall be deemed a certification by the Company
that such withdrawal or replacement is not prohibited hereunder, the Collateral
Agent shall permit) the replacement of any Clearing Member Security or Company
Security credited to any Collateral Account, or any Money Fund Share subject to
the Lien of the Collateral Agent pursuant to the Security and Pledge Agreement
or any Gold Bullion subject to the Lien of the Collateral Agent pursuant to any
Bullion Security Agreement, as the case may be, with replacement collateral of a
type described in CME Rule 816 or CME Rule 820, CBOT Rule 816 or CBOT Rule 820
or NYMEX Rule 816 or NYMEX Rule 820 or any other similar Rule

34
50746764_11

--------------------------------------------------------------------------------




(and otherwise qualifying as “Eligible Assets”), or withdraw any Clearing Member
Security or Company Security credited to any Collateral Account, or any Money
Fund Share subject to the Lien of the Collateral Agent pursuant to the Security
and Pledge Agreement or any Gold Bullion subject to the Lien of the Collateral
Agent pursuant to any Bullion Security Agreement; provided that:
(i)    at any time when there are one or more outstanding Advances, after giving
effect to any such replacement or withdrawal, (x) if such replacement or
withdrawal is in respect of Clearing Member Security, Company Security or Money
Fund Shares in any Clearing Fund Collateral Pool, the aggregate principal amount
of all the applicable remaining Clearing Fund Pool Loans outstanding as of the
date of such replacement or withdrawal (after giving effect to any concurrent
redesignation pursuant to Section 2.13) shall not exceed the applicable Clearing
Fund Borrowing Base as of the date of such replacement or withdrawal (as
determined by the Company and, confirmed to the Company by the Collateral Agent
(with the Collateral Agent’s determination controlling in the event of any
discrepancy)) and (y) if such replacement or withdrawal is in respect of Company
Security in the Company Collateral Pool, the aggregate principal amount of all
remaining Company Pool Loans (together with, if the aggregate Clearing Fund Pool
Loans then exceed the aggregate Clearing Fund Borrowing Bases, such aggregate
excess Clearing Fund Pool Loans) outstanding as of the date of such replacement
or withdrawal (after giving effect to any concurrent redesignation pursuant to
Section 2.13) shall not exceed the Company Borrowing Base as of the date of such
replacement or withdrawal (as determined by the Company and, confirmed to the
Company by the Collateral Agent (with the Collateral Agent’s determination
controlling in the event of any discrepancy);
(ii)    at any time when (and subject to clause (i) above) there are one or more
outstanding Advances and either (1) a Default shall have occurred and be
continuing at such time or (2) an Unmatured Default in respect of Section 8.2
shall have occurred and be continuing at such time, the Company shall not be
permitted to withdraw or replace any of the specified assets identified in any
Collateral Notice as Collateral associated with any Advance outstanding at such
time; and
(iii)    subject only to clause (iv), at any time when there are no outstanding
Advances, the Company shall be permitted to withdraw or replace any Collateral;
and
(iv)    at any time when either a Default or an Unmatured Default in respect of
Section 8.2 shall have occurred and be continuing, the Company shall not be
permitted to withdraw or replace any Guaranty Fund Assets identified in any
Collateral Notice as Collateral associated with any Advance outstanding at such
time.
(c)    The Company may at any time (including after a Notice of Exclusive
Control has been delivered) direct the Collateral Agent to cause any Custodian
(or its transfer or servicing agent) having custody over a Collateral Account,
any Clearing Member Securities Account, any Company Securities Account, any
Bullion Account Bank or any Money Fund Issuer or its transfer or servicing
agent, as the case may be, in writing, to liquidate (and the JPMorgan Securities
Intermediary, the DB Securities Intermediary, the BNY Mellon Securities
Intermediary, the Citibank Securities Intermediary, any Bullion Account Bank or
such Money Fund Issuer or any other

35
50746764_11

--------------------------------------------------------------------------------




Custodian or any of their transfer or servicing agents, as the case may be,
shall liquidate in market-based transactions as directed, in writing, by the
Company) any Clearing Member Security or Company Security credited to any
Collateral Account, any Clearing Member Securities Account or any Company
Securities Account, or any Money Fund Shares subject to the Lien of the
Collateral Agent pursuant to the Security and Pledge Agreement, or any Gold
Bullion subject to the Lien of the Collateral Agent pursuant to any Bullion
Security Agreement, as the case may be, and apply the proceeds thereof and any
other amounts credited to any Collateral Account, or credited in respect of such
Money Fund Shares to repay any outstanding Loans in the Applicable Tranche;
provided that:
(i)    (x) if such liquidation and repayment is in respect of Clearing Member
Security, Company Security or Money Fund Shares in any Clearing Fund Collateral
Pool, the aggregate principal amount of the remaining applicable Clearing Fund
Pool Loans outstanding (after giving effect to any concurrent redesignation
pursuant to Section 2.13) shall not exceed the applicable Clearing Fund
Borrowing Base as of the date of such liquidation and (y) if such liquidation
and repayment is in respect of Company Security in the Company Collateral Pool,
the aggregate principal amount of all remaining Company Pool Loans (together
with, if the Clearing Fund Pool Loans related to any Clearing Business then
exceed the Clearing Fund Borrowing Base for such Clearing Business, such excess
Clearing Fund Pool Loans and any other such excess Clearing Fund Pool Loans for
any other Clearing Business) outstanding (after giving effect to any concurrent
redesignation pursuant to Section 2.13) shall not exceed the Company Borrowing
Base as of the date of such liquidation (unless, in either case, the
Administrative Agent otherwise determines that any such liquidation is in the
best interests of the Banks, after giving effect to any such liquidation and the
repayment of Loans in the Applicable Tranche as directed by the Company pursuant
thereto, in which case any such liquidation shall be permitted notwithstanding
anything to the contrary in this clause (i));
(ii)    the Company shall reimburse the Collateral Agent, the JPMorgan
Securities Intermediary, the BNY Mellon Securities Intermediary, the DB
Securities Intermediary, the Citibank Securities Intermediary, the Bullion
Account Bank or the Money Fund Issuer or any other Custodian or any of their
transfer or servicing agents, as the case may be, for any and all reasonable
costs, internal charges and out-of-pocket expenses paid or incurred by such
Person in connection with any such liquidation;
(iii)    at any time when there are one or more outstanding Advances and either
(1) a Default shall have occurred and be continuing at such time or (2) an
Unmatured Default in respect of Section 8.2 shall have occurred and be
continuing at such time, the Company shall not liquidate any of the specified
assets identified in any Collateral Notice as Collateral associated with any
Advance that is outstanding at any time while such Default or Unmatured Default
exists (unless the Administrative Agent otherwise determines that any such
liquidation is in the best interests of the Banks after giving effect to any
such liquidation and the application of the proceeds thereof to repay Loans in
the Applicable Tranche, in which case any such liquidation shall be permitted
notwithstanding anything to the contrary in this clause (iii)); and

36
50746764_11

--------------------------------------------------------------------------------




(iv)    at any time when either a Default or an Unmatured Default in respect of
Section 8.2 shall have occurred and be continuing, the Company shall not
liquidate any Guaranty Fund Assets identified in any Collateral Notice as
Collateral associated with any Advance outstanding at such time (unless the
Administrative Agent otherwise determines that any such liquidation is in the
best interests of the Banks after giving effect to any such liquidation and the
application of the proceeds thereof to repay Loans in the Applicable Tranche, in
which case any such liquidation shall be permitted notwithstanding anything to
the contrary in this clause (iv)).
(d)    For ease of administration, when the Company is including Sovereign Debt
in any Collateral Pool, the Administrative Agent may require the Company to, or
may itself, designate a specific aggregate principal amount of the Loans in the
Applicable Tranche to be secured by such Collateral Pool as being deemed for
purposes of this Section 2.9(d) to be notionally allocated to such Sovereign
Debt (and not to the other Eligible Assets in such Collateral Pool), in either
case by giving notice thereof to the Company and the Collateral Agent. Upon such
designation becoming effective (but subject to any redesignation as contemplated
below), the remaining aggregate principal amount of the Loans to be secured by
such Collateral Pool shall be deemed for purposes of this Section 2.9(d) to be
notionally allocated only to the other Eligible Assets in such Collateral Pool.
While such designation is in effect (but subject to any such redesignation as
contemplated below), the provisions of Section 2.6(a) or (b), as the case may
be, the other paragraphs of this Section 2.9, Section 1.4 and Section 2.13 shall
be read as though such Collateral Pool were two separate Collateral Pools, one
including only such Sovereign Debt and the other including only such other
Eligible Assets. At any time after such designation becomes effective, the
Company or the Administrative Agent may redesignate, by notice to the other and
the Collateral Agent, all or any part of the aggregate principal amount of the
Loans notionally allocated to such Sovereign Debt as being allocated to such
other Eligible Assets, or vice versa, provided that after giving effect to such
redesignation no prepayment would be required under Section 2.6(a) or (b) as
read as contemplated above on account of the aggregate principal amount of such
Loans notionally allocated to either such Sovereign Debt or such other Eligible
Assets. Notwithstanding the foregoing, all of the Loans relating to such
Collateral Pool shall be secured by all of the Eligible Assets (including such
Sovereign Debt) in such Collateral Pool at all times.
(e)    Upon any replacement, liquidation or withdrawal of any Clearing Member
Security, Company Security, Gold Bullion or Money Fund Shares in accordance with
the Collateral Documents and pursuant to subsection (b) or (c) above, the Lien
of the Collateral Agent on the replaced, liquidated or withdrawn Clearing Member
Security, Company Security or Money Fund Shares, as applicable, shall be deemed
released without further consent of the Collateral Agent or any Bank.
(f)    Any right of the Company to withdraw, replace or liquidate any Collateral
pursuant to this Section 2.9 shall apply to the extent any such Collateral has
not been previously sold or liquidated by the Collateral Agent, or accepted by
the Collateral Agent in full or partial satisfaction of any Obligations in
accordance with the Section 9-620 of the UCC.

37
50746764_11

--------------------------------------------------------------------------------




Section 2.10    Commitment Increase Option.
(a)    The Company may, at its option and without the consent of the Banks, at
any time and from time to time, seek to increase the Aggregate Commitments by up
to an aggregate amount of $3,000,000,000 for all such increases (resulting in
maximum Aggregate Commitments of $10,000,000,000) upon written notice to the
Administrative Agent and the Collateral Agent, which notice shall specify the
amount of any such increase, the requested Applicable Tranche(s) to be increased
and the amount of each such increase within such Applicable Tranche and shall be
delivered at a time when no Default or Unmatured Default has occurred and is
continuing. The Company may, in its sole discretion, offer the increase in the
Aggregate Commitments to existing Banks or to other lenders or entities
reasonably acceptable to the Administrative Agent and the Company, and such
requested increase may be with respect to any Applicable Tranche(s). No increase
in the Aggregate Commitments shall become effective until the existing or new
Banks extending a new or increased Applicable Tranche Commitment amount (which
such increase shall be determined by each such existing or new Bank in its sole
discretion) and the Company shall have delivered to the Administrative Agent a
document reasonably satisfactory to the Administrative Agent and the Company
pursuant to which any such existing Bank states the amount of its Applicable
Tranche Commitment increase (as the case may be), any such new Bank (or new
Applicable Bank) states its aggregate Applicable Tranche Commitment amount and
agrees to assume and accept the obligations and rights of a Bank hereunder (or
under the Applicable Tranche, as the case may be) and the Company accepts such
new or increased Applicable Tranche Commitments. The Banks (new or existing)
accepting new or increased Applicable Tranche Commitments shall accept an
assignment from the existing Banks, and the existing Banks shall make an
assignment to the new or existing Banks accepting a new or increased Applicable
Tranche Commitment (as the case may be), of a direct interest in each then
outstanding Advance under the Applicable Tranche, as applicable, such that,
after giving effect thereto, all credit exposure under each Applicable Tranche
is held ratably by the Applicable Banks in proportion to their respective
Applicable Tranche Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and accrued and unpaid facility fees. Any such increase of the
Aggregate Commitments, respectively shall be subject to receipt by the
Administrative Agent from the Company of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request.
(b)    In addition to the foregoing, to the extent that the Company has reduced
the Aggregate Commitments with respect to any or all of the Banks (including
pursuant to Section 2.12), the Company may, from time to time, increase any
portion of any such Bank’s respective Applicable Tranche Commitment with respect
to an Applicable Tranche, with such Bank’s consent in its sole discretion, in an
amount up to the amount so reduced, provided that each such Bank shall accept an
assignment from the existing Banks, and the existing Banks shall make an
assignment to each such Bank of a direct interest in each then outstanding
Advance under such Applicable Tranche, such that, after giving effect thereto,
all credit exposure hereunder is held ratably by the Banks in proportion to
their respective Applicable Tranche Commitments. The documents evidencing any
such increase in the Aggregate Commitments shall be in a form reasonably
acceptable to the Company and the Administrative Agent.

38
50746764_11

--------------------------------------------------------------------------------




Section 2.11    Defaulting Banks.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable law:
(i)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of that Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to any Agent by that
Defaulting Bank pursuant to Section 12.1), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Bank to any Agent hereunder on a
pro rata basis; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Bank to each Applicable Tranche Swingline Bank hereunder;
third, as the Company may request (so long as no Default or Unmatured Default
exists), to the funding of any Loan in respect of which that Defaulting Bank has
failed to fund its portion thereof as required by this Agreement (such unfunded
amounts to be determined by the Administrative Agent, in consultation with the
Company); fourth, if so determined by the Administrative Agent and the Company,
to be held in an interest bearing account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Agreement; fifth,
in the case of a Defaulting Bank under any Applicable Tranche, to the payment of
any amounts owing to the other Banks under such Applicable Tranche (including
the Applicable Tranche Swingline Banks) as a result of any judgment of a court
of competent jurisdiction obtained by any Bank under such Applicable Tranche
(including the Applicable Tranche Swingline Banks) against that Defaulting Bank
as a result of that Defaulting Bank’s breach of its obligations under this
Agreement with respect to such Applicable Tranche; sixth, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; and
seventh, to that Defaulting Bank or as otherwise directed by a court of
competent jurisdiction; provided that if (A) such payment is a payment of the
principal amount of any Loans under any Applicable Tranche in respect of which
that Defaulting Bank has not fully funded its appropriate share and (B) such
Loans were made at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Banks under each such Applicable Tranche on a pro rata basis
(and ratably among all such Applicable Tranches computed in accordance with the
Defaulting Banks’ respective funding deficiencies) prior to being applied to the
payment of any Loans of that Defaulting Bank under the Applicable Tranche. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank pursuant to this
Section 2.11(a)(ii) shall be deemed paid to and redirected by that Defaulting
Bank, and each Bank irrevocably consents hereto.

39
50746764_11

--------------------------------------------------------------------------------




(iii)    Certain Fees. That Defaulting Bank shall not be entitled to receive any
commitment fee pursuant to Section 2.8 for any period during which that Bank is
a Defaulting Bank (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Bank, for purposes of computing
the amount of the obligation of each non-Defaulting Bank to acquire, refinance
or fund participations in Applicable Tranche Swingline Loans pursuant to Section
2.14, the pro rata portion and “Applicable Percentage” of each non-Defaulting
Bank shall be computed from time to time without giving effect to the Applicable
Tranche Commitment of that Defaulting Bank with respect to each Applicable
Tranche; provided that, (i) each such reallocation shall be given effect if, at
the time of any such reallocation, no Default or Unmatured Default exists; and
(ii) the aggregate obligation of each non-Defaulting Bank to acquire, refinance
or fund participations in the Applicable Tranche Swingline Loans shall not
exceed the positive difference, if any, of (1) the Applicable Tranche Commitment
of that non-Defaulting Bank minus (2) the aggregate outstanding amount of the
Applicable Tranche Revolving Loans of that Bank
(b)    Defaulting Bank Cure. If the Company, the Administrative Agent and the
Applicable Tranche Swingline Banks agree in writing in their sole discretion
that a Defaulting Bank should no longer be deemed to be a Defaulting Bank, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Bank will, to the extent applicable, purchase that portion of
outstanding Loans of the other Banks in each Applicable Tranche participated in
by such Defaulting Bank or take such other actions as the Administrative Agent
may determine to be necessary to cause the Applicable Tranche Revolving Loans
and funded and unfunded participations in Applicable Tranche Swingline Loans to
be held on a pro rata basis by the Banks in the Applicable Tranche in accordance
with their Applicable Percentages (without giving effect to Section
2.11(a)(iv)), whereupon that Bank will cease to be a Defaulting Bank; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Bank was a Defaulting
Bank (and the Company shall not be required to pay any such fees or payments to
such Bank which were not required to have been paid to such Bank while it was a
Defaulting Bank); and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank.
(c)    Other Rights and Remedies. The rights and remedies against a Defaulting
Bank under this Section 2.11 are in addition to other rights and remedies which
the Company may have against such Defaulting Bank with respect to any Funding
Default and which the Administrative Agent or any Bank may have against such
Defaulting Bank with respect to any Funding Default.

40
50746764_11

--------------------------------------------------------------------------------




Section 2.12    Removal or Replacement of a Bank. Anything contained herein to
the contrary notwithstanding, in the event that: (a) any Bank shall become a
Defaulting Bank and such Defaulting Bank shall immediately fail to cure the
default as a result of which it has become a Defaulting Bank; (b) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 9.2(a), the
consent of the Required Banks shall have been obtained but the consent of one or
more of the other Banks (each a “Non-Consenting Bank”) whose consent is required
shall not have been obtained or (c) any Bank requests reimbursement for amounts
owing pursuant to Section 11.3(a), 11.8(b) or 11.8(c) or (d) if any Bank gives
any notice pursuant to Section 11.8(d) indicating its inability to make or
maintain Alternative Currency Rate Loans under an Applicable Tranche (each such
Bank under clauses (c) and (d) above, a “Requesting Bank”, and such Applicable
Tranche, an “Impacted Tranche”); with respect to each such Defaulting Bank,
Non-Consenting Bank or Requesting Bank (the “Terminated Bank”), the Company may,
by giving written notice to the Administrative Agent and any Terminated Bank of
its election to do so, (1) elect to cause such Terminated Bank (and such
Terminated Bank hereby irrevocably agrees) to assign its outstanding Loans and
its Applicable Tranche Commitments (or, in the case of a Requesting Bank under
clause (d) above, the outstanding Loans and its Applicable Tranche Commitments
under the Impacted Tranche), if any, in full to one or more Assignees (each a
“Replacement Bank”) in accordance with applicable law and the provisions of
Section 11.1(c) and the Company shall pay the fees, if any, payable thereunder
in connection with any such assignment from a Non-Consenting Bank or a
Requesting Bank and the Defaulting Bank shall pay the fees, if any, payable
thereunder in connection with any such assignment from such Defaulting Bank;
provided, (i) (A) on the date of such assignment, the Replacement Bank shall pay
to such Terminated Bank the aggregate principal amount of all outstanding Loans
and Applicable Tranche Swingline Exposure of the Terminated Bank (or, in the
case of a Requesting Bank, under clause (d) above, the aggregate principal
amount of all outstanding Loans and Applicable Tranche Swingline Exposure under
the Impacted Tranche) and, subject to clauses (B) and (C) hereof, all other
Obligations owing to such Terminated Bank under this Agreement, (B) on the date
any such fees shall be due as provided in Section 2.8, subject to Section 2.11,
the Replacement Bank shall pay all accrued, but theretofore unpaid fees owing to
such Terminated Bank (or, in the case of a Requesting Bank, under clause (d)
above, the aggregate principal amount of all outstanding Loans and Applicable
Tranche Swingline Exposure under the Impacted Tranche) and (C) on the date any
accrued interest shall be due as provided in Section 3.3, the Replacement Bank
shall pay all accrued, but theretofore unpaid interest owing to such Terminated
Bank (or, in the case of a Requesting Bank under clause (d) above, all accrued,
but theretofore unpaid interest owing to such Terminated Bank under the Impacted
Tranche) and (ii) in the event such Terminated Bank is a Non-Consenting Bank,
each Replacement Bank shall consent, at the time of such assignment, to such
proposed amendment, modification, termination, waiver or consent or (2) so long
as no Applicable Tranche Swingline Loan (or, in the case of a Requesting Bank
under clause (d) above, no Applicable Tranche Swingline Loan under the Impacted
Tranche) is outstanding in respect of which such Bank may be required to acquire
a participating interest pursuant to Section 2.14, elect to terminate such
Bank’s Applicable Tranche Commitment and obligations to make Loans and acquire
such participating interest in Applicable Tranche Swingline Loans hereunder (or,
in the case of a Requesting Bank under clause (d) above, such Bank’s Applicable
Tranche Commitment and obligations to make Loans and acquire such participating
interest in Applicable Tranche Swingline Loans under the Impacted Tranche),
provided that the Company shall send

41
50746764_11

--------------------------------------------------------------------------------




written notice to such Bank specifying a date at least 3 Business Days after the
date of such notice on which such Bank’s Applicable Tranche Commitments and
obligation to make Loans and acquire participating interests in Applicable
Tranche Swingline Loans hereunder (or, in the case of a Requesting Bank under
clause (d) above, such Bank’s Applicable Tranche Commitments and obligations to
make Loans and acquire such participating interest in Applicable Tranche
Swingline Loans, under the Impacted Tranche) shall be terminated. Upon the
prepayment of all Obligations owing to any Terminated Bank and the termination
of such Terminated Bank’s Applicable Tranche Commitments, if any (other than in
the case of a Requesting Bank retaining an Applicable Tranche Commitment after
such termination), such Terminated Bank shall no longer constitute a “Bank” for
purposes hereof. Notwithstanding anything to the contrary above, each Terminated
Bank shall continue to be entitled to the benefits of Sections 2.14, 3.4(b),
4.3, 11.3, 11.8, 12.1(b), 12.1.(c), and 12.1(d) (in each case, to the extent
such obligations arose prior to the effective date of the Assignment Agreement
applicable thereto). Each Bank agrees that if the Company exercises its option
hereunder to cause an assignment by such Bank as a Terminated Bank, the
Administrative Agent may execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 11.1(c) on
behalf of a Non-Consenting Bank or Terminated Bank and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 11.1(c).
Section 2.13    Redesignation of Settlement Loans. During any Business Day on
which Settlement Loans remain outstanding, the Company may deliver to the
Collateral Agent a notice, substantially in the form of Exhibit J (a “Notice of
Redesignation”), pursuant to which the Company may redesignate (i) one or more
Settlement Loans previously designated as Company Pool Loans as Clearing Fund
Pool Loans for any Clearing Business or (ii) one or more Settlement Loans
previously designated as Clearing Fund Pool Loans for any Clearing Business as
Company Pool Loans and, if such Settlement Loans are being redesignated as
Clearing Fund Pool Loans, shall specify the applicable Clearing Business;
provided, that (x) if such redesignation is in respect of a Settlement Loan to
be redesignated as a Clearing Fund Pool Loan, the aggregate principal amount of
all the applicable Clearing Fund Pool Loans outstanding as of the date of such
redesignation, after giving effect to such redesignation, shall not exceed the
applicable Clearing Fund Borrowing Base (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)) and (y) if such
redesignation is in respect of a Settlement Loan to be redesignated as a Company
Pool Loan, the aggregate principal amount of all Company Pool Loans outstanding
as of the date of such redesignation, after giving effect to such redesignation,
shall not exceed the Company Borrowing Base (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)). Upon any such
confirmation by the Collateral Agent, the related redesignation shall become
effective.
Section 2.14    Participations in Applicable Tranche Swingline Loans.
(a)    Each Applicable Tranche Swingline Bank shall provide written notice to
the Administrative Agent of any outstanding Applicable Tranche Swingline Loan
and either (i) in the case of an Applicable Tranche Swingline Loan that is not
an Applicable Tranche Covering Swingline Loan, the Applicable Banks shall
acquire participating interests in any outstanding Applicable

42
50746764_11

--------------------------------------------------------------------------------




Tranche Swingline Loan pro rata in accordance with their respective Applicable
Tranche Commitments and Applicable Percentage thereof or (ii) in the case of an
Applicable Tranche Covering Swingline Loan, the Applicable Banks that failed to
timely make available the Applicable Tranche Revolving Loans covered by such
Applicable Tranche Covering Swingline Loan shall acquire participating interests
in such Applicable Tranche Covering Swingline Loan pro rata in accordance with
such Applicable Tranche Revolving Loans that such Applicable Bank did not timely
make available, in either event, not later than 12:00 noon (New York City time)
on the third Business Day following any Business Day on which an Applicable
Tranche Swingline Loan is made by such Applicable Tranche Swingline Bank.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Applicable Bank, specifying in such notice such Applicable
Bank’s share of such Applicable Tranche Swingline Loan. Each Applicable Bank
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Applicable
Tranche Swingline Bank, such Bank’s share of such Applicable Tranche Swingline
Loan. Each Applicable Bank acknowledges and agrees that its obligation to
acquire participating interests in Applicable Tranche Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Applicable Tranche Commitments or the
Aggregate Applicable Tranche Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Applicable Bank shall comply with its obligation under this Section in the same
manner as provided in Section 4.1 with respect to Loans made by such Applicable
Bank (and Section 4.2 shall apply, mutatis mutandis, to the payment obligations
of the Applicable Banks), and the Administrative Agent shall promptly pay to
such Applicable Tranche Swingline Bank the amounts so received by it from the
Applicable Banks. The Administrative Agent shall notify the Company of any
participating interest in any Applicable Tranche Swingline Loan acquired
pursuant to this Section. Any amounts received from the Company (or other party
on behalf of the Company) in respect of an Applicable Tranche Swingline Loan
after receipt by the Applicable Tranche Swingline Bank of the proceeds of a sale
of participating interests therein shall be promptly remitted through the
Administrative Agent to the Applicable Banks that shall have made their payments
pursuant to this Section and to the Applicable Tranche Swingline Bank, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Administrative Agent, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participating interests
in an Applicable Tranche Swingline Loan pursuant to this paragraph shall not
relieve the Company of any default in the payment thereof.
ARTICLE III
FUNDING THE CREDITS
Section 3.1    Method of Borrowing.
(a)    To request an Advance hereunder, the Company shall:
(i)     give notification, by telephone (which notification shall be made on the
Borrowing Date, may be made either before or after delivery of the Advance
Request referred to in clause (ii) below and shall be subject to Section
3.5(b)), to the Administrative Agent

43
50746764_11

--------------------------------------------------------------------------------




that the Advance Request has been or will be delivered to the Administrative
Agent and, if not yet delivered, the amount of the Advance, the Applicable
Tranche and the applicable currency that will be requested in such Advance
Request (such telephone notification, the “Advance Request Confirmation”),
(ii)    deliver, by facsimile and by email prior to the Applicable Borrower
Notice Deadline:
(A)     a notice to the Administrative Agent of such request for Applicable
Tranche Revolving Loans or Applicable Tranche Swingline Loans in substantially
the form of Exhibit H attached hereto (an “Advance Request”), which Advance
Request shall be delivered to the Administrative Agent’s Office applicable for
such Applicable Tranche, and shall specify:
(1)
the aggregate amount of the requested Advance;

(2)
the date of such Advance, which shall be a Business Day;

(3)
the Applicable Tranche under which such Advance is requested;

(4)
whether such Advance is requested as an Applicable Tranche Revolving Loan or
Applicable Tranche Swingline Loan;

(5)
the currency of the Loans to be borrowed (if the Company fails to specify a
currency in an Advance Request, then the Loan so requested shall be made in U.S.
Dollars);

(6)
the location and number of the Company’s account to which funds are to be
disbursed, which shall be a deposit account of the Company’s maintained with the
Administrative Agent; and

(7)
whether the requested Loans are being designated as Settlement Loans, as GFX
Loans or as CMECE Loans and, in the case of Settlement Loans, whether the
Settlement Loans are being designated as Clearing Fund Pool Loans or Company
Pool Loans for the purpose of calculations relating to the Borrowing Base and,
if the Settlement Loans are being designated as Clearing Fund Pool Loans,
specifying the applicable Clearing Business, and

(B)     a notice to the Collateral Agent in substantially the form of Exhibit I
attached hereto detailing the Collateral pledged by the Company to secure the
requested Advance (a “Collateral Notice”), which Collateral Notice shall be
delivered to the Collateral Agent’s Office, and
(iii)     give separate notification, by telephone, to the Collateral Agent that
the Collateral Notice has been delivered to the Collateral Agent. Concurrently
with, or shortly

44
50746764_11

--------------------------------------------------------------------------------




following, or in lieu of, its making an Advance Request in respect of Applicable
Tranche Revolving Loans, the Company may also make an Advance Request in respect
of Applicable Tranche Swingline Loans.
An Advance Request in respect of Swingline Loans shall also specify (1) the
Banks being requested to act as an Applicable Tranche Swingline Bank with
respect to such Advance and make Applicable Tranche Swingline Loans and the
respective amounts thereof, and (2) if such Applicable Tranche Swingline Loans
are being requested on the same day as any Applicable Tranche Revolving Loans,
whether such Applicable Tranche Swingline Loans are to cover for any Applicable
Tranche Revolving Loans not made available to the Administrative Agent in a
timely manner (any such Applicable Tranche Swingline Loan, an “Applicable
Tranche Covering Swingline Loan”) or are simply being requested in addition to
such Applicable Tranche Revolving Loans. If any Applicable Tranche Swingline
Loans being requested are Applicable Tranche Covering Swingline Loans, the
Administrative Agent shall first, use the proceeds of the Applicable Tranche
Revolving Loans timely made available to it to fund the requested Advance as
provided in Section 3.1(b), and second, fund the remaining portion of the
requested Advance, if any, with the proceeds made available to it in respect of
one or more Applicable Tranche Covering Swingline Loans, subject to Section
3.1(c). For the avoidance of doubt, the provision of Applicable Tranche
Swingline Loans by any Applicable Tranche Swingline Bank shall be in addition
to, and shall not relieve such Bank from its obligation to make Applicable
Tranche Revolving Loans ratably in proportion to the amount of its Applicable
Tranche Commitment.
In the event the Company is unable to submit any such notices via facsimile (due
to operational difficulties or otherwise), the Administrative Agent may, to the
extent commercially reasonable and following telephone notices by the Company
requesting same, agree to accept such notices via other electronic delivery
methods.
(b)    Advance Determination.
(i)    Immediately as commercially practicable following the delivery of an
Advance Request in accordance with Section 3.1(a), the Administrative Agent
shall (A) notify each Bank with a commitment under the Applicable Tranche in
writing of the Company’s request for an Advance and such Bank’s pro rata share
of the Advance (any such notice, a “Bank Notice”) (and to the extent the Company
has delivered a form FR U-1 in connection with such request, make available to
the Banks such form FR U-1 via the Platform or other approved method of
delivery) and (B) provide to the Collateral Agent (x) a copy of the applicable
Advance Request Confirmation and (y) the principal amount of Loans then
outstanding under each Applicable Tranche (and before giving effect to such
Advance requested in such Advance Request Confirmation) (any such notice, an
“Outstanding Loan Notice”).
(ii)    The Collateral Agent shall, within 45 minutes of receipt of the later of
the applicable Collateral Notice and the Outstanding Loan Notice, (i) determine
the Market Value of the applicable Clearing Fund Collateral Pool or the Company
Collateral Pool, as applicable, and the corresponding Borrowing Base, (ii)
notify the Company (by telephone at the contact information provided in the
Advance Request) and the Administrative Agent

45
50746764_11

--------------------------------------------------------------------------------




(by telephone at the contact information set forth on Schedule 13.1) of the
Collateral Agent’s determination of the Market Value of the applicable
Collateral Pool and the corresponding Borrowing Base and whether such applicable
Collateral Pool is sufficient for the corresponding Borrowing Base to
collateralize the Company’s requested Advance (after giving effect to any
concurrent redesignation pursuant to Section 2.13).
(iii)    Subject to the satisfaction of the applicable conditions precedent set
forth in Article V, not later than the Applicable AA Funds Delivery Deadline,
the Administrative Agent shall, using the proceeds provided by the Banks
pursuant to Section 4.1 for such requested Advance, or any additional proceeds
that may be provided on behalf of the Banks by the Administrative Agent as
provided in this Agreement, make available to the Company in immediately
available funds the requested Advance (or, if such Collateral Pool is not then
sufficient to collateralize the requested Advance as required hereby, the
portion thereof that is so collateralized by such Collateral Pool) by depositing
such funds into the deposit account of the Company maintained with the
Administrative Agent specified in the Advance Request; provided that, in the
event that the applicable Collateral Pool is not sufficient to so collateralize
the requested Advance, the Collateral Agent shall notify the Company and the
Administrative Agent thereof and the Company may post additional Collateral to
the applicable Collateral Pool within one Business Day of such notice
(including, without limitation, by withdrawing any Company Security in
accordance with Section 2.9(b) and posting such Company Security as additional
Collateral with respect to the applicable Clearing Fund Collateral Pool) and
upon the posting of such additional Collateral to the applicable Collateral
Pool, the Administrative Agent shall make available to the Company a
corresponding amount of the funds deposited by the Banks in accordance with
Section 4.1. In the event that the Company fails to post sufficient additional
Collateral to the applicable Collateral Pool to collateralize the requested
Advance as required hereby within one Business Day following such notice from
the Collateral Agent of the insufficiency of the applicable Collateral Pool, the
Administrative Agent shall return any excess proceeds provided by the Banks to
the Banks ratably in accordance with the amounts funded by each Bank.
(c)    If an Advance Request is made in respect of an Applicable Tranche
Covering Swingline Loans, (i) the portion thereof made available by any
Applicable Tranche Swingline Bank to the Administrative Agent and not required
to cover for Applicable Tranche Revolving Loans shall be promptly returned to
such Applicable Tranche Swingline Banks on a pro rata basis in accordance with
the respective amounts made available by such Applicable Tranche Swingline Banks
and (ii) the proceeds of Applicable Tranche Revolving Loans subsequently made
available to the Administrative Agent shall be distributed to such Applicable
Tranche Swingline Banks as a prepayment of the principal of such Applicable
Tranche Covering Swingline Loans, with such distribution to be made to such
Applicable Tranche Swingline Banks on such a pro rata basis. Each Applicable
Tranche Swingline Bank that makes any Applicable Tranche Covering Swingline Loan
which is not made available to the Company and is promptly returned as
contemplated above shall be entitled to compensation for such Applicable Tranche
Covering Swingline Loan from the Company as determined by such Applicable
Tranche Swingline Bank in accordance with its customary practices (provided that
any such compensation shall not exceed the interest payable in

46
50746764_11

--------------------------------------------------------------------------------




respect of any Advance under the Applicable Tranche until the next Business Day
pursuant to Section 3.3); and any Applicable Tranche Covering Swingline Loan
which is made available to the Company shall earn interest, payable by the
Company, in accordance with Section 3.3.
Section 3.2    Minimum Amount of Each Advance. Except in the case of a Test
Draw, each Advance shall be in the minimum amount of $10,000,000 (and in
integral multiples of $250,000 if in excess thereof), provided, however, that
any Advance may be in the aggregate amount of the Excess Availability, as
applicable to such Advance.
Section 3.3    Interest.
(a)    Prior to its Loan Maturity Date, each Advance shall bear interest at the
Applicable Reference Rate plus 1.50% per annum. Any Advance not paid when due
shall bear interest thereafter until paid in full at a rate per annum equal to
the Applicable Reference Rate plus 3.50% per annum.
(b)    Any Obligation other than those described in clause (a) above not paid
when due shall bear interest thereafter until paid in full at a rate per annum
equal to the Federal Funds Rate plus 3.50% per annum.
For the purposes of the Interest Act (Canada), (i) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “deemed year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation and dividing it by the number of days
in the deemed year, (ii) the principle of deemed reinvestment of interest shall
not apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.
Section 3.4    Method of Payment.
(a)    All payments (including prepayments) of principal, interest, commitment
fees and other amounts payable hereunder by the Company shall, subject to
Section 11.3 be made without setoff, defense, recoupment or counterclaim in
immediately available funds to the Administrative Agent, for the benefit of the
Applicable Banks, at any time up to 12:00 noon (New York City time), with
respect to principal, interest, commitment fees or such other amounts with
respect to Loans denominated in U.S. Dollars or Canadian Dollars, or with
respect to principal, interest, commitment fees or such other amounts with
respect to Loans denominated in an Alternative Currency (other than Canadian
Dollars), 2:30 p.m. London time, on the date when due at the Administrative
Agent’s Office for the applicable currency. Any amount received after such time
on any date shall be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in lawful money of the
United States of America, except

47
50746764_11

--------------------------------------------------------------------------------




that payments of principal and interest in respect of Loans denominated in an
Alternative Currency shall be made in such Alternative Currency.
(b)    Except with respect to payments made to an Applicable Bank whose
Applicable Tranche Commitment is terminated pursuant to Section 2.12, (A) all
payments of principal of, and interest on, any Advance under an Applicable
Tranche shall be made by the Administrative Agent to the Banks under such
Applicable Tranche ratably among such Banks, in proportion to the outstanding
principal amount of their respective Loans constituting part of such Advance and
(B) all payments of commitment fees and other amounts payable hereunder by the
Administrative Agent to the Banks under an Applicable Tranche shall be made to
the Banks under such Applicable Tranche ratably among such Banks, in proportion
to the amounts thereof owing to them. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due under an Applicable Tranche, such funds
shall be applied first, towards payment of all Obligations in respect of
Applicable Tranche Swingline Loans under such Applicable Tranche, second,
towards payment of interest and fees then due in respect of Applicable Tranche
Revolving Loans under such Applicable Tranche, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and third, towards payment of principal then due in respect of
Applicable Tranche Revolving Loans under such Applicable Tranche, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
Section 3.5    Notes; Telephonic Notices. (a) Each Bank shall maintain in
accordance with its usual and customary practices an account or accounts
evidencing the Loans made by such Bank from time to time, including the amounts
of principal and interest payable and paid to such Bank from time to time under
this Agreement and the Loans. Any Bank may request that Loans made by it be
evidenced by one or more promissory notes (any such promissory note, a “Note”),
and in such event, the Company shall prepare, execute and deliver to such Bank a
Note payable to such Bank or to such Bank and its registered assigns
substantially in the form of Exhibit A hereto, as applicable. Each Bank is
hereby authorized to record the principal amount of each of its Loans and each
repayment on the schedule attached to its applicable Note, as applicable, or in
its books and records; provided, however, that the failure to so record shall
not affect the Company’s obligations in respect of any Loan. The Administrative
Agent shall also maintain accounts in which it will record (i) the amount of
each Loan made hereunder and the information with respect to such Loan described
in Section 3.1(a)(ii)(A), (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Company and each Bank’s share thereof. The entries maintained in the
accounts maintained by the Banks and the Administrative Agent pursuant to this
Section shall be prima facie evidence (absent manifest error) of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Bank to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Company to
repay the Loans in accordance with their terms. In the event the records
maintained by a Bank conflict with the records maintained by the Administrative
Agent, the records maintained by the Administrative Agent shall control.

48
50746764_11

--------------------------------------------------------------------------------




(b)    The Company hereby authorizes the Administrative Agent to extend Advances
(using the proceeds provided by the Banks pursuant to Section 4.1 and otherwise
in accordance with Section 3.1) based on telephonic notices made by any Persons
the Administrative Agent in good faith believes to be acting on behalf of the
Company.
Section 3.6    Interest Payment Dates; Interest Basis. Interest accrued on each
Advance under an Applicable Tranche prior to the applicable Loan Maturity Date
shall be payable to the Administrative Agent for the benefit of the Applicable
Banks on the date on which such Advance is paid or prepaid, whether due to
acceleration or otherwise. Interest accrued on each Advance after its applicable
Loan Maturity Date shall be payable on demand. Interest shall be calculated on
the basis of (i) in the case of interest in respect of Loans denominated in U.S.
Dollars, a year of 360 days for actual days elapsed, (ii) in the case of
interest in respect of Loans denominated in Euros, a year of 360 days for actual
days elapsed, (iii) in the case of interest in respect of Loans denominated in
Sterling, a year of 365 days for actual days elapsed, or as to which market
practice differs from the foregoing, in accordance with such market practice, or
(iv) in the case of interest in respect of Loans denominated in an Alternative
Currency (other than Euros or Sterling) in accordance with market practice for
such Alternative Currency. As referenced in the definitions for each Applicable
Reference Rate, interest with respect to any Loan shall be determined on each
Business Day such Loan is outstanding. Commitment fees shall be calculated on
the basis of a year of 360 days for actual days elapsed.

ARTICLE IV
ADMINISTRATIVE AGENT
Section 4.1    Notice to and Payment by the Banks.
(a)    Promptly following the delivery of any Bank Notice relating to any
request for a Revolving Loan under an Applicable Tranche (and in any event,
within the Applicable Bank Funding Deadline, each Applicable Bank shall deposit
in the designated account of the Administrative Agent in immediately available
funds the proceeds of such Applicable Bank’s Applicable Percentage of the
requested Advance.
(b)    Promptly following the delivery of any Bank Notice relating to any
request for an Applicable Tranche Swingline Loan, each Applicable Tranche
Swingline Bank agreeing to fund any such Applicable Tranche Swingline Loan shall
(unless the Applicable Tranche Swingline Bank has received notice (by telephone
or in writing) from the Administrative Agent or the Collateral Agent (including
at the request of any Bank) prior to the Applicable Bank Funding Deadline plus
an additional thirty (30) minutes which (x) directs such Applicable Tranche
Swingline Bank not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.1(a), or (y)
notifies such Applicable Tranche Swingline Bank that one or more of the
applicable conditions specified in Article V is not then satisfied), subject to
the terms and conditions hereof, not later than the Applicable Bank Funding
Deadline plus an additional forty-five (45) minutes, deposit in the designated
account of the Administrative Agent in immediately available funds the agreed
upon proceeds of such requested Advance.

49
50746764_11

--------------------------------------------------------------------------------




Section 4.2    Payment by Banks to the Administrative Agent.
(a)    Unless the Administrative Agent shall have been notified by a Bank that
such Bank does not intend to make available its share of an Advance, the
Administrative Agent may assume that such Bank has made or will make such
payment and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to the Company the proceeds of the Loan
to be made by such Bank and, if any Bank has not in fact made such payment to
the Administrative Agent, such Bank shall, on demand, pay to the Administrative
Agent the amount made available to the Company attributable to such Bank
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Company and ending
on (but excluding) the date such Bank pays such amount to the Administrative
Agent at a rate per annum equal to: (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Bank is due hereunder, the Applicable Lender Overnight Rate for each
such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Bank to the date such payment is made by such Bank the
Applicable Reference Rate for the Applicable Tranche in effect for each such day
plus 1.50%. If such amount is not received from such Bank by the Administrative
Agent immediately upon demand, the Company will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan.
(b)    The failure of any Bank to make a payment to the Administrative Agent of
the proceeds of the Loan to be made by such Bank shall not relieve any other
Bank of its obligation hereunder to make payment to the Administrative Agent of
the proceeds of a Loan, but no Bank shall be responsible for the failure of any
other Bank to make the payment required to be made by such other Bank.
Section 4.3    Distribution of Payments.
(a)    Whenever the Administrative Agent receives from, or on behalf of the
Company, or any other person or party, a payment of principal, interest or
commitment fees or other amount payable hereunder with respect to any of which
the applicable Banks are entitled to receive a share, the Administrative Agent
shall promptly pay to such Banks, in the currency so received, the amount due
each of such Banks as determined pursuant to this Agreement; provided, however,
that the amount of such distribution shall be adjusted to the extent that
amounts are owed by any Bank to the Administrative Agent or as otherwise
provided by Sections 2.14, 3.1(c)(ii), 3.4(c) or 4.2 or subsection (b) hereof.
If any payment of principal, interest or commitment fees or other amount payable
in connection with the Loans is received from or on behalf of the Company by the
Administrative Agent before 12:00 noon (New York City time) in the case of
payments denominated in U.S. Dollars or Canadian Dollars or 2:30 p.m. (London
time) in the case of payments denominated in Alternative Currencies (other than
Canadian Dollars), on any Business Day, the Administrative Agent shall use
reasonable efforts to wire transfer the appropriate portion of the same to the
applicable Banks that same Business Day, but in any event shall wire the same to
each of such Banks before the end of the next Business Day.

50
50746764_11

--------------------------------------------------------------------------------




(b)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Banks hereunder that the Company will
not make such payment, the Administrative Agent may assume that the Company has
made such payment on such date in accordance herewith and may (but shall not be
required to), in reliance upon such assumption, distribute to the applicable
Banks the amount due. In such event, if the Company has not in fact made such
payment, then each of the applicable Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
together with interest thereon in respect of each day during the period
commencing on the Business Day immediately following the date of such demand and
ending on (but excluding) the date of payment to the Administrative Agent, at a
rate per annum equal to: (i) from the Business Day immediately following the
date of such demand to the date two (2) Business Days after such date, the
Applicable Lender Overnight Rate for each such day and (ii) from the date two
(2) Business Days after the Business Day immediately following such demand to
the date such payment is made by such Bank, the Applicable Reference Rate in
effect for each such day plus 1.50%.
Section 4.4    Rescission of Payments by the Company. If all or part of any
payment made by the Company to Administrative Agent of principal, interest or
commitment fees or other amount payable in connection with the Loans is
rescinded or must otherwise be returned for any reason and if Administrative
Agent has paid to any of the Banks such Bank’s ratable share therein, such Bank
shall, upon telephone notice from Administrative Agent, forthwith pay to
Administrative Agent (i) on the date of such telephone notice if notice is
received by such Bank at or prior to 12:00 noon (New York City time) in the case
of payments denominated in U.S. Dollars or Canadian Dollars or 2:30 p.m. (London
time) in the case of payments denominated in Alternative Currencies other than
Canadian Dollars or (ii) on the next Business Day if notice is received by
Administrative Agent after 12:00 noon, (New York City time), or 2:30 p.m.
(London time), as applicable, an amount equal to such Bank’s ratable interest in
the amount that was rescinded or that must be so returned by Administrative
Agent. Administrative Agent shall promptly return to the Company, or to whomever
shall be legally entitled thereto pursuant to an order of a court of competent
jurisdiction, each such amount (or any lesser amount) that is received from each
Bank. Administrative Agent shall have no obligation to the Company for any
amount that Administrative Agent paid to any Bank and that is not repaid by such
Bank, provided that Administrative Agent did in fact provide such Bank with the
notice described above to the effect that such payment was rescinded or must be
returned.

ARTICLE V
CONDITIONS PRECEDENT
Section 5.1    Conditions Precedent. This Agreement shall become effective upon
the occurrence of each of the following (such date, the “Closing Date”):
(a)    The execution and delivery of a counterpart hereto by each party hereto
to the Administrative Agent (or its counsel). Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or email shall be
effective as delivery of a manually executed counterpart of this Agreement.

51
50746764_11

--------------------------------------------------------------------------------




(b)    The Agents shall have received all fees and other amounts due and payable
on or prior to the Closing Date (including, without limitation, all such fees
due and owing to the Banks), for which invoices have been presented at least two
Business Days prior to the Closing Date, including reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
(c)    The Administrative Agent shall have received:
(i)    a copy of the certificate of incorporation of the Company certified by
the Delaware Secretary of State and certified by a secretary or assistant
secretary of the Company to be true and correct as of the date hereof;
(ii)    a copy of the bylaws of the Company certified by a secretary or
assistant secretary of the Company to be true and correct as of the date hereof;
(iii)    a certificate of good standing with respect to the Company, certified
by the Secretary of State of Delaware;
(iv)    a copy, certified by the secretary or assistant secretary of the
Company, of the Company’s Board of Directors’ resolutions authorizing the
execution of the Loan Documents;
(v)    an incumbency certificate, in substantially the form of Exhibit E hereto,
executed by the secretary or assistant secretary of the Company, which shall
identify by name and title and bear the signature of the officers of the Company
authorized to sign the Loan Documents and to make borrowings hereunder,
including telephonic borrowings, upon which certificate the Administrative Agent
and the Banks shall be entitled to rely until informed of any change in writing
by the Company;
(vi)    a certificate, signed by the (a) chief executive officer of the Company,
(b) president of the Company, (c) managing director & president of the Clearing
House division of the Company, or (d) managing director & chief financial
officer of the Company, or in each case his or her delegate, in substantially
the form of Exhibit B hereto. Such certificate may be furnished by the Company
by any means set forth in Section 13.1 hereof, and shall be deemed given to the
Administrative Agent as provided therein;
(vii)    a written opinion of the Company’s counsel, addressed to the
Administrative Agent, the Collateral Agent and the Banks (or upon which the
Administrative Agent, the Collateral Agent and the Banks may rely), reasonably
acceptable to the Administrative Agent;
(viii)    the Security and Pledge Agreement, duly executed and delivered by the
Grantors and the Collateral Agent;
(ix)    UCC financing statements for filing in all places required by applicable
law to perfect the Liens of the Collateral Agent for the benefit of the Agents
and Banks under

52
50746764_11

--------------------------------------------------------------------------------




the Collateral Documents as a first priority Lien as to items of Collateral in
which a security interest may be perfected by the filing of financing statements
(which such statements will not specifically list any account numbers), and such
other documents and/or evidence of other actions as may be necessary under
applicable law to perfect the Liens of the Collateral Agent for the benefit of
the Agents and the Banks under the Collateral Documents as a first priority Lien
in and to such other Collateral as the Administrative Agent may require; and
(x)    UCC search results with respect to the Company showing only Liens
acceptable to the Administrative Agent.
(d)    The Administrative Agent (or its counsel) shall have received evidence
that the Existing Credit Agreement has been or concurrently with the Closing
Date is being terminated and all Liens securing obligations under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
released.
Without limiting the generality of the provisions of Article X, for purposes of
determining compliance with the conditions specified in this Section 5.1, each
Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.
Section 5.2    Each Advance. No Bank shall be required to make any Advance
(including the initial Advance), unless on the applicable Borrowing Date
immediately after giving effect to the Advance and the contemplated use of the
proceeds thereof:
(a)    There exists no Default or Unmatured Default.
(b)    The representations and warranties contained in Article VI (other than
Section 6.5 and 6.10 (as it relates to clause (a))) are true and correct in all
material respects as of such Borrowing Date, except for representations and
warranties that relate to a specific date, in which case such representations
and warranties shall be true and correct in all material respects as of such
date.
(c)    An Advance Request with respect to such Advance shall have been delivered
to the Administrative Agent in accordance with Section 3.1.
(d)    A Collateral Notice with respect to such Advance shall have been
delivered to the Collateral Agent in accordance with Section 3.1.
(e)    To the extent any Money Fund Share shall be included in the Collateral
Pool, a copy of the Money Fund Control Agreement applicable to each such Money
Fund Share shall have been duly executed and delivered to the Administrative
Agent by the applicable Grantors, the applicable Money Fund Issuer or its
transfer or servicing agent and the Collateral Agent.

53
50746764_11

--------------------------------------------------------------------------------




(f)    To the extent any Citibank Securities Account shall be included in the
Collateral Pool, a copy of the Citibank Securities Account Control Agreement
applicable to each such Citibank Securities Account shall have been duly
executed and delivered to the Administrative Agent by the applicable Grantors,
the Citibank Securities Intermediary and the Collateral Agent.
(g)    To the extent any JPMorgan Securities Account shall be included in the
Collateral Pool, a copy of the JPMorgan Securities Accounts Control Agreement,
shall have been duly executed and delivered to the Administrative Agent by the
applicable Grantors, the JPMorgan Securities Intermediary and the Collateral
Agent.
(h)    To the extent any DB Securities Account shall be included in the
Collateral Pool, a copy of the DB Securities Account Control Agreement, shall
have been duly executed and delivered to the Administrative Agent by the
applicable Grantors, the DB Securities Intermediary and the Collateral Agent.
(i)    To the extent any Gold Bullion is included in the Collateral Pool, a copy
of the applicable Bullion Security Agreement, shall have been duly executed and
delivered to the Administrative Agent by the applicable Grantors and the
Collateral Agent.
(j)    To the extent any BNY Mellon Securities Account is included in the
Collateral Pool, a copy of the BNY Mellon Securities Account Control Agreement,
shall have been duly executed and delivered to the Administrative Agent by the
applicable Grantors, the BNY Mellon Securities Intermediary and the Collateral
Agent.
(k)    To the extent any additional Collateral not referenced in clauses (e)
through (j) above is included in the Collateral Pool, a copy of the applicable
Control Agreement, shall have been duly executed and delivered to the
Administrative Agent by the applicable Grantors, the applicable Custodian and
the Collateral Agent.
(l)    To the extent not previously provided under Section 5.1(c)(vii) or this
Section 5.2(l), a written opinion(s) of the Company’s counsel, addressed to the
Administrative Agent, the Collateral Agent and the Banks (or upon which the
Administrative Agent, the Collateral Agent and the Banks may rely), reasonably
acceptable to the Administrative Agent relating to the applicable agreements
delivered pursuant to clauses (e), (f), (g), (h), (i), (j) or (k) above shall
have been delivered to the Administrative Agent.
(m)    The aggregate outstanding principal of (i) all Loans disbursed to the
Company hereunder, after giving effect to the Loans to be made on such Borrowing
Date, does not exceed the Aggregate Commitment, (ii) the aggregate outstanding
principal of any Revolving Loan with respect to any Applicable Tranche does not
exceed the Aggregate Applicable Tranche Commitments for such Applicable Tranche,
(iii) any Applicable Tranche Loan in an Alternative Currency does not exceed the
Applicable Alternative Currency Sublimit for such Alternative Currency, (iv) all
Clearing Fund Pool Loans for the applicable Clearing Business disbursed to the
Company hereunder, after giving effect to such Clearing Fund Pool Loans, if any,
to be made on such Borrowing Date (and any concurrent redesignation pursuant to
Section 2.13), does not exceed the applicable Clearing Fund Borrowing Base as of
such date, and (v) all Company Pool Loans disbursed to the Company

54
50746764_11

--------------------------------------------------------------------------------




hereunder, after giving effect to the Company Pool Loans, if any, to be made on
such Borrowing Date (and any concurrent redesignation pursuant to Section 2.13),
does not exceed the Company Borrowing Base.
(n)    In the case of a Revolving Loan to be denominated in an Alternative
Currency under an Applicable Tranche, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Required Applicable Banks would make it impracticable for such Applicable
Tranche Revolving Loan to be denominated in the relevant Alternative Currency.
(o)    To the extent the Collateral included in any Clearing Fund Collateral
Pool or Company Collateral Pool constitutes “margin stock” as defined in
Regulation U, a form FR U-1 shall have been delivered by the Company to the
Administrative Agent, and shall have been received by each Bank.
The Company’s receipt of the proceeds of any Loan hereunder shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(a) and (b) have been satisfied.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Agents and the Banks, as of the date
hereof and (except as otherwise specified herein) to the Banks on the date of
each Advance, that:
Section 6.1    Corporate Existence and Standing. Each of the Company and the
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and where the failure to have such authority would
reasonably be expected to have a Material Adverse Effect.
Section 6.2    Authorization and Validity.
(a)    The Company has the corporate power and authority and legal right to
execute and deliver the Loan Documents and to perform its obligations
thereunder. The execution and delivery by the Company of the Loan Documents and
the performance of its obligations thereunder have been duly authorized by
proper corporate proceedings. The Company has duly executed and delivered the
Loan Documents, and the Loan Documents constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is considered in a proceeding
at law or in equity).
(b)    The Company has the authority pursuant to CME Rules 816, 817 and 820,
CBOT Rules 816, 817 and 820, NYMEX Rules 816, 817 and 820 and any other similar
Rules, as applicable, to execute and deliver, as Member Attorney-in-Fact on
behalf of the Clearing Members,

55
50746764_11

--------------------------------------------------------------------------------




the Collateral Documents. Pursuant to CME Rule 817, CBOT Rule 817, NYMEX Rule
817 and any other similar Rules, as applicable, the Company has the authority,
as Member Attorney-in-Fact on behalf of the Clearing Members, to cause the
Security Deposits to be subject to the Lien of the Collateral Documents to
secure the Secured Obligations. Pursuant to CME Rule 817, CBOT Rule 817, NYMEX
Rule 817 and any other similar Rules, as applicable, the Company has the
authority, as Member Attorney-in-Fact on behalf of the Clearing Members, to
cause the Performance Bonds of Clearing Members to be subject to the Lien of the
Collateral Documents to secure the Secured Obligations (it being understood that
only those Security Deposits and Performance Bonds which are Eligible Assets
shall be pledged under the Collateral Documents). CME Rules 816, 817, 820 and
913.B, CBOT Rules 816, 817, 820 and 913.B, NYMEX Rules 816, 817, 820 and 913.B
and any other similar Rules, as applicable, each as set forth in Exhibit G, have
been duly adopted and are in full force and effect.
Section 6.3    Compliance with Laws and Contracts. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or the provisions of any
material indenture, instrument or agreement to which the Company or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents as against the Company, except for registration of
each Bullion Security Agreement at the Companies Registration Office in England
and Wales under The Overseas Companies (Execution of Documents and Registration
of Charges) Regulations 2009 and payment of associated fees.
Section 6.4    Financial Statements. The most recent audited consolidated
balance sheet and statements of income and cash flows of each of the Company and
the Subsidiaries and of Holdings and its subsidiaries (which include the Company
and the Subsidiaries) for the fiscal year ended December 31, 2012, in each case,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the consolidated balance sheet and statements of income and cash flows of
each of the Company and the Subsidiaries and of Holdings and its subsidiaries as
of and for the period ended on September 30, 2013, certified, in the case of the
consolidated financial statements of the Company and the Subsidiaries, by the
Company’s chief financial officer, copies of which have been heretofore
delivered to the Banks and were prepared in accordance with GAAP and fairly
present in all material respects the consolidated financial condition and
operations of the Company and the Subsidiaries or of Holdings and its
subsidiaries, as the case may be, at such dates and the consolidated results of
each of their operations for the periods covered thereby, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements for
the period ended on September 30, 2013.

56
50746764_11

--------------------------------------------------------------------------------




Section 6.5    Material Adverse Change. As of the Closing Date, no material
adverse change in the business, financial condition, or results of operations of
the Company and the Subsidiaries has occurred since the date of the audited
financial statements referred to in Section 6.4.
Section 6.6    Subsidiaries. Schedule I contains an accurate list of all of the
Subsidiaries of the Company existing as of the Closing Date, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
capital stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.
Section 6.7    Accuracy of Information. No written information (other than
projections, forward-looking statements or other information of a general
economic or industry nature, it being understood that projections and
forward-looking statements have been prepared by Holdings, the Company or any
Subsidiary in good faith), exhibit or report furnished by Holdings, the Company
or any Subsidiary to the Administrative Agent, the Collateral Agent or any Bank
in connection with the negotiation of the Loan Documents or, in the case of the
Company, the performance thereof, taken as a whole, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances existing at the time furnished.
Section 6.8    Margin Regulations. No proceeds of any Loans will be used (x) to
“buy”, “purchase” or “carry” any “margin stock” (each as defined in Regulation
U), or (y) for any purpose that violates the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.
Section 6.9    Taxes. The Company and its Subsidiaries have filed all United
States federal Tax returns and all other material Tax returns which are required
to be filed by any of them and have paid all Taxes shown to be due and payable
pursuant to said returns or pursuant to any assessment received by the Company
or any such Subsidiary, except such Taxes, if any, (i) as are being contested in
good faith and with respect to which adequate reserves required in accordance
with GAAP have been set aside on the books of the Company or such Subsidiary, as
applicable or (ii) to the extent that the failure to file such Tax returns or
pay such Taxes would not result in a Material Adverse Effect. To the best of the
Company’s knowledge, no Tax liens have been filed and no claims are being
asserted with respect to any such taxes other than those Taxes that are being
contested in good faith and with respect to which adequate reserves required in
accordance with GAAP have been set aside on the books of the Company or such
Subsidiary, as applicable.
Section 6.10    Litigation. There is no litigation or proceeding before any
Governmental Authority pending or, to the knowledge of any of their officers,
threatened, against or affecting the Company or any Subsidiary of the Company
which might reasonably be expected to materially adversely affect (a) as of the
Closing Date, except as set forth in Schedule II attached hereto, the business,
financial condition or results of operations of the Company or (b) the ability
of the Company to perform its material obligations under the Loan Documents.
Section 6.11    ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan,

57
50746764_11

--------------------------------------------------------------------------------




neither the Company nor any member of the Controlled Group has withdrawn from
any Plan or initiated steps to do so, and no steps have been taken to terminate
any Plan.
Section 6.12    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 6.13    Registration. The Company is and will remain registered with the
Commodity Futures Trading Commission and all other governmental or public bodies
or authorities, or any subdivision thereof, which require registration and have
jurisdiction over the Company.
Section 6.14    OFAC.    Neither the Company, nor any of its Subsidiaries, nor,
to the knowledge of the Company and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, is located, organized or a resident in a
Designated Jurisdiction.
ARTICLE VII
COVENANTS


During the term of this Agreement and thereafter as long as any Advances or
other Obligations (other than unasserted contingent indemnification obligations
not due and payable) remain outstanding hereunder, unless the Required Banks
shall otherwise consent in writing:
Section 7.1    Financial Reporting. The Company will maintain, for itself and
each Subsidiary, a system of accounting established and administered in order to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent (and the
Administrative Agent will furnish a copy to each Bank):
(a)    Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by independent certified public accountants,
acceptable to the Required Banks, prepared in accordance with GAAP on a
consolidated basis for Holdings and its subsidiaries (including the Company),
including balance sheets as of the end of such period, and statements of income,
changes in shareholders’ equity and cash flows for the year then ended,
accompanied by any management letter prepared by said accountants and by a
certificate of said accountants in substantially the form of Exhibit C hereto,
or if, in the opinion of such accountants, such certificate is not applicable, a
description of any Default or Unmatured Default relating to accounting matters
that in their opinion exists, stating the nature and status thereof.
(b)    Within 90 days after the close of each of its fiscal years, for the
Company and its Subsidiaries, an audited consolidated balance sheet as at the
end of such period and audited consolidated statements of income, changes in
shareholders’ equity and cash flow for the year then ended, each (i) prepared in
a manner consistent with the preparation of Holdings’ year-end statements and in
accordance with GAAP (other than the absence of footnotes) and (ii) accompanied
by an opinion of Ernst & Young LLP, independent public accountants, or other
independent public accountants of nationally recognized standing.

58
50746764_11

--------------------------------------------------------------------------------




(c)    Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet as at the close of each such period and unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows from the beginning of such fiscal year to the end of such quarter, each
prepared in a manner consistent with the preparation of the Company’s year-end
statements and in accordance with GAAP (other than the absence of footnotes and
subject to normal year-end adjustments).
(d)    Within 45 days after the close of the first three quarterly periods of
each of the Company’s fiscal years and within 90 days after the close of each of
the Company’s fiscal years, a report of (i) current net working capital (used
herein as calculated based on current assets minus current liabilities in
accordance with GAAP), (ii) the aggregate amount of Security Deposits being held
by the Company including a breakdown of the asset types making up such Security
Deposits indicating, inter alia, those Security Deposit assets which are
Eligible Assets and (iii) the aggregate amount of Performance Bonds of Defaulted
Clearing Members being held by the Company including a breakdown of the asset
types making up such Performance Bonds indicating, inter alia, those Performance
Bond assets which are Eligible Assets.
(e)    Within the time periods set forth herein for the furnishing of the
financial statements required hereunder, a certificate signed by its managing
director & chief financial officer or another managing director, in
substantially the form of Exhibit D hereto, (i) certifying that, to the
knowledge of such officer or director, no Default or Unmatured Default has
occurred during the period covered by such financial statements that is still
continuing or, if any such Default or Unmatured Default does exist, setting
forth a description of the nature and status of such Default or Unmatured
Default, (ii) showing the calculations set forth in Exhibit D concerning net
working capital and Consolidated Tangible Net Worth.
(f)    Within 90 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Plan, signed by the managing director & chief
financial officer of the Company or another managing director, or, in the event
there are no Unfunded Liabilities, a certificate signed by its managing director
& chief financial officer or another managing director to that effect.
(g)    As soon as possible and in any event within 10 days after the Company
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the managing director & chief financial officer of the
Company or another managing director, describing said Reportable Event and the
action which the Company proposes to take with respect thereto.
(h)    Such other information (including non-financial information) as any Bank
or the Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), or (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed in Schedule 13.1; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Bank

59
50746764_11

--------------------------------------------------------------------------------




and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Company shall deliver paper copies of such documents to the Administrative Agent
upon request therefor. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide copies (including by telecopy
or electronic means) of the certificates required by Section 7.1(e) to the
Administrative Agent. Except for such certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Bank shall be solely responsible for maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Agents and/or the Arrangers will
make available to the Banks materials and/or information provided by or on
behalf of the Company hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Syndtrak, Debt Domain, IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks (each, a “Public
Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that so long as the Company is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
by its marking Borrower Materials “PUBLIC”, the Company shall be deemed to have
authorized the Agents, the Arrangers and the Banks to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.11);
(x) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (y)
the Agents and the Arrangers shall treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Side Information”. Notwithstanding the foregoing,
the Company shall be under no obligation to mark any Borrower Materials
“PUBLIC.”
Section 7.2    Use of Proceeds. Except in the case of a Test Draw, the Company
will only use the proceeds of the Advances designated in the applicable Advance
Request as “Settlement Loans” (“Settlement Loans”) in circumstances where the
Company is entitled to use the Security Deposits and Performance Bonds of the
Clearing Members to provide temporary liquidity (i) to satisfy any outstanding
obligations of any Defaulted Clearing Members to CME, CBOT, NYMEX or any other
exchange qualified to clear trades through the Clearing House as provided in the
Rules or, with respect to the transfer of positions and related margin from a
suspended Clearing Member to another Clearing Member, to make a transfer in cash
in respect of margin related to such suspended Clearing Member’s positions, (ii)
in the event of a liquidity constraint or default by a depositary or (iii) to
fulfill the Company’s obligations in circumstances where a Money Gridlock
Situation that affects the Company’s operations exists. Settlement Loans may
cover the obligations described in clauses (i) and (ii) above related to one of
the Company’s separately identified clearing and settlement operations (each of
which are or shall be governed by the Rules or rules substantially similar to
the Rules) including relating to fulfilling the Company’s obligations in respect
of any of its futures,

60
50746764_11

--------------------------------------------------------------------------------




interest rate swaps or credit default swaps clearing business (each, a “Clearing
Business”). Additionally, the Company may only use the proceeds of the Advances
designated in the applicable Advance Request (A) as “GFX Loans” (“GFX Loans”) to
fulfill its obligations under GFX Guaranties, provided, however, that the
Company may use the proceeds for GFX Loans only up to the amount of net working
capital of the Company on any given day or (B) as “CMECE Loans” (“CMECE Loans”)
for the purpose of funding advances to CMECE. Additionally, the Company from
time to time may conduct Test Draws which shall be repaid on the Business Day
immediately following the Borrowing Date thereof. The Company will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Loans to “buy” or
“carry” any “margin stock” (each as defined in Regulation U) or for any purpose
that violates the provisions of Regulation T, U or X of the Board of the Federal
Reserve System as now and from time to time hereafter in effect.
Section 7.3    Notice of Default. The Company will, and will cause each
Subsidiary to, give prompt notice in writing to the Banks of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which would reasonably be expected to materially adversely affect its
business, properties or affairs or the ability of the Company to repay the
Obligations.
Section 7.4    Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and where the failure to
have such authority would reasonably be expected to have a Material Adverse
Effect.
Section 7.5    Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.
Section 7.6    Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, permit the Administrative Agent and the
Collateral Agent or its representatives and agents, to inspect any of the
properties, corporate books and financial records of the Company and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary (the foregoing
activities, an “Audit”) with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or the Collateral Agent may designate; provided that so long as no Default
has occurred and is continuing the Company shall only be responsible for the
costs and expenses of one Audit per 12-month period.
Section 7.7    Consolidated Tangible Net Worth. The Company will maintain at all
times a Consolidated Tangible Net Worth of not less than $800,000,000.

61
50746764_11

--------------------------------------------------------------------------------




Section 7.8    Liens. The Company will not, nor will it permit any Subsidiary
to, create or incur any Lien in or on any of the Collateral, except:
(a)    Liens in favor of the Collateral Agent.
(b)    Liens in favor of the Company, which Liens are subordinated to the Liens
in favor of the Collateral Agent in accordance with Article XV hereof.
(c)    In the case of any Collateral, Liens arising out of judgments or awards
against the Company or any Subsidiary, in an amount of not more than $5,000,000
in the aggregate, which judgment or award is vacated, discharged, satisfied or
stayed or bonded pending appeal within 60 days from the entry thereof; provided
that the Company shall have pledged to the Collateral Agent, for the benefit of
the Banks, without the necessity of any notice or demand, such additional
Collateral under the applicable Collateral Pool under the Collateral Documents
having an aggregate Discounted Value necessary to cause the applicable Borrowing
Base to be not less than the aggregate principal amount of the applicable
Clearing Fund Pool Loans or the Company Pool Loans then outstanding, as the case
may be.
Section 7.9    Additional Clearing Members. Upon any Person becoming a Clearing
Member, to the extent such Person’s assets are included in any Clearing Fund
Borrowing Base, such Clearing Member will execute and deliver a supplement to
the Security and Pledge Agreement, substantially in the form of Exhibit A
thereto, joining such Clearing Member as a party to the Security and Pledge
Agreement and a supplement to each applicable Control Agreement joining such
Clearing Member as a party to such Control Agreement; provided that, in the case
of (a) any Money Fund Shares of such Clearing Member, joining such Clearing
Member as a party to the applicable Money Fund Control Agreement shall be
conditioned upon, but shall occur prior to or simultaneously with, such Money
Fund Shares being included in the applicable Clearing Fund Collateral Pool, and
(b) any Citibank Securities Account of such Clearing Member, joining such
Clearing Member as a party to the applicable Citibank Securities Account Control
Agreement shall be conditioned upon, but shall occur prior to or simultaneously
with, such Citibank Securities Account being included in the applicable Clearing
Fund Collateral Pool. If any Clearing Member becomes a party to any Loan
Document and is a member of an exchange which is qualified to clear trades
through the Clearing House other than CME, CBOT or NYMEX, then the Company shall
promptly (upon such Person’s becoming a Clearing Member) update Exhibit G (which
it shall be permitted to do for this purpose) to include the relevant Rules of
such exchange for purposes of the Loan Documents. Upon any Person becoming a
Clearing Member, to the extent such Person’s assets are included in any Clearing
Fund Borrowing Base, such Clearing Member will execute and deliver a deed of
accession to the applicable Bullion Security Agreement.
Section 7.10    Rule Changes. The Company will not, without the prior written
consent of the Banks, amend, revoke, or rescind any Rule in any manner that
would have a materially adverse effect on the Lien granted to the Collateral
Agent in the Collateral or the ability of the Collateral Agent to enforce any of
its rights under the Collateral Documents. Changes to the Rules may be made that
have or could have the effect of decreasing the ability of the Company to pledge
any assets (but not decreasing the ability of the Company to continue the pledge
of any assets currently included in the Borrowing Base for any outstanding
Loans) or limit the purposes for which such

62
50746764_11

--------------------------------------------------------------------------------




assets can be pledged, but any such change shall not affect any Eligible Asset
during the period such asset is pledged as Collateral prior to its withdrawal
from the Company Collateral Pool or any Clearing Fund Collateral Pool, as the
case may be.
Section 7.11    Taxes. The Company will, and will cause each Subsidiary to, pay
when due all Taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those (i) which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves required in accordance with GAAP have been set aside on the books of
the Company or such Subsidiary, as applicable, or (ii) as to which the failure
to pay would not reasonably be expected to have a Material Adverse Effect.
Section 7.12    Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice in the industry, and the Company will furnish to the
Administrative Agent upon request of any Bank information as to the insurance
carried. The Administrative Agent shall furnish such information to each Bank.
Section 7.13    Fundamental Changes. The Company will not merge into or
consolidate with any other Person, unless the Company is the surviving Person,
or liquidate or dissolve.
Section 7.14    Collateral Accounts. (a) Within two (2) Business Days of the
date of delivery of any Advance Request, the Company will cause the Collateral
identified in the Collateral Notice associated with such Advance (other than any
Collateral in a Company Securities Account and that portion of the Collateral
Pool consisting of Corporate Bonds or Money Fund Shares) to be transferred into
the Collateral Accounts and (b) within three (3) Business Days of the date of
delivery of any Advance Request, the Company will cause that portion of the
Collateral identified in the Collateral Notice associated with such Advance
consisting of Corporate Bonds to be transferred into the Collateral Accounts.
Section 7.15    Sanctions. The Company will not use the proceeds of any Loan, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Bank,
Arranger, Administrative Agent, Swingline Bank, or otherwise) of Sanctions.

ARTICLE VIII
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
Section 8.1    Representations and Warranties. Any representation or warranty
made, or deemed made under Section 5.2, by or on behalf of the Company or any
Subsidiary to the Agents

63
50746764_11

--------------------------------------------------------------------------------




or the Banks in this Agreement or in any certificate or written information
delivered in connection with this Agreement or any other Loan Document shall be
materially false as of the date on which made or deemed to have been made.
Section 8.2    Payment Defaults. Nonpayment of the principal of any Loan when
due, nonpayment of interest upon any Loan within five days after the same
becomes due or nonpayment of any commitment fee or other Obligation under any of
the Loan Documents within ten days after the same becomes due.
Section 8.3    Certain Covenant Defaults. (i) Any breach by the Company of any
of the terms required to be observed by it under Section 7.1 (other than Section
7.1(g)), which is not remedied within five days after the Company receives
written notice from any Bank or the Administrative Agent; (ii) any breach by the
Company of any of the terms required to be observed by it under Section 2.6,
7.2, 7.7, 7.8, 7.10, 7.13, 7.14 or 7.15; or (iii) any material breach by the
Company of any of the other terms or provisions required to be observed by it
under Article VII which is not remedied within five days after the Company
receives written notice from any Bank or the Administrative Agent.
Section 8.4    Other Covenant Defaults. The breach by the Company (other than a
breach which constitutes a Default under Section 8.1, 8.2 or 8.3) of any of the
terms or provisions of this Agreement or any other Loan Document to which such
Person is a party which is not remedied within thirty days after written notice
from any Bank or the Administrative Agent.
Section 8.5    Other Indebtedness. Failure of the Company or any Subsidiary to
pay any Indebtedness in an aggregate amount in excess of $25,000,000 when due;
or the default by the Company or any Subsidiary in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, which results in such Indebtedness
being accelerated or declared to be due and payable or required to be prepaid,
redeemed or defeased (other than by a regularly scheduled repayment, redemption
or defeasance or mandatory prepayment, redemption or defeasance) prior to its
stated maturity.
Section 8.6    Bankruptcy, etc. The Company or any Subsidiary shall (a) have an
order for relief entered with respect to it under the federal bankruptcy code,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (e) institute any proceeding seeking an order
for relief under the federal bankruptcy code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (1) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.6 or (g) fail to contest in good faith any appointment or proceeding
described in Section 8.7.
Section 8.7    Involuntary Bankruptcy, etc. Without the application, approval or
consent of the Company or any Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall

64
50746764_11

--------------------------------------------------------------------------------




be appointed for the Company or any Subsidiary or any substantial part of its
property, or a proceeding described in Section 8.6(e) shall be instituted
against the Company or any Subsidiary and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 45 consecutive days.
Section 8.8    Judgments. The Company or any Subsidiary shall fail to pay, bond
or otherwise discharge, within 30 days of the entry thereof, any judgment or
order for the payment of money in excess of $25,000,000, which is not stayed on
appeal or otherwise being appropriately contested in good faith.
Section 8.9    Security Interest; Validity. The Collateral Agent, for its
benefit, the benefit of the Administrative Agent and the ratable benefit of the
Banks, shall not have a valid and perfected first priority security interest in
the Collateral other than (a) in connection with any release of Collateral
contemplated hereby or by any other Loan Document (or other than to the extent
at any time that such Collateral is not included in any Clearing Fund Collateral
Pool and not subject to a respective control agreement contemplated by Section
5.2(e) through (k) because such control agreement is not required at such time
to be delivered pursuant to Section 5.2(e) through (k)) or (b) as contemplated
by the Security and Pledge Agreement; or the Company shall assert the invalidity
of any such security interest or the invalidity or unenforceability of any
Collateral Document; or any Collateral Document shall be terminated without the
Collateral Agent’s written consent except as contemplated by the Security and
Pledge Agreement.
Section 8.10    CFTC Designation. The Commodity Futures Trading Commission (or
its successor) shall revoke or suspend the designation of the Company as a
designated contract market under the Commodity Exchange Act, as amended.
ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
Section 9.1    Acceleration. If any Default described in Section 8.6 or 8.7
occurs, the obligations of the Banks to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Bank or the Administrative Agent. If
any other Default occurs, and for so long as it is continuing, the
Administrative Agent upon the consent of the Required Banks may, or upon the
direction of the Required Banks shall, terminate or suspend the Aggregate
Commitments of the Banks to make Loans hereunder, or declare the Obligations to
be due and payable, or both, whereupon such Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which the Company hereby expressly waives. In addition, at any time after
which the Obligations have become due and payable and the obligations of the
Banks to make Loans hereunder have terminated in accordance with this Section
9.1, the Collateral Agent may, with the consent of the Required Banks (or shall,
upon the direction of the Required Banks), enforce any and all rights and
interest created under the Collateral Documents or the UCC, including, without
limitation, foreclosing the security interests created pursuant to the
Collateral Documents by any available judicial procedure, and exercise all other
rights and remedies of the Collateral Agent

65
50746764_11

--------------------------------------------------------------------------------




otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved and all
of which rights shall be cumulative.
Section 9.2    Amendments. Subject to the provisions of this Section 9.2, the
Required Banks or the Administrative Agent (with the written consent of the
Required Banks) and, in either case, the Company may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Banks or the Company
hereunder or waiving any Default hereunder; provided, however, that:
(a)    no amendment, waiver or modification of any provision of this Agreement
shall (i) (x) change the percentage in the definition of the terms “Required
Banks” or “Supermajority Banks” or any other provision hereof specifying the
number or percentage of Banks required to waive, amend or modify any rights
hereunder or give any direction or grant any consent hereunder (other than the
definitions specified in clause (y) of this Section 9.2(a)(i)) without the
consent of all of the Banks, (y) change the percentage in the definition of the
term “Required Applicable Banks” with respect to an Applicable Tranche without
the written consent of each Applicable Bank in such Applicable Tranche, (ii)
reduce the principal amount of or extend the scheduled date of payment for any
Advance made by any Bank beyond the Revolving Credit Termination Date, or reduce
the rate or extend the time of payment of interest thereon without the consent
of such Bank, (iii) reduce the rate or extend the time of payment of any
commitment fee owed to any Bank without the consent of such Bank, (iv) adjust
the amount of the Applicable Tranche Commitment of any Bank except as otherwise
permitted herein or postpone the scheduled date of expiration of any Applicable
Tranche Commitment without the consent of each Bank directly affected thereby,
(v) amend Section 2.6, 3.4(b) (solely with respect to pro rata treatment of
payments to the Banks), 4.3 (solely with respect to pro rata treatment of
payments to the Banks), this Section 9.2, or Section 12.1(b) or (c) without the
consent of each Bank directly affected thereby, (vi) extend the Revolving Credit
Termination Date of any Loan made by any Bank without the consent of each Bank
directly affected thereby, (vii) permit the Company to assign its rights under
this Agreement without the consent of all of the Banks, (viii) subject to clause
(c) below, amend the definition of “Eligible Assets”, “Advance Rate”,
“Concentration Policy”, “Minimum Credit Rating”, “Borrowing Base”, “Clearing
Fund Borrowing Base”, “Company Borrowing Base” and “Discounted Value”, the
provisions of Annex I hereto or Section 5.2(e), (f), (g), (h), (i), (j) or (k)
hereto, in each case without the consent of the Supermajority Banks, (ix)
release any of the Collateral from the Lien granted pursuant to the Collateral
Documents to the extent that on the date of such release the aggregate
outstanding principal amount of all Clearing Fund Pool Loans for the applicable
Clearing Business or all Company Pool Loans exceed, or will immediately after
such release and any concurrent redesignation pursuant to Section 2.13 exceed,
the applicable Borrowing Base, other than as permitted by this Agreement or any
other Loan Document (including without limitation Section 2.9 of this Agreement)
without the consent of the Supermajority Banks, (x) amend, modify or waive any
provision of Section 2.11 or the definition of the term “Defaulting Bank” (or
the definition of any component thereof) without the consent of the Required
Banks and the Administrative Agent (for the avoidance of doubt, this clause (x)
shall be the only clause in this subsection applicable to any such amendment,
modification or waiver of Section 2.11 or the definition of the term “Defaulting
Bank”), (xi) impose any greater restriction on the ability of any Bank under an
Applicable Tranche to assign any of its rights or obligations hereunder without
the

66
50746764_11

--------------------------------------------------------------------------------




written consent of the Required Applicable Banks under such Applicable Tranche,
(xii) amend or modify the provisions of Annex II without the consent of each
Bank committed to fund Loans in the currency being amended or modified adversely
affected thereby, or (xiii) affect the rights or duties under this Agreement of
the Applicable Banks under an Applicable Tranche (but not the Applicable Banks
under a different Applicable Tranche) without the consent of the Administrative
Agent and the Applicable Banks that would be required to consent thereto under
this Section if such set of Applicable Banks were the only Banks hereunder at
the time;
(b)    the Company may (i) add one or more new Banks or increase an Applicable
Tranche Commitment of an existing Bank, in each case pursuant to Section 2.10
without the consent of any other Bank and (ii) in connection with the removal or
replacement of any Bank in accordance with Section 2.12, (A) reduce the
Aggregate Applicable Tranche Commitments up to the amount of any Terminated
Bank’s Applicable Tranche Commitment without the consent of any other Bank and
(B) add one or more Replacement Banks in accordance with applicable law and the
provisions of Section 11.1(c); provided, however, that each such new Bank or
Replacement Bank shall agree in writing to be bound by the terms of this
Agreement;
(c)    subject to the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), the Company may modify the Eligible
Assets, Advance Rate, the Concentration Policy, the Minimum Credit Rating, the
Clearing Fund Borrowing Base, the Company Borrowing Base, the Borrowing Base,
Discounted Value or the provisions of Annex I hereto at any time, without the
consent of the Banks, if such modification results in an imposition of a more
restrictive definition of Eligible Assets, Advance Rate, Concentration Policy,
Minimum Credit Rating, Clearing Fund Borrowing Base, Company Borrowing Base,
Borrowing Base or Discounted Value or more restrictive provisions of Annex I
than as set forth herein as of the Closing Date;
(d)    subject to the consent of the Collateral Agent (which consent shall not
be unreasonably withheld or delayed), the Company may add or remove any
Securities Account or money market fund to or from the schedules to the Security
and Pledge Agreement as provided in the Security and Pledge Agreement or any
Control Agreement without the consent of the Banks; and
(e)    subject to the consent of the Collateral Agent and the Administrative
Agent (which consents shall not be unreasonably withheld or delayed) and so long
as any such amendment does not impair the perfection or priority of the Lien of
the Collateral Agent on behalf of the Banks in the respective Collateral subject
to such Control Agreement, the Company may amend any Control Agreement; and
(f)    subject to the requirements of Section 2.7, the Company may convert
Applicable Tranche Commitments from one Applicable Tranche to a different
Applicable Tranche;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Banks required
above, affect the rights or duties of the Administrative Agent under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Collateral Agent in addition to the Banks required above, affect
the

67
50746764_11

--------------------------------------------------------------------------------




rights or duties of the Collateral Agent under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
respective Applicable Tranche Swingline Bank in addition to the Banks required
above, affect the rights or duties of such Applicable Tranche Swingline Bank
under this Agreement; and (iv) any Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Bank shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, (and any amendment, waiver or consent which by its terms
requires the consent of all Banks or each affected Bank may be effected with the
consent of the applicable Banks other than Defaulting Banks), except that (x) no
Applicable Tranche Commitment of such Defaulting Bank may be increased or
extended without the consent of such Bank and (y) any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank that by
its terms directly affects any Defaulting Bank more adversely than other
directly affected Banks shall require the consent of such Defaulting Bank. The
Company shall promptly deliver a copy to the Administrative Agent of any
amendment, waiver or consent which was not required to be executed by the
Administrative Agent pursuant to this Section.
Section 9.3    Preservation of Rights. No delay or omission of any of the Agents
or the Banks to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Loan notwithstanding the existence of a Default or the
inability of the Company to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence, regardless of whether the
Administrative Agent or any Bank may have had notice or knowledge of such
Default at the time. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless the same shall
be permitted by Section 9.2, and then only in the specific instance and for the
purpose for which given. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Banks until the
Obligations have been paid in full and the Aggregate Commitments have been
terminated.
ARTICLE X
THE AGENTS
Section 10.1    Appointment and Authority. Each of the Banks and the Collateral
Agent appoints Bank of America N.A. to act on its behalf as the Administrative
Agent hereunder and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. Each of the Banks and the Administrative Agent
appoints Deutsche Bank Trust Company Americas to act on its behalf as the
Collateral Agent hereunder and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agents and the Banks, and the Company shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising

68
50746764_11

--------------------------------------------------------------------------------




under agency doctrine of any applicable law. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Each Bank hereby
authorizes the Collateral Agent to execute each of the Collateral Documents on
behalf of such Bank (the terms of which shall be binding on such Bank) and to
release any lien in any Collateral if such release is provided for in any Loan
Document or is otherwise consented to in accordance with Section 9.2.
Section 10.2    Rights as a Bank. The Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Bank as any other Bank and
may exercise the same as though it were not an Agent and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
capacity as a Bank. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Banks.
Section 10.3    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise as directed in
writing by the Required Banks (or such other number or percentage of the Banks
as shall be expressly provided for herein), provided that each Agent may refuse
to perform any duty or exercise any right or power unless it receives indemnity
from the Banks satisfactory to it against the costs, expenses and liabilities
which might be incurred by it in performing such duty or exercising such right
or power; provided further that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to this Agreement, any Loan Document or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Federal, state or foreign bankruptcy, insolvency,
receivership, or similar law or that may effect a forfeiture, modification or
termination of property of a Defaulting Bank in violation of any Federal, state
or foreign bankruptcy, insolvency, receivership, or similar law; and
(c)    shall, except as expressly set forth herein, have any duty to disclose,
or shall be liable for the failure to disclose, any information relating to
Holdings, the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as an Agent or any of its Affiliates in any
capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as such Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
9.2 and Article IX ) or (ii) in the absence of its own gross negligence or

69
50746764_11

--------------------------------------------------------------------------------




willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given in writing to
such Agent by the Company or a Bank. Without limitation of any other provision
of this Article X, if any provision of this Agreement or the other Loan
Documents is silent or vague (as determined in the good faith of the applicable
Agent), each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or the other Loan Documents if it shall not have
received written instruction, advice or concurrence of the Banks, as it deems
appropriate.
No Agent shall be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder or under any other Loan Document.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, (v) the
existence, genuineness, value (other than as expressly provided by Section 1.4
with respect to the Collateral Agent) or protection of any Collateral, for the
legality, effectiveness or sufficiency of any Collateral Document, or for the
creation, perfection, priority, sufficiency or protection of any Liens securing
the Secured Obligations or (vi) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.
For the avoidance of doubt, nothing herein or the other Loan Documents shall
require the Collateral Agent to file financing statements or continuation
statements, or be responsible for maintaining the security interests purported
to be created as described herein (except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by its
hereunder or under any other Loan Document).
Section 10.4    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
which by its terms must be fulfilled to the satisfaction of a Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank unless the Administrative Agent shall have received notice to the contrary
from such Bank prior to the making of such Loan. Each Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

70
50746764_11

--------------------------------------------------------------------------------




Section 10.5    Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of such
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent. No Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent such Agent acted
with bad faith, gross negligence or willful misconduct in the selection of such
sub-agents.
Section 10.6    Resignation or Removal of Agents.
(a)    Each Agent may at any time give notice of its resignation to the Banks
and the Company. Further, the Company and the Required Banks may, in the event
that an Agent shall become unable to fulfill any of its duties hereunder (as
determined by the Company in its reasonable discretion) or upon mutual
agreement, from time to time request (an “Agent Removal Request”) another Bank
to act as the “Administrative Agent” or “Collateral Agent” hereunder. Upon
receipt of any such notice of resignation or request, the Required Banks shall
have the right, with the consent of the Company (not to be unreasonably
withheld), to appoint a successor, which shall be a bank or trust company with
an office in the United States. If no such successor Agent shall have been so
appointed by the Required Banks with such consent of the Company and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Company and
the Required Banks) or 30 days after such Agent Removal Request (the
“Resignation Effective Date”), then the retiring Agent may on behalf of the
Banks upon 30 days’ prior written notice to the Company (but shall have no
obligation to), appoint a successor Administrative Agent or Collateral Agent, as
applicable, which shall be a bank or trust company with an office in New York,
New York and organized under the laws of the United States of America or any
state thereof, having a combined capital and surplus of at least $500,000,000;
provided that, if the applicable Agent shall notify the Company and such Banks
that no qualifying Person has accepted such appointment or if such Agent has
elected not to appoint such a successor Agent, then such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date and with effect from the Resignation Effective Date (1) the
retiring Agent shall be discharged from its duties and obligations hereunder
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Banks under any of the Loan Documents, the retiring or removed
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Agent, all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Bank directly, until such time as a
successor Agent is appointed by the Required Banks or such Agent, as applicable
(in each case, with the consent of Company, not to be unreasonably withheld), as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent (other than any rights to indemnity payments or other amounts
owed to the retiring or removed Agent as of the Resignation Effective Date), and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder (if not already

71
50746764_11

--------------------------------------------------------------------------------




discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Agent’s resignation or removal hereunder, the provisions of
this Article and Section 11.8 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as such Agent.
(b)    In the event of any such resignation by or removal of Bank of America as
Agent pursuant to this Section, Bank of America may resign and be discharged of
its duties as an Applicable Tranche Swingline Bank; provided that, Bank of
America shall retain all the rights, powers and privileges of an “Applicable
Tranche Swingline Bank” provided for hereunder with respect to Applicable
Tranche Swingline Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Banks to make Applicable
Tranche Revolving Loans or fund risk participations in outstanding Applicable
Tranche Swingline Loans pursuant to Section 2.14.
Section 10.7    Non-Reliance on Agents and Other Banks. Each Bank acknowledges
that it has, independently and without reliance upon any Agent or any other Bank
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Bank or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Section 10.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndications Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Bank
hereunder. Without limitation of the foregoing, neither the Bookrunners,
Arrangers, Syndication Agents or Documentation Agents in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Bank or the Company.
Section 10.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Federal, state or foreign bankruptcy,
insolvency, receivership, or similar law, or any other judicial proceeding
relative to the Company, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations
hereunder that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks, the Administrative Agent and the Collateral Agent and

72
50746764_11

--------------------------------------------------------------------------------




their respective agents and counsel and all other amounts due the Banks, the
Administrative Agent and the Collateral Agent under Section 3.3 and Section
11.8) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent and the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and the Collateral Agent and their
respective agents and counsel, and any other amounts due the Administrative
Agent and the Collateral Agent under Section 3.3 and Section 11.8. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
hereunder or the rights of any Bank to authorize the Administrative Agent to
vote in respect of the claim of any Bank in any such proceeding.
Section 10.10    Reimbursement and Indemnification. The Banks severally agree to
reimburse and indemnify each Agent and its Related Parties ratably in proportion
to the aggregate amounts of their respective Applicable Tranche Commitments
(determined as of the time that the applicable unreimbursed expense or payment
is made), to the extent not paid or reimbursed by the Company (i) for any
amounts for which such Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Company hereunder or under any other Loan Document and (ii)
for any other actual out-of-pocket expenses incurred by such Agent, in its
capacity as Agent and acting on behalf of the Banks, in connection with the
administration and enforcement of this Agreement and the other Loan Documents,
except in each case, for any amounts or expenses that arise as a result of the
gross negligence or willful misconduct of such Agent as determined by a final
judgment of a court of competent jurisdiction.
Section 10.11    Rights of Agents. The benefits, privileges and other rights
provided to any Agent set forth in this Article X shall apply to (and not be
limited by) any other Loan Document.

ARTICLE XI
GENERAL PROVISIONS SECTION
Section 11.1    Successors and Assigns; Participating Interests.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that (i) the Company may not assign or otherwise transfer any of its
rights or obligations under this Agreement except as provided in Section 9.2
(and any attempted assignment or transfer by the Company shall

73
50746764_11

--------------------------------------------------------------------------------




be null and void) and (ii) no Bank may assign or otherwise transfer any of its
rights or obligations under this Agreement except in accordance with this
Section 11.1.
(b)    (i)    Any Bank may, in accordance with applicable law, at any time sell
to one or more banks, financial institutions or other entities (“Participants”)
participating interests in any Applicable Tranche Revolving Loan owing to such
Bank, any Applicable Tranche Commitment of such Bank or any other interest of
such Bank hereunder. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Bank shall remain
solely responsible for the performance thereof and the Company and each Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Bank sells such a
participating interest shall provide that such Bank shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement and in no event shall a Bank that sells a
participating interest be obligated to the Participant to take or refrain from
taking any action hereunder or under any of the other Loan Documents except that
such Bank may agree that it will not, without the consent of such Participant,
agree to (A) reduce the principal of, or interest payable on (or reduce the rate
of interest applicable to), the Loans of such Bank or any fees or other amounts
payable to such Bank hereunder which, in each case, are related to the
participating interest sold to such Participant or, (B) postpone the date fixed
for any payment of the principal of, or interest on, the Loans of such Bank or
other amounts payable to such Bank hereunder which, in each case, are related to
the participating interest sold to such Participant.
(ii)    Each Bank that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Applicable Tranche Commitment, or Loans or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Applicable Tranche Commitment,
or, Revolving Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(c)    Any Bank may (or in accordance with Section 11.3(h) shall), in accordance
with applicable law, and with the consent of the Company (such consent not to be
unreasonably withheld and, in the absence of notice to the contrary, such
consent shall be deemed granted ten days after notice to the Company of any
assignment) and the Administrative Agent (such consent not to be unreasonably
withheld), at any time assign to one or more financial institutions (all such
financial institutions, collectively, “Assignees”) all or any part of any of its
Applicable Tranche Commitments (and related Applicable Tranche Revolving Loans)
or if the Aggregate Applicable

74
50746764_11

--------------------------------------------------------------------------------




Tranche Commitments have been terminated, its Loans under such Applicable
Tranche (as the case may be), pursuant to an assignment agreement (an
“Assignment Agreement”), executed by such Assignee and such Bank and delivered
to the Company and each Agent; provided that the consent of the Company (and the
consent of the Administrative Agent, solely with respect to clauses (B) and (C))
to any such assignment shall not be required if (A) a Default under any of
Sections 8.2, 8.6 or 8.7 has occurred and is continuing, (B) the assignment is
by a Bank to an Affiliate of such Bank or another existing Bank or an Affiliate
of such other existing Bank which is a bank in the ordinary course of business
or (C) the assignment (including any pledge) is by any Bank of its Loans and its
rights hereunder with respect thereto to any Federal Reserve Bank. Upon such
execution and delivery of an Assignment Agreement, from and after the effective
date as specified therein, (x) the Assignee thereunder shall be a party hereto
and shall be bound by the provisions hereto and, to the extent provided in such
Assignment Agreement, shall have the rights and obligations of a Bank hereunder,
with respect to its Applicable Tranche Commitment as set forth in such
Assignment Agreement, and (y) the transferor Bank thereunder shall, to the
extent provided in such Assignment Agreement, be released from its obligations
under this Agreement with respect to its Applicable Tranche Commitments being
assigned (and, in the case of an Assignment Agreement covering all or the
remaining portion of a transferor Bank’s rights and obligations under this
Agreement, such transferor Bank shall cease to be a party hereto, but shall
continue to be entitled to the benefits, and subject to the limitations, of
Sections 2.14, 3.4(b), 4.3, 11.3, 11.8, 12.1(b) and 12.1(c) (to the extent such
obligations arose prior to the effective date of such Assignment Agreement)).
Upon delivery of the Assignment Agreement to the Company and each Agent, the
Company, each Agent and the Banks shall treat the Assignee as the owner of the
Loans under the Applicable Tranche and the Applicable Tranche Commitment,
recorded therein for all purposes of this Agreement. Except in the case of an
assignment of the entire remaining amount of the assigning Bank’s Applicable
Tranche Commitment under an Applicable Tranche or Loans under an Applicable
Tranche, the amount of the Applicable Tranche Commitment under an Applicable
Tranche or Loans under an Applicable Tranche of the assigning Bank subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $25,000,000 and each continuing assigning Bank shall retain an
Applicable Tranche Commitment of not less than $25,000,000, unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default under any of Sections 8.2,
8.6 or 8.7 has occurred and is continuing. Any assignment or transfer by a Bank
that does not comply with this Section 11.1 shall be treated for purposes of
this Agreement as a sale by such Bank of a participating interest in such rights
and obligations in accordance with subsection 11.1(b).
(d)    On the effective date specified in any Assignment Agreement, or as soon
as possible thereafter, the Company shall, upon request, execute and deliver to
the applicable Assignee a new Note to the order of such Assignee reflecting (if
requested by such Assignee) the Applicable Tranche Commitment and outstanding
Loans under the Applicable Tranche obtained by it pursuant to such Assignment
Agreement and, if the transferor Bank has retained an Applicable Tranche
Commitment and Loans hereunder, upon request, a new Note in exchange for the
Note held by the transferor Bank (which existing Note shall be surrendered to
the Company) to the order of the transferor Bank reflecting (if requested by
such transferor Bank) the Applicable Tranche Commitment and outstanding Loans
thereunder retained by it hereunder. Such new Notes shall be

75
50746764_11

--------------------------------------------------------------------------------




dated the effective date of the Assignment Agreement as specified therein, and
(if requested as described above) include reference to the Applicable Tranche
Commitment and shall otherwise be in the form of the Note replaced thereby. The
Note surrendered by the transferor Bank shall be returned by the transferor Bank
to the Company marked “canceled”. The Administrative Agent, acting for this
purpose as an agent of the Company, shall maintain at one of its offices a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Banks, and the Applicable Tranche Commitment
of, and principal amount (and stated interest) of the Loans owing under each
Applicable Tranche to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Company, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as the owner of
its interest therein, as indicated in the Register, for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Bank, at any reasonable time and
from time to time upon reasonable prior notice.
(e)    The Company authorizes each Bank to disclose to any Participant or
Assignee and any prospective Participant or Assignee any and all financial and
other information in such Bank’s possession concerning the Company which has
been delivered to such Bank by or on behalf of the Company pursuant to this
Agreement; provided that such Participant or Assignee or prospective Participant
or Assignee agrees to be bound by the confidentiality provisions contained in
Section 11.11.
(f)    If, pursuant to this Section 11.1, any interest in this Agreement or any
Loan is transferred to any Assignee which is organized under the laws of any
jurisdiction other than the United States or any state thereof, such Assignee,
concurrently with the effectiveness of such transfer and becoming a party to
this Agreement pursuant to the applicable Assignment Agreement shall, (i)
represent to the transferor Bank (for the benefit of the transferor Bank, each
Agent and the Company) that under applicable law and treaties then in effect no
United States federal taxes will be required to be withheld by any Agent, the
Company or the transferor Bank with respect to any payments to be made to such
Assignee hereunder, (ii) furnish to the Company the documentation described in
Section 11.3(f), (wherein such Assignee claims entitlement to complete exemption
from U.S. federal withholding tax on all payments hereunder) and (iii) agree to
otherwise comply with the terms of Section 11.3(f).
(g)    Notwithstanding anything to the contrary contained in this Section 11.1
no Bank may assign or sell participating interests, or otherwise syndicate all
or any portion of such bank’s interests under this Agreement or any other Loan
Document (i) to any Person who is (x) listed on the Specially Designated
Nationals and Blocked Persons List (the “SDN List”) maintained by the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) and/or on any
other similar list maintained by the OFAC pursuant to any authorizing statute,
executive order or regulation or (y) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders, (ii) in the case of any assignment of an Applicable Tranche
Commitment or Loan in any currency to any

76
50746764_11

--------------------------------------------------------------------------------




Person who cannot adhere to the timing of funding requirements set forth in
Annex II with respect to such Alternative Currency within such Applicable
Tranche, (iii) to the Company or any of the Company’s Affiliates or
Subsidiaries, (iv) to any Person who is a natural person or (v) to any Person
who is a Defaulting Bank or any of its Subsidiaries, or any Person who, upon
becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (v).
(h)    The transferor Bank shall pay to the Administrative Agent for its own
account a processing and recording fee of $3,500. Upon its receipt of a duly
completed Assignment Agreement executed by an assigning Bank and an Assignee,
the Assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Bank hereunder), the processing and recordation fee referred to in
this subsection 11.1(h) and any written consent to such assignment required by
subsection 11.1(c), the Administrative Agent shall accept such Assignment
Agreement and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subsection 11.1(h).
(i)    Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.
(j)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to any Agent or any Bank hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Applicable Tranche Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Bank for all purposes of this Agreement until such
compliance occurs.
Section 11.2    Survival. All representations and warranties of the Company
contained in this Agreement shall survive the making of the Loans herein
contemplated. The provisions of Sections 10.10, 11.3, 11.8, 12.1(b) and 12.1(c)
and Article X shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Aggregate Commitments, the
termination of this

77
50746764_11

--------------------------------------------------------------------------------




Agreement or any provision hereof, or the resignation, replacement or removal of
the Administrative Agent.
Section 11.3    Taxes.
(a)    All payments to any Bank made under any Loan Document shall be made free
and clear of, and without deduction for any Taxes, except as required pursuant
to applicable law; provided that, subject to the other provisions of this
Section 11.3, if the Company shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) such Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and (iii) the Company shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law. In
addition, to the extent not paid in accordance with the preceding sentence, the
Company shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(b)    Subject to subsection (g) below, the Company shall indemnify each Bank
for Indemnified Taxes and Other Taxes paid by such Bank, provided, however, that
the Company shall not be obligated to make payment to any Bank in respect of
penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are reasonably attributable to the gross negligence or willful
misconduct of such Bank.
(c)    If a Bank shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of Indemnified Taxes or Other Taxes paid by
the Company pursuant to this Section 11.3, including Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company, or with respect to
which the Company has paid Additional Amounts pursuant hereto, it shall promptly
notify the Company of the availability of such refund claim and, if such Bank
determines in good faith that making a claim for refund will not have a material
adverse effect on its taxes or business operations, shall, within 30 days after
receipt of a request by the Company, make a claim to such Governmental Authority
for such refund at the Company’s expense. If a Bank receives a refund in respect
of any Indemnified Taxes or Other Taxes paid by the Company pursuant hereto, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to hereto, including indemnity payments made or Additional Amounts
paid, by the Company under this Section 11.3 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of such Bank and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund). This Section shall
not be construed to require the Administrative Agent or any Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Company or any other Person.
(d)    If any Bank is or becomes eligible under any applicable law, regulation,
treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made
to it by the Company, such Bank shall,

78
50746764_11

--------------------------------------------------------------------------------




upon the request of the Company or the Administrative Agent, complete and
deliver from time to time any certificate, form or other document requested by
the Company or the Administrative Agent, the completion and delivery of which
are a precondition to obtaining the benefit of such reduced rate or exemption,
provided that the taking of such action by such Bank, would not, in the
reasonable judgment of such Bank be disadvantageous or prejudicial to such Bank
or inconsistent with its internal policies or legal or regulatory restrictions.
For any period with respect to which a Bank has failed to provide any such
certificate, form or other document requested by the Company or the
Administrative Agent, such Bank shall not be entitled to any payment under this
Section 11.3 in respect of any Indemnified Taxes or Other Taxes that would not
have been imposed but for such failure.
(e)    Each Bank organized under the laws of a jurisdiction in the United
States, any State thereof or the District of Columbia (each such Bank, a “US
Bank”) shall (i) deliver to the Company and the Administrative Agent, upon
execution hereof (or, with respect to Persons becoming Banks hereunder by
assignment, upon execution of the relevant assignment agreement), two original
copies of United States Internal Revenue Service Form W-9 or any successor form,
properly completed and duly executed by such Bank, certifying that such Bank is
exempt from United States backup withholding Tax on payments of interest made
under the Loan Documents and (ii) thereafter, at each time when it is so
reasonably requested in writing by the Company or the Administrative Agent or at
such time the Bank becomes aware of the invalidity or obsolescence of a
previously delivered form, deliver within a reasonable time two original copies
of an updated Form W-9 or any successor form thereto. Notwithstanding the
provisions of subsection (a) and (b) above, the Company shall not be required to
indemnify a US Bank to the extent the obligation to pay such indemnity payment
or Additional Amounts would not have arisen but for a failure by such US Bank to
comply with this subsection (e), except to the extent such Bank’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company under this subsection 11.3(e).
(f)    Each Bank, Agent and other Person receiving payments under this Agreement
that is organized under the laws of a jurisdiction other than the United States,
any State thereof or the District of Columbia (each such Bank, a “Foreign Bank”)
that is entitled to an exemption from or reduction of withholding Tax under the
laws of the jurisdiction in which the Company is located, or any treaty to which
such jurisdiction is a party, with respect to payments under the Loan Documents
shall deliver to the Company and the Administrative Agent, upon execution hereof
(or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), such properly completed and
duly executed documentation prescribed by applicable law or reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate, unless in the good faith opinion
of the Foreign Bank such documentation would expose the Foreign Bank to any
material adverse consequences or risk or is inconsistent with its internal
policies or legal or regulatory restrictions, it being understood that the
completion of an Internal Revenue Service Form W-8BEN, W-8IMY or W-ECI by a
Foreign Bank, as applicable, as of the date of this Agreement, shall not be
considered to be inconsistent with such Foreign Bank’s internal policies or
legal or regulatory restrictions or expose such Foreign Bank to a material
adverse consequence. Such documentation shall be delivered by each Foreign Bank
on or before the date it becomes a Bank and on or before the date, if any,

79
50746764_11

--------------------------------------------------------------------------------




such Foreign Bank changes its applicable lending office by designating a
different lending office with respect to its Loans (a “New Lending Office”). In
addition, each Foreign Bank shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Bank.
If a payment made to a Bank would be subject to United States federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver to the
Company and the Administrative Agent at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Company or
the Administrative Agent such documentation prescribed by FATCA or other
provisions of applicable law and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 11.3, the term “FATCA” shall include any amendments
made to FATCA after the date of this Agreement and the term “applicable law”
includes FATCA.
Each Agent and Bank (and, in the case of a Foreign Bank, its lending office),
represents that on the date hereof, payments made hereunder by the Company to it
would not be subject to United States federal withholding tax.
(g)    Notwithstanding the provisions of subsection (a) and (b) above, the
Company shall not be required to indemnify any Foreign Bank, or to pay any
Additional Amounts to any Foreign Bank, in respect of United States federal
withholding tax pursuant to subsection (a) or (b) above, (A) to the extent that
the obligation to withhold amounts with respect to United States federal
withholding tax existed on the date such Foreign Bank became a Bank, became a
party hereto or otherwise acquired its interest herein or in the case of a
Foreign Bank that after becoming a party hereto changes its classification for
United States federal income tax purposes under Section 7701 of the Code, United
States federal withholding tax that exists on the date such change in entity
classification is effective, except to the extent that such Bank’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company or such Bank was entitled, immediately prior to such change in
entity classification becoming effective, to receive additional amounts from the
Company; (B) with respect to a change by such Foreign Bank of the jurisdiction
in which it is organized, incorporated, controlled or managed, or in which it is
doing business, from the date such Foreign Bank changed such jurisdiction, but
only to the extent that such withholding tax exceeds any withholding tax that
would have been imposed on such Bank had it not changed the jurisdiction in
which it is organized, incorporated, controlled or managed, or in which it is
doing business; or (C) to the extent that the obligation to pay such indemnity
payment or Additional Amounts would not have arisen but for a failure by such
Foreign Bank to comply with the provisions of Section 11.3(d) or (f).
(h)    If any Bank requests compensation under this Section 11.3, or if the
Company is required to pay any additional amount to any Governmental Authority
for the account of any Bank pursuant to this Section 11.3, then such Bank shall
use reasonable efforts to designate a

80
50746764_11

--------------------------------------------------------------------------------




different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates with the object of avoiding or eliminating the amounts payable
pursuant to this Section 11.3, provided that such designation or assignment
shall be on such terms that such Bank and its lending office, in such Bank’s
sole judgment, suffer no economic, legal, regulatory or other disadvantage and
would not otherwise be disadvantageous to such Bank. The Company hereby agrees
to pay all reasonable costs and expenses incurred by any Bank in connection with
any such designation or assignment.
If Bank requests compensation under this Section 11.3, or if the Company is
required to pay any additional amount to any Governmental Authority for the
account of any Bank pursuant to this Section 11.3, then the Company may, at its
sole expense and effort, upon notice to such Bank, require such Bank to assign
and delegate, without recourse, in accordance with and subject to the
restrictions contained in Section 11.1, all of such Bank’s interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (which assignee or assignees may be one or more other Banks);
provided that (i) such Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (ii) such assignment
will result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
A certificate of the relevant Bank setting forth the basis for any amounts (and
the calculation thereof and methodology in calculating, each in reasonable
detail) claimed under this Section 11.3 shall be delivered to the Company and
the Administrative Agent and shall be conclusive absent manifest error. Failure
or delay on the part of a Bank to demand compensation of any amount under this
Section shall not constitute a waiver of such Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate any
such Bank for any amounts claimed under this Section that are incurred more than
90 days prior to the date that such Bank notifies the Company of the
circumstances giving rise to such amounts and such Bank’s intention to claim
compensation therefor; provided, further, that if the circumstances giving rise
to such amounts have retroactive effect, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
Each Bank agrees that if any form or certification it previously delivered
pursuant to this Section 11.3 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.
(i)    Any payment required to be made by the Company to any Bank under this
Section 11.3 shall be deemed an Obligation and be secured by the Collateral.
Section 11.4    Choice of Law; Jurisdiction. THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The

81
50746764_11

--------------------------------------------------------------------------------




Company and the Banks hereby irrevocably submit to the exclusive jurisdiction of
any United States federal or New York state court sitting in New York, New York
in any action or proceedings arising out of or relating to any Loan Documents
and the Company and the Banks hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in any such
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Agent or any Bank may
otherwise have to bring any action or proceeding relating to this Agreement
against the Company or its properties in the courts of any jurisdiction. Each
party irrevocably consents to service of process in the manner provided for
notices in Section 13.1. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
Section 11.5    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 11.6    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Company and the Banks and supersede all prior
agreements and understandings among the Company and the Banks relating to the
subject matter thereof.
Section 11.7    Several Obligations. The respective obligations of the Banks
hereunder are several and not joint and no Bank shall be the partner or agent of
any other. The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.
Section 11.8    Expenses; Indemnification., Increased Costs; Damage Waiver.
(a)    The Company shall reimburse (i) the Administrative Agent and the
Arrangers for any and all reasonable and documented costs and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys)
paid or incurred by the Administrative Agent or such Arranger in connection with
the syndication of the credit facility provided for herein, (ii) the
Administrative Agent for any and all reasonable and documented costs and
out-of-pocket expenses (including reasonable attorneys’ fees, disbursements and
time charges of attorneys) paid or incurred by the Administrative Agent in
connection with the preparation and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided that in each case of this
clauses (i) and (ii), the Company shall only be required to reimburse the
reasonable fees, disbursements and other charges of one counsel for the
Administrative Agent and, if necessary, one local counsel in each appropriate
jurisdiction, (iii) the Collateral Agent for any and all reasonable and
documented costs and out-of-pocket expenses (including reasonable and documented
attorneys’ fees, disbursements and time charges of attorneys) paid or incurred
by the Collateral Agent in connection with its role as Collateral Agent under
this Agreement and the other Loan Documents as agreed between the Company and
the Collateral Agent, and any and all reasonable costs and out-of-pocket
expenses (including reasonable and documented attorneys’ fees, disbursements and
time charges of attorneys) paid or incurred by the Collateral

82
50746764_11

--------------------------------------------------------------------------------




Agent in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided that in each case of this
clause (iii), the Company shall only be required to reimburse the reasonable
fees, disbursements and other charges of one counsel for the Collateral Agent
and, if necessary, one local counsel in each appropriate jurisdiction and
(iv) each Agent and each Bank for any and all reasonable and documented costs
and out-of-pocket expenses (including reasonable attorneys’ fees, disbursements
and time charges of attorneys) paid or incurred by such Agent or such Bank, as
applicable, in connection with the collection, liquidation and enforcement of
the Loan Documents and/or the Collateral in connection with a Default which has
occurred; provided that in each case of this clause (iv), the Company shall only
be required to reimburse the reasonable fees, disbursements and other charges of
one counsel for the Agents and the Banks and, if necessary, one local counsel in
each appropriate jurisdiction (and in the case of different defenses or conflict
of interest (as determined by the affected Agents or Banks in their reasonable
discretion), additional counsel for the affected Agents or Banks taken as a
whole). The Company further agrees to indemnify each Agent, each Bank and each
Related Party of any of the foregoing Persons (each an “Indemnified Party”)
against all losses, claims, damages, penalties, judgments and, liabilities which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder and to reimburse each Indemnified Party promptly upon demand for all
reasonable documented out-of-pocket expenses (including, without limitation, the
reasonable documented fees and disbursements of one counsel (selected by the
Administrative Agent) to the Indemnified Parties, taken as a whole, and in the
case of a conflict of interest (as determined by the affected Administrative
Agent, Collateral Agent, or Banks in their reasonable discretion), one
additional counsel to all affected conflicted Indemnified Parties similarly
situated, taken as a whole (and, if reasonably necessary, of one local counsel
and one applicable regulatory counsel in each relevant material jurisdiction to
all such Indemnified Parties, taken as a whole)) in connection therewith,
including reasonable documented out-of-pocket costs in connection with the
preparation of a defense in connection therewith (all of the foregoing being
collectively referred to as “Indemnified Amounts”), excluding, however, in all
of the foregoing instances, Indemnified Amounts (i) found in a judgment to have
resulted from the bad faith, gross negligence or willful misconduct on the part
of the Indemnified Party seeking indemnification, (ii) consisting of taxes for
which an indemnification is provided or specifically excluded from
indemnification pursuant to Section 11.3, (iii) resulting from a material breach
of the obligations of such Indemnified Party under any Loan Document, if the
Company has obtained a final, non-appealable judgment in its favor on such claim
as determined by a court of competent jurisdiction or (iv) arising out of a
claim that does not involve an act or omission of the Company or its
Subsidiaries and that is solely among Indemnified Parties (other than disputes
involving claims against any Person in its capacity as, or fulfilling its role
as, an arranger, swingline lender or administrative, collateral or syndication
agent or similar role in respect of the Loan Documents).
(b)    If, after the date hereof, any law or any governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) is
adopted, or there is any change in the interpretation thereof (provided that (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,

83
50746764_11

--------------------------------------------------------------------------------




requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed a change in law if
enacted, adopted, issued or implemented after December 10, 2011), or the
compliance of any Bank with such (any such event described above, a “Change in
Law”), which, in any case, affects the amount of capital required or expected to
be maintained by such Bank or any corporation controlling such Bank, and such
Bank reasonably determines the amount of capital required is increased by or
based upon the existence of this Agreement or any of its Applicable Tranche
Commitments hereunder and such increased capital results in increased costs to
such Bank, then, such Bank shall notify the Company of such fact and shall
provide a reasonably detailed description of such increased costs in the notice
(“Increased Cost Notice”), together with documentation from the relevant
regulatory body setting forth such increased capital requirement, and the
Company shall, in its sole discretion, determine whether to terminate such
Bank’s Applicable Tranche Commitment (as the case may be) in accordance with
Section 2.12. The Company will pay to such Bank such additional amount or
amounts as will compensate such Bank for any such increase of cost suffered
pursuant to Section 11.8(b). Any payment required to be made by the Company
under this Section 11.8(b) shall be deemed an Obligation and be secured by the
Collateral.
(c)    Except with respect to Taxes, which shall be governed solely and
exclusively by Section 11.3, if any Change in Law reasonably determined by the
applicable Bank to be applicable shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank; or
(ii)    impose on any Bank, the London interbank market, the Canadian interbank
market or any other interbank market applicable to any Applicable Reference
Rate, any other condition affecting this Agreement or Alternative Currency Rate
Loans made by such Bank or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Bank of making or maintaining any Alternative Currency Rate Loan; (or of
maintaining its obligation to make any such Alternative Currency Rate Loan) by
an amount deemed by such Bank to be material or to reduce the amount of any sum
received or receivable by such Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Bank to be material, then the Company
will pay to such Bank, such additional amount or amounts as will compensate such
Bank, subject to Section 2.12, for such additional costs incurred or reduction
suffered. Any payment required to be made by the Company under this Section
11.8(c) shall be deemed an Obligation and be secured by the Collateral.
(d)    If (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for determining or
charging interest rates based upon the Applicable Reference Rate other than the
Federal Funds Rate or clause (b) of the definition of

84
50746764_11

--------------------------------------------------------------------------------




“Federal Funds Rate” with respect to Loans in an Applicable Tranche or (ii) the
Administrative Agent is advised by the Banks constituting Required Applicable
Banks that, in the good faith determination of such Banks, Applicable Reference
Rate with respect to Loans in an Applicable Tranche other than clause (a) of the
definition of Federal Funds Rate will not adequately and fairly reflect the cost
to such Banks (or Bank) of making or maintaining their Loans (or its Loan)
included in the applicable Advance, then the Administrative Agent shall give
notice thereof to the Company and the Banks by telephone or telecopy as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Company and the Banks that the circumstances giving rise to such notice no
longer exist, (x) if any Advance Request requests a Loan in an Alternative
Currency, such Advance shall be made as an Advance in U.S. Dollars, (y) any
obligation of any Bank to make or continue Loans in any affected Alternative
Currency shall be suspended and (z) in the event of a determination described in
the preceding sentence with respect to the LIBOR component of the Federal Funds
Rate, the utilization of the LIBOR component in determining the Federal Funds
Rate shall be suspended, in each case until the Administrative Agent (in its
discretion or upon the instruction of the Required Banks) revokes such notice.
(e)    If any Bank shall notify the Administrative Agent and the Company that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or Governmental Authority
asserts that it is unlawful for any Bank or its London or Canadian lending
office to make, maintain or fund Loans in an Alternative Currency, or to
determine or charge interest rates based upon an Applicable Reference Rate or
any Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of any Alternative Currency
in the applicable interbank market, then, on notice thereof by such Bank to the
Company through the Administrative Agent, (i) any obligation of such Bank to
make or continue Loans in the Alternative Currency shall be suspended, and (ii)
if such notice asserts the illegality of such Bank making or maintaining Federal
Funds Rate Loans the interest rate on which is determined by reference to the
LIBOR component of the Federal Funds Rate, the interest rate on which Federal
Funds Rate Loans of such Bank shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR component
of the Federal Funds Rate, in each case until such Bank notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Company
shall, promptly upon demand from such Bank (with a copy to the Administrative
Agent), promptly prepay such Loans if such Bank may not lawfully continue to
maintain such Loans (or, in the case of Federal Funds Rate Loans, if necessary
to avoid such illegality, the interest rate on such Loans shall be determined by
the Administrative Agent without reference to the LIBOR component of the Federal
Funds Rate). The Company shall also pay accrued interest on any amount so
prepaid.
(f)    All amounts due under this Section 11.8 shall be payable promptly after
written demand therefor; provided that such amounts due pursuant to Section
11.8(b) and (c) shall be comparable (on a proportionate basis and as determined
in a commercially reasonable manner) to amounts such Bank charges similarly
situated borrowers or account parties (or intends to charge substantially
simultaneously) for such additional costs or such losses suffered on loans for
borrowers with similar credit facilities. For purposes of clarification, the
foregoing shall not require that any

85
50746764_11

--------------------------------------------------------------------------------




Bank seek such charges against all such similarly situated borrowers or account
parties prior to making any claim for costs or losses hereunder.
(g)    To the extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any Indemnified Party and no Indemnified
Party shall assert, and by accepting the benefits of the Agreement waives, any
claim against the Company (except to the extent of the Company’s indemnity
obligations provided above with respect to third party (which shall not, in any
event, include any Indemnified Party) claims), in each case, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement or any agreement or instrument contemplated hereby, or the use
of the proceeds thereof.
(h)    Each Bank shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Bank that
are payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate
as to the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error.
Section 11.9    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
Section 11.10    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
Section 11.11    Confidentiality. Each of the Banks and each Agent agrees to
maintain the confidentiality of the Company Information (as defined below),
except that Company Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors who have a need to know such
information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Company Information and
instructed to keep such Company Information confidential on terms substantially
similar to this Section 11.11), (b) to the extent required by any governmental
agency, self-regulatory authority or representative thereof, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process or to the extent reasonably required in connection with any litigation
relating to this Agreement or the Collateral to which such Bank or such Agent,
as applicable, is a party, (d) subject to an agreement containing provisions
substantially the same as those described in this Section 11.11, to any Assignee
or Participant, (e) with the consent of the Company, (f) to the extent such
Company Information becomes publicly available other than as a result of a
breach of its confidentiality obligations as described in this Section 11.11 or
(g) to any other party to this Agreement.

86
50746764_11

--------------------------------------------------------------------------------




As used in this Section, “Company Information” means all information received
from the Company or any of its Subsidiaries or Affiliates relating to Holdings
or any of its subsidiaries (including the Company) or any of their respective
Affiliates, or their businesses, other than any such information that is
available to any Agent or any Bank, as applicable, on a non-confidential basis
prior to disclosure by the Company.
Section 11.12    WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.
Section 11.13    USA Patriot Act Notification. The following notification is
provided to the Company pursuant to Section 326 of the USA Patriot Act:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, record and update information that identifies each Person that
opens an account, including any deposit account, treasury management account,
loan, other extension of credit, or other financial services product.
Accordingly, when the Company opens an account, the Administrative Agent, the
Collateral Agent and the Banks will ask for the Company’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent, the Collateral Agent and the Banks to identify the
Company. The Administrative Agent, the Collateral Agent and the Banks may also
ask to see the Company’s legal organizational documents or other identifying
documents.
Section 11.14    No Advisory or Fiduciary Responsibility. In connection with
this Agreement or any promissory note delivered hereunder (including in
connection with any amendment, waiver or other modification hereof), the Company
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents, the Banks and the Arrangers are arm’s-length commercial transactions
between the Company and its Affiliates, on the one hand, and the Agents, the
Banks and the Arrangers, on the other hand, (B) the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated
hereby; (ii) (A) the Agents, the Banks and the Arrangers each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company or any of its Affiliates, or any other Person
and (B) neither any Agent, any Bank nor any Arranger has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein; and (iii) the
Agents, the Banks and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and its Affiliates, and neither any Agent, any Bank nor any
Arranger has any obligation to disclose any of such interests to the Company or
its Affiliates. To

87
50746764_11

--------------------------------------------------------------------------------




the fullest extent permitted by law, the Company hereby waives and releases any
claims that it may have against any Agent, any Bank or any Arranger with respect
to any breach or alleged breach of agency or fiduciary duty (except for any
agency or fiduciary duty obligations expressly agreed in writing by the relevant
parties) in connection with this Agreement or any promissory note delivered
hereunder.
Section 11.15    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to any Agent or any Bank hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the applicable Agent or
such Bank, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, such Agent or such Bank, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to any Agent or any Bank from the Company in the Agreement
Currency, the Company agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Agent or such Bank, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to any Agent or any Bank in such currency, such Agent or
such Bank, as the case may be, agrees to return the amount of any excess to the
Company (or to any other Person who may be entitled thereto under applicable
law).

ARTICLE XII
SETOFF; RATABLE PAYMENTS
Section 12.1    Setoff; Ratable Payments.
(a)    In addition to, and without limitation of, any rights of the Banks or
Agents under applicable law, if the Company becomes insolvent, however
evidenced, or any Default occurs and is continuing, any indebtedness or other
obligation owing from any Bank or Agent to the Company (including all account
balances, whether provisional or final and whether or not collected or available
but excluding (x) any accounts designated as or representing “customer
segregated funds” accounts and (y) any accounts pledged to such Bank to secure
an overdraft facility to ensure the settlement of foreign currency futures and
options contracts traded on the exchange of the Company, CBOT, NYMEX or any
other exchange in respect of which the Company has equivalent authority) may be
offset and applied toward the payment of the Obligations owing to such Bank or
Agent, as the case may be, whether or not the Obligations, or any part thereof,
shall then be due.
(b)    Subject to Section 2.11, if any Bank, whether by setoff or otherwise, has
payment made to it upon any Loan under any Applicable Tranche in a greater
proportion than that

88
50746764_11

--------------------------------------------------------------------------------




received by any other Bank upon any Loan in such Applicable Tranche constituting
a portion of the same Advance, such Bank shall distribute to the Administrative
Agent an amount equal to each of the other Banks’ pro rata share in such
Applicable Tranche of such payment. Such payment shall be distributed ratably
between the Banks in such Applicable Tranche in proportion to each Bank’s
respective share of the total Obligations in such Applicable Tranche outstanding
under this Agreement. Any payment distributed pursuant to this subsection (b) to
the Administrative Agent shall be distributed by the Administrative Agent to the
applicable Banks in accordance with the provisions of this Agreement.
(c)    Subject to Section 2.11, if any Bank, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for any category of its Obligations or such amounts which may
be subject to setoff, in any case, in excess of its pro rata share thereof, such
Bank agrees, promptly upon demand, to take such action necessary such that all
Banks share in the benefits of such collateral ratably in proportion to their
Obligations of the same category. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
(d)    The Company agrees that any Participant in a Loan may exercise setoff
rights as provided by Section 12.1(a) as though it were a Bank with respect to
its participating interest, provided that such Participant has agreed that it
shall be subject to Sections 12.1(b) and (c) as though it were a Bank.

ARTICLE XIII
NOTICES
Section 13.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 3.5(b) or subsection (b) below), all notices and other
communications provided for herein (and to the extent applicable to any other
Loan Document) shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(a)    if to the Company, any Clearing Member, the Administrative Agent, the
Collateral Agent or an Applicable Tranche Swingline Bank, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.1; and
(b)    if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

89
50746764_11

--------------------------------------------------------------------------------




Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during the Business Day for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(c) below, shall be effective as provided in such subsection (c).
(c)    Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article II and Section 3.1 if such Bank has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent, any Applicable Tranche Swingline Bank or the Company may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
Business Day of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Company’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.

90
50746764_11

--------------------------------------------------------------------------------




(e)    Change of Address, Etc. Each of the Company, the Administrative Agent,
the Collateral Agent and each Applicable Tranche Swingline Bank may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Bank may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the Collateral
Agent and the Applicable Tranche Swingline Banks. In addition, each Bank agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Bank. Furthermore, each Public Bank agrees to cause at least one individual
at or on behalf of such Public Bank to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Bank or its delegate, in accordance
with such Public Bank’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

ARTICLE XIV
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
signature page by facsimile or email shall be effective as delivery of a
manually executed counterpart hereof. This Agreement shall be effective when it
has been executed by the Company, the Agents and the Banks.

ARTICLE XV
SUBORDINATION
The Company hereby subordinates its Lien on the Collateral to the Lien therein
granted to the Collateral Agent pursuant to the Collateral Documents and the
Company shall not take any action of any nature whatsoever to enforce its Lien
until all of the Obligations have been paid in full and the Aggregate
Commitments have been terminated.
[Signature page(s) follow.]

91
50746764_11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, the Agents and the Banks have executed this
Agreement as of the date first above written.
CHICAGO MERCANTILE EXCHANGE INC.


By: /s/ Kimberly S. Taylor    
Name: Kimberly S. Taylor    
Title: President, CME Clearing    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Liliana Claar    
Name: Liliana Claar    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Bank


By: /s/ Maryanne Fitzmaurice    
Name: Maryanne Fitzmaurice    
Title: Director    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
By:
Deutsche Bank National Trust Company



By: /s Linda Reale    
Name: Linda Reale    
Title: Vice President    


By: /s/ Wanda Camacho    
Name: Wanda Camacho    
Title: Vice President    
    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as Bank


By: /s/ Virginia Cosenza    
Name: Virginia Cosenza    
Title: Vice President    


By: /s/ Ming K. Chu    
Name: Ming K. Chu    
Title: Vice President    
    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BANK OF CHINA, CHICAGO BRANCH, as Syndication Agent and as Bank


By: /s/ Xuehui Zhuang    
Name: Xuehui Zhuang    
Title: First Vice President & Branch Manager     



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A., as Syndication Agent and as a Bank


By: /s/ Nicholas Buckingham    
Name: Nicholas Buckingham    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






THE BANK OF TOYKO-MITSUBISHI UFJ, LTD., as Syndication Agent and as Bank


By: /s/ Oscar Cortez    
Name: Oscar Cortez    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as Syndication Agent and as a Bank


By: /s/ Alicia Borys    
Name: Alicia Borys    
Title: Vice President    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






CITIBANK, N.A., as Syndication Agent and as a Bank


By: /s/ Marina Donskaya    
Name: Marina Donskaya    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Documentation Agent and as a Bank


By: /s/ Thane Rattew    
Name: Thane Rattew    
Title: Managing Director     



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as a Documentation Agent and as a Bank


By: /s/ Matthew Berman    
Name: Matthew Berman    
Title: Officer    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






LLOYDS BANK PLC, as a Documentation Agent and as a Bank


By: /s/ Stephen Giacolone    
Name: Stephen Giacolone    
Title: Assistant Vice President     


By: /s/ Dennis McClellan    
Name: Dennis McClellan    
Title: Assistant Vice President     



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Documentation Agent and as a Bank


By: /s/ Tracy Moosbrugger    
Name: Tracy Moosbrugger     
Title: Managing Director    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: /s/ Charles Howes    
Name: Charles Howes    
Title: Vice President    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Bank


By: /s/ George Lim    
Name: George Lim    
Title: Executive Director & General Manager    


By: /s/ Mario Sheng    
Name: Mario Sheng    
Title: Assistant Vice President    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH, as a Bank


By: /s/ Lana Gifas    
Name: Lana Gifas    
Title: Director    


By: /s/ Jennifer Anderson    
Name: Jennifer Anderson    
Title: Associate Director    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Bank


By: /s/ Alaa Shraim    
Name: Alaa Shraim    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank


By: /s/ Doreen Barr    
Name: Doreen Barr    
Title: Authorized Signatory    


By: /s/ Alex Verdone    
Name: Alex Verdone     
Title: Authorized Signatory    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------




HSBC BANK USA, N.A., as a Bank


By: /s/ Paul M. Lopez    
Name: Paul M. Lopez    
Title: Senior Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BANK HAPOALIM B.M., as a Bank


By: /s/ Charles McLaughlin    
Name: Charles McLaughlin    
Title: Senior Vice President    


By: /s/ James P. Surless    
Name: James P. Surless    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON, as a Bank


By: /s/ Diane L. Demmler    
Name: Diane L. Demmler    
Title: Vice President    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Bank


By: /s/ Alaa Shraim    
Name: Alaa Shraim    
Title: Vice President    

CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






STATE STREET BANK AND TRUST COMPANY, as a Bank


By: /s/ Kimberly R. Costa    
Name: Kimberly R. Costa    
Title: Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






AGRICULTURAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Bank


By: /s/ Jian Zhang    
Name: Mr. Jian Zhang    
Title: Executive Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a Bank


By: /s/ Shelley He    
Name: Shelley He    
Title: Deputy General Manager    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11

--------------------------------------------------------------------------------






BROWN BROTHERS HARRIMAN & CO., as a Bank


By: /s/ Ann Hobart    
Name: Ann Hobart    
Title: Senior Vice President    



CREDIT AGREEMENT
CHICAGO MERCANTILE EXCHANGE INC.
Signature Page
50746764_11